     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 1 of 126




                     IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW MEXICO

PAMELA S. MCKINLEY, as Parent and              )
Guardian of GM, A                              )
Minor Child; MARGUERITE GARNER,                )
VALERIE GEORGE, EVAN D. ROBERTS,               )
SAUNDRA THOMPSON d/b/a Q SHOES,                )
KRISTINE M. BLACKMAN AND PHILLIP               )
BLACKMAN d/b/a BLACKMAN                        )
TAEKWONDO ACADEMY, LLC, MESA DE                )
PLATA LLC d/b/a JALISCO CAFÉ, and              )
SUSANA VASQUEZ d/b/a PET FOOD                  )
GONE WILD, INC., TRISHA D. KEEFE,              )
JILL M. INANNA, DAVID G. STEPUTIS,             )
And JOHN OR JANE DOES 1-100                    ) AMENDED COMPLAINT
                                               )
               Plaintiffs,                     )
                                               )
vs.                                            )  Case No.: 1:20cv-01331
                                               )
GOVERNOR MICHELLE LUJAN GRISHAM, in )
Her Official Capacity as well as Individually; )
PUBLIC HEALTH DIRECTOR KATHYLEEN               )
KUNKEL, INTERIM DIRECTOR BILLY                 )
JIMENEZ, and TRACIE COLLINS, M.D.              )
Secretary-Designate of NMDOH, Jane and         )
John Does 1-20,                                )
                                               )
               Defendants.                     )
          Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 2 of 126




                                    TABLE OF CONTENTS


AMENDED COMPLAINT                                                                      5

I.        INTRODUCTION AND PRAYER FOR RELIEF                                           5

II. STANDING, VENUE, AND JURISDICTION                                                 10

III. THE PARTIES                                                                      10

IV.        GENERAL ALLEGATIONS                                                        23

     A.     Timeline                                                                  23

     B.     Lockdown Policy Based on Flawed Computer Models Predicting Millions of
     Deaths                                                                           45

     C.     What Happened to the Curve?                                               48

     D.     Deaths                                                                    50

     E.     The Impact of the State’s Reaction to COVID-19                            57

     F.     Testing                                                                   67

     G.     Cases                                                                     81

     H.     The Fallacy of Asymptomatic Spread                                        84

     I.     Psychological Approach to State/National Public Manipulation              85

     J. Masks                                                                         92

     K.     How Dangerous is COVID-19 Really?                                         96

     L.     Irrational Behavior of Governor                                           98

     M.     A Final Summary of Facts                                                 100

V.         LAW                                                                       103




                                              2
   Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 3 of 126




Count 1:     Injunctive relief to enjoin the use of PCR tests results as the basis for
determining public health responses and restrictions until and unless it is proven by
Defendants that this test is reliable and accurate at the cycle thresholds being used in
New Mexico.                                                                                103

Count 2:     Declaratory Relief - That the exigencies underlying the declaration for
emergency no longer exist if they ever did; and in the absence of a public health
emergency, the state lacks any reason to continue to infringe on citizens’ rights, thereby
nullifying all current executive and public health orders which flowed from the
declaration of emergency.                                                                  103

Count 3:     Declaratory Relief that All actions taken under Public Health Orders issued
pursuant to Executive Order 2020-004 and extensions are no longer valid as being based
on falsely inflated numbers that do not represent the true character of the disease.       105

  COUNT 4:      DECLARATORY RELIEF IN DECLARING THE LOWEST
  STANDARD OF REVIEW AVAILABLE UNDER AN EMERGENCY
  DECLARATION IS INTERMEDIATE SCRUTINY THOUGH HIGHER
  STANDARDS MAY STILL APPLY.                                                               106

  Impact of Allowing Rational Basis without Review of Facts                                110

COUNT 5:       Takings Without Just Compensation                                           111

COUNT 6:       Declaratory Relief that the Restrictions on Gatherings at Houses of
Worship are Unconstitutional                                                               112

COUNT 7:       Declaratory Relief That the Limitations on Gatherings of People are
Unconstitutional                                                                           112

  COUNT 8: Overview of Constitutional Violations Not Discussed Elsewhere                   113

Count 9:     Permanent injunction against future public health emergencies for more
than an extremely limited period of time without regular reauthorization by the
legislative body should be granted                                                         118



                                            3
    Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 4 of 126




 Count 10:   Damages should be granted for Plaintiffs in an amount determined
 appropriate by the finder of fact pursuant to 42 U.S. Code § 1983.             120

VI. JACOBSON AND EMERGENCY DECLARATIONS                                         121

VII. CONCLUSION                                                                 124




                                            4
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 5 of 126




                                   AMENDED COMPLAINT

I.        INTRODUCTION AND PRAYER FOR RELIEF
          1.    Over 110 years ago, at a time when medicine was not yet sufficiently advanced to
have developed penicillin and the germ theory of medicine was still new, the Supreme Court of
the United States made a ruling related to a citizen's rights in healthcare that has remained largely
unaddressed to this day. Over the century plus of time that has since passed the court has decided
many critical cases revolving around individual rights that have never been squared with
Jacobson. Jacobson v. Massachusetts, 197 U.S. 11 (1905).
          2.   A century ago many of our most sacred and fundamental rights were still being
sorted out. Suffrage had not yet occurred, civil rights barely existed, critical cases on
fundamental rights such as interstate travel and bodily privacy had not come into play and the
administrative state that we live in today simply did not exist.
          3.   Today, under the guidance of an unelected administrative structure, many of the
rights our Supreme Court has determined are fundamental under our Constitution are being
denied. These fundamental rights are being denied, not out of prudence, they are being denied
due to unfounded fear and intentional manipulation.
          4.   But all is not lost. In its wisdom, the Jacobson court made clear that it never
intended its decision to bar further review. To the contrary, the Court in Jacobson specifically
stated:
               “Before closing this opinion, we deem it appropriate, in order to prevent
               misapprehension as to our views, to observe -- perhaps to repeat a thought
               already sufficiently expressed, namely -- that the police power of a State,
               whether exercised by the legislature or by a local body acting under its
               authority, may be exerted in such circumstances or by regulations so
               arbitrary and oppressive in particular cases as to justify the interference of
               the courts to prevent wrong and oppression.” (Id, 197 US 38)




                                                  5
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 6 of 126




         5.       In recent months, the citizens of entire states have been imprisoned without due

process and with the clear threat to continue such lockdowns1 interstate travel has been severely

restricted,2 privacy rights have been devastated,3 innumerable business takings without

compensation have and continue to occur, and many regulations being implemented without

statutory process requirements under the guise of a health emergency that is orders of magnitude

far less severe than originally predicted.4

         6.       The plaintiffs in this case have all been injured in various capacities by these

unconstitutional actions, and without action by the Court, will be left without redress. Without

action by the Court, the Court will be setting a precedent that will allow states to withhold

fundamental Constitutional rights, in violation of US Supreme Court precedent, circumventing

the various levels of scrutiny applied to such rights, and justifying such actions under public

health emergency orders without subjecting those orders to any real review, i.e. -- just trust the

bureaucrats because they are the experts.

         7.       Plaintiffs seek, among other remedies, a declaratory judgment and injunctive

relief stating that Governor Lujan-Grisham’s Executive Orders and Defendant Director of Public


1
   See Below, Timeline, Section IV.A.
2
  “Many jurisdictions have responded to the unevenness of the unfolding pandemic by battening down their borders.
Nearly half the states have imposed interstate travel restrictions to date…” David M. Studdert, LL.B., Sc.D, et al.,
Partitioning the Curve — Interstate Travel Restrictions During the Covid-19 Pandemic, NEW ENGLAND JOURNAL OF
MEDICINE, (Aug. 5, 2020) https://www.nejm.org/doi/full/10.1056/NEJMp2024274; This has been done without
meeting the strict scrutiny standard that has repeatedly be applied to the right to travel in Shapiro v Thompson, 394
US 618, 629-631 (1969); and In 1966 in United States v. Guest 383 U.S. 745 (1966), the Court rearticulated that the
Constitution did not explicitly mention the right to travel because: a right so elementary was conceived from the
beginning to be a necessary concomitant of the stronger Union the Constitution created.... The constitutional right to
travel from one State to another ... Occupies a position so fundamental to the concept of our Federal Union. It is a
right that has been firmly established and repeatedly recognized.
3
  Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973) ; Contact tracing: Laura Matrajt, et al., Evaluating
the Effectiveness of Social Distancing Interventions to Delay or Flatten the Epidemic Curve of Coronavirus Disease,
EID JOURNAL (Aug 2020) https://wwwnc.cdc.gov/eid/article/26/8/20-1093_article
4
   See below, section IV. J, How Dangerous is COVID?

                                                          6
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 7 of 126




Health’s Orders are null and void because the premises upon which they are based clearly show a

lack of exigencies to continue to justify an emergency; the Polymerase Chain Reaction (PCR

tests, also referred to as RT-PCR test) relied upon to perpetuate the “emergency” are invalid (as

shown below); and the disease is no more lethal than a bad flu season. Yet, the harm being done

to individuals as well as to our economy far outweigh the threat of harm from the disease. This is

discussed in more detail below.

       In addition, we humbly ask the Court in this case to:

               a. Reaffirm its position as a coequal branch of the government with the power
                  and authority to review, and if warranted, declare unconstitutional actions
                  taken by the executive.
                  b. Reaffirm the US Constitution is the supreme law of the land and that
                  rights, especially fundamental human rights, may not be abridged unless
                  necessary to serve a compelling governmental interest, and that even then,
                  those restrictions must be narrowly tailored to meet a compelling
                  governmental interest.
               c. Ensure there is an opportunity for redress under any emergency declaration. In
                  fact, it is when exigent circumstances exist and public officials base decisions
                  and orders on an emergency basis, that courts have warned that special care
                  needs to be taken to insure that Constitutional rights are not abridged. “(T)he
                  judiciary cannot dispense with constitutional principles, even in response to a
                  dire emergency. Indeed, it is in the midst of emergencies that constraints on
                  government power are most important. …. History teaches that grave threats
                  to liberty often come in times of urgency, when constitutional rights seem too
                  extravagant to endure… [W]hen we allow fundamental freedoms to be
                  sacrificed in the name of real or perceived exigency, we invariably come to




                                                7
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 8 of 126




                       regret it." Skinner v. Railway Labor Executives' Ass'n., 489 U.S. 602, 635
                       (1989) (Marshall, J., dissenting)...5
                       d. Recognize that the political process and operative orders are invalid if
                       based on false or misleading information6 and recognize the criticality that all
                       future emergency orders be based and maintained on clear, honest verificable
                       facts - particularly when such orders infringe on Constitutional rights.

         8.       Underlying all of this, and the foundation of this case is this question: if an

emergency can be declared without the appropriate level of review based on the rights being

limited, and under the guise of that emergency, all rights are only subject to a rational basis

review, how then do any previous judicial opinions or Constitutional principles have any

meaning whatsoever? Further, if under the same circumstances different levels of scrutiny are

applied to the various rights being limited under an emergency declaration than would otherwise

be applicable, what is the value of having various levels of review?

         9.       Plaintiffs request the court do the following:

                  a. Grant a preliminary injunction against all current state actions and orders in

                      effect in New Mexico issued under the COVID-19 Emergency Declaration

                      and against the declaration of emergency itself until this case has been decided

                      by the court. We further ask the Court to review this emergency declaration



5
  "Experience should teach us to be most on our guard to protect liberty when the Government's purposes are
beneficent. Men born to freedom are naturally alert to repel invasion of their liberty by evil minded rulers. The
greatest dangers to liberty lurk in insidious encroachment by men of zeal, well-meaning but without understanding."
Olmstead v. United States, 277 U.S. 438, 479 (1928) (Brandeis, J., dissenting) (overruled in part on other grounds
by Katz v. United States, 389 U.S. 347 (1967))." See Justice Bradley’s concurring opinion in Wisconsin Legislature
v. Secretary-Designee Andrea Palm, Julie Willems Van Dijk and Lisa Olson, In Their Official Capacities As
Executives of Wisconsin Department of Health Services, 2020 WI 42.
6
  In Romero v Evans, 517 U.S. 620, 631 (1996) the Court stated actions must bear a rational relationship to some
legitimate end. It necessarily follows that if the actions are based on false or fraudulent information that no rational
relationship could be found.

                                                           8
Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 9 of 126




         and request for preliminary injunction under the strict scrutiny standard of

         review since fundamental Constitutional rights have been abridged under the

         guise of the emergency actions.

      b. Declare that the exigencies underlying the declaration for emergency no longer
          exist.

      c. Declare that the public health emergency based on Executive Order (EO)
          2020-004 has ended.

      d. Declare that all restrictions now existing in response to what might have been
         an emergency in the beginning, are now invalid.

      e. Grant injunctive relief against future public health emergency declarations in
         the State of New Mexico without enabling legislation within 30 days from the
         declaration of public health emergency.

      f. Grant injunctive relief against enforcement of any existing penalties or fines
          against any person as a result of violations of orders which this Court
          determines to be invalid.

      g. Grant permanent injunctive relief against future actions taken under the guise
          of this public health emergency which are contrary to the ultimate decision of
          this court.

      h. Declare that the lowest standard of review available under an emergency
          declaration is intermediate scrutiny though higher standards are still available.

       i. Grant permanent injunction against future public health emergencies for more
          than an extremely limited period of time without regular reauthorization by
          the legislative body.

       j. Damages for Plaintiffs in an amount determined appropriate by the fact-finder
          pursuant to 42 U.S. Code § 1983.



                                        9
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 10 of 126




II.      STANDING, VENUE, AND JURISDICTION
         10.      This Court has subject matter jurisdiction over this matter as it pertains to

multiple Federal Constitutional issues arising under the 1st, 4th, 5th, 6th, 9th, and 14th amendments

and related precedent under 28 U.S.C. 1331. This Court also maintains subject matter

jurisdiction to claims under 42 U.S. Code § 1983 within this case as they all include violations of

Constitutional law. Under 28 U.S.C. 1367 this Court maintains supplemental jurisdiction over

state constitutional claims.

         11.      Venue is proper within this Court under 28 U.S.C. 1391 as at least one of the

defendants resides in this district.

         12.      Standing requires that the plaintiff must personally have: 1) suffered some actual

or threatened injury; 2) that injury can fairly be traced to the challenged action of the defendant;

and 3) that the injury is likely to be redressed by a favorable decision.7 The Plaintiffs have all

suffered substantial injury in various ways due to the State’s unconstitutional actions in response

to COVID-19 and those injuries can be redressed through the various prayers for relief included

in this complaint.


III. THE PARTIES
         13.      Plaintiffs are residents of various counties located in the State of New Mexico and

have suffered various injuries as a result of the infringements of liberties guaranteed under the

United States Constitution and the Constitution of the State of New Mexico.


7
  Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). Importantly, standing is not “dispensed in gross,” and,
accordingly, a plaintiff must demonstrate standing for each claim “he seeks to press and for each form of relief that
is sought.” See Davis v. FEC, 554 U.S. 724, 734 (2008). Moreover, when there are multiple parties to a lawsuit
brought in federal court, “[f]or all relief sought, there must be a litigant with standing, whether that litigant joins the
lawsuit as a plaintiff, a coplaintiff, or an intervenor as of right.” See Town of Chester v. Laroe Estates, Inc., 137 U.S.
1645 slip. op. at 6 (2017).

                                                            10
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 11 of 126




       14.     Plaintiffs are, as follows:
               a.         PLAINTIFF PAMELA S. MCKINLEY, AS PARENT AND GUARDIAN

OF GM A MINOR CHILD, resides in Edgewood, New Mexico, County of Santa Fe, New

Mexico. GM has been severely damaged by the public health policies and mandates concerning

COVID-19. GM is a 14-year-old 9th grader at Estancia Valley Classical Academy. GM has done

well in school before the shutdown of New Mexico schools and businesses, despite having

learning disabilities. He had good friends, was popular and happy and participated in sports,

robotics, STEM activities and Civil Air Patrol weekly. His parents witnessed visible joy in him

before the spring of 2020. When GM’s school was shut down, GM was no longer able to do the

joyful events in his life, leading to severe depression and suicidal ideation. Due to his learning

disability, his online teaching was ineffective and frustrating for him. His mother’s heart would

break as she witnessed his tears of frustration, crying as he sat at his computer because he could

not understand or function in this type of computer distance learning. His grades began to fail

and will likely have to repeat the 9th grade. GM is greatly distressed by having to repeat a school

year due to failing grades, as he had big dreams for college and life as an adult. He experiences

pain and shame about this, as it will be on his record for life. His family cannot afford private

tutors, even though this is what would help GM maintain his grades and move on to the next

grade with his friends.

               His activities that he loved, especially seeing friends, sports and Civil Air Patrol

(CAP), were stopped. He experienced hopelessness when his school had been approved by the

government for in-person classes, and then a few days later, students were informed that the plan

was denied. In October, he met with his CAP group outdoors in a parking lot, socially distanced,


                                                 11
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 12 of 126




to do drills. The group was reported due to some students not wearing masks, and CAP got shut

down for a month as a penalty. GM suffered much as a result of losing what was his favorite

meaningful activity in life.

       GM’s parents became frustrated at the lack of available resources to help a child

experiencing suicidal depression. They were terrified of putting him into an in-patient program

due to COVID-19 and being separated from his parents. Since the shutdown of school, as well as

businesses (like restaurants, where he could no longer enjoy his weekly outings with his father),

GM has experienced severe emotional distress, isolation and pain, and depression. He has been

deprived his Constitutional right of peaceful assembly with other students and especially his

CAP program; and deprived of equal protection under the laws as a learning-disabled student,

under the 5th and 14th Amendments. Furthermore, GM has been deprived of his liberty in the

current barren environment created by forced isolation, the shutdown of parks, outside sports,

entertainment venues, fitness facilities and restaurants.

       Unfortunately, GM’s story is not unique in New Mexico. There are many students with

special needs who attend New Mexico schools who cannot learn through computers and require

in-classroom instruction to succeed in school and life. Young people like GM, require the

socialization and activities with their peers that school provides. Many young people in New

Mexico have considered and tragically, have accomplished, ending their lives. GM is taking a

stand for others similarly situated by being a Plaintiff.

               b.      PLAINTIFF VALERIE GEORGE (“Mrs. George”) is a resident of

Albuquerque, County of Bernalillo, State of New Mexico. She has suffered damages as a result



                                                  12
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 13 of 126




of the infringement of her Constitutional rights under the Constitution of the United States, First

Amendment, 5th Amendment, 9th Amendment and 14th Amendment in the following manners:

       Mrs. George has suffered economic damages from which she and her family may never

recover. She has been deprived of being able to perform her career as a licensed massage

therapist due to categorization of her services and that of her employer, Hyatt Regency Tamaya

Spa, as “non-essential”. She is now in the second lockdown of citizens and cannot find suitable

employment in her field as long as the lockdown restrictions are in place.

       Mrs. George has been denied expression of her religious beliefs in that the church she

attended, Calvary Chapel in Albuquerque, New Mexico, shut down except for remote

participation by the computer/internet. Her free exercise of religion is not something that can be

done in isolation from other worshippers and does not occur when wearing a mask. She has been

deprived of the social interaction through fellowship with other church members, which is a

necessary part of the practice of her religion. She has been deprived of the energizing and

uplifting experience of being in the presence of the Holy Spirit when the pastor is delivering

inspirational messages and also by participating in the music and songs with her congregation

(lifting voices to God in praise).

       Mrs. George has suffered emotional and psychological injuries as a result of the response

to COVID-19 by the Governor and Public Health Director of New Mexico in the following

particulars: depression from social isolation from orders prohibiting “mass gatherings” of more

than five persons; the lockdowns causing depression (house arrest without a trial); anxiety and

stress from mask wearing required to be able to shop for food and life necessities; stress while

shopping for food when she attempts to lower the mask below her nose to be able to breathe

                                                13
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 14 of 126




before passing out or having a panic attack, and being loudly and rudely harassed by employees

and customers in stores; loss of enjoyment of life due to loss of pleasurable activities in which

she engaged that contributed to her health and mental well-being, such as yoga, exercising at a

gym, attending church, and being able to work. Without these activities, she feels bereft of

meaning in life, highly stressed, depressed and anxious.

               c.      PLAINTIFF MARGUERITE GARNER (Ms. Garner) is a resident of

Bernalillo County, Albuquerque, New Mexico. Ms. Garner is medically unable to wear a face

mask and is deprived of her inalienable right to breathe without interference. She suffers from

medical conditions which cause her distress when she is forced to wear a mask while shopping in

order to purchase food and other necessities. The government requirement that she wear a mask

while attending church makes her unable to attend her church, Hoffmantown Church, because it

is complying with the Public Health Orders. She has been damaged by being deprived of her

right to exercise her religious faith and congregate with members of her church during the

lockdown; she has been deprived of experiencing the presence of the Holy Spirit by not being

able to share her worshipping experience with others of her faith, singing and reading the Bible

together. Further, as an elderly person who lives alone, she has been deprived of comfort and

social interaction with her friends and other seniors due to closure of Senior Citizen Centers in

Albuquerque and lockdowns, i.e. house arrest. This is in violation of her right to peaceful

assembly.

       Despite her overwhelming medical issues which prevent her from safely wearing a mask,

she has been refused a medical exemption letter from her doctor. She believes that doctors who

are employees of a larger institution may fear being sanctioned or fired if they provide such


                                                14
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 15 of 126




written exemptions, even though she would clearly qualify for a medical exemption to wearing a

mask.

               d.      PLAINTIFF EVAN D. ROBERTS is a resident of Bernalillo County, City

of Albuquerque, New Mexico who was working at a fitness center/gym for many years and was

suddenly laid off due to forced closure of his employer’s business, when it was categorized as a

“non-essential” business under PHO March 23, 2020. When the business was allowed to reopen

with restrictions, his job resumed at half the number of weekly hours as before. With the most

recent lockdown, he is completely out of work and does not know if he will have a job left as his

employer’s business has suffered irreparably and may never reopen. He has been damaged

economically and deprived of the right to earn a living. He has also been damaged by the

lockdown, aka house arrest, in that he is deprived of prior avenues of self-care, such as

participating in his mixed martial arts practice and training, which is being conducted by video

after the recent lockdown. Never before in our United States history have healthy people been

quarantined and deprived of their liberties as has happened in 2020 by various state

governments.

               e.      PLAINTIFF SAUNDRA THOMPSON (Ms. Thompson), is the sole

shareholder/owner of G.D.M. Thompson, Inc., d/b/a Q Shoes. Ms. Thompson resides in city of

Albuquerque, county of Bernalillo, State of New Mexico. Her business, Q Shoes, is a specialty

shoe store located in Albuquerque, New Mexico, which sells shoes to men and women, and also

special shoes for healthcare workers who must stand on their feet all day. Ms. Thompson has

operated this business successfully since June 15, 2018.




                                                15
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 16 of 126




       Ms. Thompson relies solely on the income from this business to support herself and her

young adult children who reside with her.

       Her Constitutional rights have been violated in the following manner:

       As a result of her business and livelihood being declared “non-essential”, she has suffered

loss of income, taking of property without just compensation and deprivation of property without

due process. These violations have occurred in the name of a declared public health emergency,

COVID-19. She has suffered emotional distress, anxiety and fear for her financial future around

the financial devastation that having to close her business has caused. When she was allowed to

reopen with restrictions, she continued to lose income due to the change in shopping trends

resulting from the widespread economic devastation and ruin done in New Mexico under the

guise of public health emergency, along with mandates restricting people to their homes unless

absolutely necessary.

       She calculated losses near $200,000.00 from March 23 through December 16, and these

losses are continuing. She has high anxiety that this business which she has nurtured and grown

and which serves the general public as well as health care workers, may not survive any further

business restrictions being passed by the governor and health department.

              f.        PLAINTIFFS KRISTINE M. BLACKMAN AND PHILLIP

BLACKMAN (Blackmans) are residents of Sandoval County, New Mexico, and are the

managers of a formerly successful family-owned business of Blackman Taekwondo Academy,

LLC, located in the county of Bernalillo, City of Albuquerque, State of New Mexico. The

Blackmans have operated and managed this business since 1993, having grown the business over

the decades, and have had much success in training children through adults in various martial


                                               16
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 17 of 126




arts forms. The Blackmans have been decades’-long active members and contributors to their

community.

       The business was shut down earlier on March 19, 2020, and then allowed to reopen to

25% capacity on August 3, 2020. Due to the limitations on the occupancy at 25%, the

Blackmans were not able to offer any of their special events, i.e. Tournaments, Seminars,

Birthday Parties, Parents Nights Out and more, which all contribute to their income. They were

able to enroll an additional 100 students since August and were starting to feel hopeful again,

only to be shut down as a “non-essential” business again on November 16. They have suffered

long-term infringement of their Constitutional rights in the following particulars:

       The Blackmans have suffered economic damages from which their family may never

recover. They have been deprived of their livelihood, income and property due to the

categorization of their services as “non-essential”. The business is now in the second lockdown

and shuttering of businesses with no end in sight.

       The Blackmans have been harmed by the designation of their business as “non-

essential”. This demeaning designation applied to a business which is critical to the physical and

mental health of its participants, is degrading and consists of negative social programming. The

term as applied to a lawful business is as offensive as calling a person a “useless eater”, which

demeans and devalues, for example, older people who no longer work and contribute to taxes.

This designation leads people to become indifferent to the consequences of losing businesses

designated as such. The business shuttering that has occurred has caused the Blackmans severe

financial and economic stress, frustration, anger and depression. The business had to lay off four

out of the eight employees, because it could no longer sustain them during the severe restrictions


                                                17
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 18 of 126




imposed at the 25% capacity. Letting employees go was distressing to the owners of the

business. The Blackmans and their family are at risk of losing everything they have worked

hard to achieve, and through no fault of their own. They have incurred substantial additional debt

during the COVID-19 crisis, when by March of this year, they were projected to have one of

their most financially successful years. Similar businesses to the Blackmans TKD located in

states that have fully reopened businesses, like Florida, are thriving. The Blackmans are being

deprived of their right to a livelihood, as well as being deprived of their property in violation of

the 5th and 14th Amendments of the United States. They have also been deprived of their

freedom to associate and to move freely in their community and state as a result of the house

arrest aka lockdown.

        g.     PLAINTIFF MESA DE PLATA LLC d/b/a JALISCO CAFÉ (Jalisco Cafe)

located in Silver City, New Mexico, is a family run business. Jalisco Cafe is required, as are all

restaurants and essential businesses, to force employees to submit to COVID-19 tests if they

show any signs of being sick. Jalisco Cafe is also required to have all patrons list their personal

information upon entry to the restaurant. These requirements are constitutionally violative as

discussed hereinbelow.

       Jalisco Cafe was the most popular and successful restaurant in Silver City serving almost

gourmet quality Mexican food at affordable prices. Since the closure of dine-in restaurants by

the Defendants approximately nine months ago, the subsequent re-openings, reclosures,

restrictions on number of patrons and other restrictions, Jalisco Cafe has gone from a thriving

business to one in which profits are meager or non-existent and is in danger of having to close its

doors permanently. If this were to come to pass, this would not only damage the Plaintiff but


                                                 18
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 19 of 126




would be a significant loss to the Silver City community as a whole which has already lost two

of its more popular restaurants due to the closures and mandates of the Defendants.

       Jalisco Cafe has been sued by the Defendants who are trying to collect substantial fines

of up to $85,000 for a very brief violation of the closure orders in May of this year.

       h.      PLAINTIFF SUSANA VASQUEZ (Ms. Vasquez) is the co-owner of Pet Food

Gone Wild, Inc. and resides in Rio Rancho, New Mexico, County of Sandoval. Ms. Vasquez

owns and operates a pet food store which was permitted to remain open as an “essential

business” during the last 8 months of the COVID-19 crisis. She has experienced damages in the

form of major anxiety surrounding the issue of mandatory mask wearing in her store. Ms.

Vasquez believes in liberty for adults to be able to decide for themselves whether to wear a mask

or not. Two of her employees are unable to wear a mask due to medical issues. Her business has

been reported for violations of mask-wearing orders because she refuses to be an arm of the

governor’s enforcement division. As a liberty loving, self-responsible adult, she respects the

decision of an individual to decide for himself whether or not to wear a mask. She assumes that

if a customer in her retail store is not wearing a mask, it is due to a medical exception, and it is

violative of their rights to ask the reason or require a doctor’s letter. Unfortunately, many private

citizens have taken it upon themselves to follow in the shoes of Hitler’s “brownshirts” to being

“snitches” and to harass others in her store not wearing a mask. She has asked those harassing

customers to leave her store. However, she is under duress on the pain of being fined if she fails

to adhere to illegal and ineffective “Covid-safe practices”. Her store has been visited by

Department of Health inspectors, which disrupts business and creates an atmosphere of anxiety

for her employees.


                                                  19
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 20 of 126




       Ms. Vasquez’ 4th Amendment Constitutional liberties are impinged by being bullied and

involuntarily conscripted to act as an arm of the police, or governor’s enforcement division. She

is in the business of providing pet food and supplies, not law enforcement. In addition, the mask

mandates violate her 9th Amendment rights.

       i.      PLAINTIFF TRISHA D. KEEFE is a Registered Nurse who had lived with her

husband for 16 years when the COVID-19 crisis began. They had raised his daughter together,

who is now 22 years old. They had a close family life that she enjoyed. She had a successful

private specialized health-care business and was able to shop and travel unmolested before the

events of 2020 which changed life as we know it. Ms. Keefe has suffered losses and damages as

a direct result of the unconstitutional mandates and Orders by the Governor and Public Health

Department in response to COVID-19 disease. Her marriage became very polarized and stressful

from the parties’ respective positions on the dangers of COVID-19, resulting in separation of the

parties. The following Constitutional rights have been trampled in the following particulars: 9th

Amendment, right to privacy and to make medical decisions about her own body; 5th and 14th

amendments regarding deprivation of property and lack of equal protection by being treated

differently by having a disability which prevents her from wearing a mask, depriving her of

goods and services.

       She has suffered psychologically and physically as a result of the mandatory mask

requirement, and she has suffered economically as a result of loss of business. She is medically

and psychologically unable to wear a mask. She suffers from asthma, and rebreathing in CO2

triggers asthma attacks. Ms. Keefe was diagnosed with severe PTSD (post-traumatic stress

disorder) as a result of a childhood attack during which she was repeatedly smothered. Wearing a

                                                20
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 21 of 126




mask triggers the panic and hyperventilation which causes her to be in a state where she cannot

function. Shopping for food and necessities has been traumatic, as she has been verbally,

mentally and emotionally assaulted by other shoppers who scream at her for not covering her

nose with a mask.


       j.      PLAINTIFF JILL MARIE INANNA is a resident of State of New Mexico, county

of Rio Arriba, Village of Ojo Caliente. Ms. Inanna owns and operates a luxury guest resort and

wellness retreat sanctuary in Ojo Caliente, New Mexico called Origin de Rancho at San Juan.

The sanctuary is a high-end luxury resort, catering to large groups, weddings, spiritual and

wellness events, as well as providing art, nature and history tours of the region. She has suffered

loss of business at a pivotal time for her retreat, especially over the multiple closures, reopenings,

and restrictions that left her as a business owner devastated by the continuous uncertainty

regarding her business which was dependent on tourism with advance reservations. The business

suffered massive depletion of bookings that were already earmarked for other financial

expenditures for maintenance, improvements and upkeep of this 100-plus acre resort. She was

forced to let employees go, due to insufficient cash-flow from the back and forth of numerous

public health orders which flowed from the Governor’s proclamation of public health

emergency. Ms. Inanna had to take up the slack herself, further affecting her health and well-

being as one who was recovering from breast cancer. The effects of the economic devastation

will take years from which to recover, with effects from deterioration of infrastructure due to loss

of bookings; economic harms and losses, and stress. The loss of her business has caused harm to

her village, as she employed many local people. New Mexico is dependent on tourism for its



                                                 21
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 22 of 126




thriving economy, and this type of business has been destroyed by the arbitrary and capricious

actions of our state’s officials.

        k.      PLAINTIFF DAVID G. STEPUTIS is a resident of Santa Fe County, New

Mexico, City of Santa Fe. He is a businessman and inventor and owner of cooking stoves, among

other businesses. He has been damaged in that he believed, due to the misinformation around

what restrictions would be imposed for travelers coming back into the state, he could not travel

across state lines to attend shows for purposes of selling his stoves wholesale to distributors,

without being subjected to a “quarantine” as a healthy person with no symptoms of COVID-19.

He was led to believe from the Governor’s press releases that he would be quarantined for 2

weeks upon each return into New Mexico from another state. This was in violation of his right to

travel freely among the states.

        15.     PLAINTIFFS JOHN OR JANE DOES 1-100 are other New Mexican residents

who have suffered injuries as a result of the Executive Orders and Public Health Orders enacted

in 2020 and subsequently related to COVID-19/SARS-CoV or whatever designated name the

disease may be called subsequently, who may join this lawsuit at a later date.

        16.     Defendants are various governmental officials who reside in New Mexico.

Defendants are MICHELLE LUJAN-GRISHAM, individually and in her official capacity as

Governor of New Mexico. Other Defendants are interim acting Public Health Director, BILLY

JIMENEZ; prior public health director, KATHYLEEN KUNKEL and newly appointed

TRACIE COLLINS, M.D. , acting solely in their official capacity. Defendants Jane and John

Does 1-20 are other public officials who participated, advised, or otherwise were involved in the

deceptions described herein.
                                                 22
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 23 of 126




IV.    GENERAL ALLEGATIONS

       17.     The fact pattern for this case is extremely complex. A number of sections below

discuss errors or the debunking of what is misleading information put forth by the State or

Centers for Disease Control (CDC). It is indisputable that the severity of COVID-19 was grossly

overestimated (see below), and is less dangerous than many other infectious diseases that we

have lived through without taking such drastic steps to control. The varied and numerous harms

caused by the lockdown, business closures, and other restrictions ordered in response to COVID-

19 are greater than the risk of the disease. The basis upon which the restrictions are founded, the

PCR test, is highly unreliable and alone, cannot be used to diagnose a COVID-19 case. The

State’s reaction to COVID-19 is the definition of arbitrary and capricious when these factors are

taken into consideration. The continuation of this overreaction has only occurred due to the

reality that the facts are complex enough that few have realized how badly they have been

misled. Here we attempt to simplify the facts into a digestible narrative.

       A.      Timeline


       18.     The following is a timeline of events and references to place this case in context:
               PRE 2019
               2014-19 National Institute for Allergy and Infectious Diseases, the organization
               led by Dr. Anthony Fauci, funded scientists at the Wuhan Institute of Virology
               and other institutions for work on “gain-of-function” research on bat
               coronaviruses. In 2019, with the backing of NIAID, the National Institutes of
               Health committed $3.7 million over six years for research that included some
               gain-of-function work. The program followed another $3.7 million, 5-year project
               for collecting and studying bat coronaviruses, which ended in 2019 bringing the




                                                 23
          Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 24 of 126




                      total to $7.4 million.8 “Gain-of-function” is the euphemism for biological research
                      aimed at increasing the virulence and lethality of pathogens and viruses.9

                      2015 Testing method for COVID-19 was patented in Holland by Richard
                      Rothschild.10
                      2017 Millions of COVID-19 test kits are sold worldwide, including to the
                      United States for a disease that supposedly did not exist.11
                      2019
                         •   10/18: EVENT 201, “Coronavirus Pandemic Exercise” held in New York
                             City sponsored by John Hopkins Center for Health Security, Bill and
                             Melinda Gates Foundation, and World Economic Forum. 12

                         •   12/8 - First person to test positive (Wuhan, China).13

                         •   12/31 – World Health Organization (WHO) China Country Office was
                             informed of cases of pneumonia of unknown etiology (unknown cause)
                             detected in Wuhan City, Hubei Province of China.14
                      2020

                         •   1/7 - China confirms a COVID-19 case.15

                         •   1/7 - CDC establishes the Coronavirus Incident Management System.16


                         •   1/10 - COVID-19 sequence was known in the National Institute of Health
                             (NIH) vaccine trial – per Fauci’s congressional testimony on 5/12/20.
                             Please note NIH/Fauci began a vaccine trial 2 days before WHO or China
                             even released the COVID-19 sequence on 1/12. This was before there was

8
 https://www.newsweek.com/dr-fauci-backed-controversial-wuhan-lab-millions-us-dollars-risky-coronavirus-
research-1500741
9
  https://ahrp.org/what-is-gain-of-function-research-who-is-at-high-risk/
10
   https://principia-scientific.com/proof-that-the-pandemic-was-planned-with-purpose/
11
   Id.
12
   https://www.centerforhealthsecurity.org/event201/about
13
   US Department of Defense. “Coronavirus: DOD Response Timeline.” US Department of Defense, 2020,
https://www.defense.gov/Explore/Spotlight/Coronavirus/DOD-Response-Timeline/. Accessed 20 August 2020.
14
   Pneumonia of unknown cause – China, WORLD HEALTH ORGANIZATION, (Jan 5, 2020),
https://www.who.int/csr/don/05-january-2020-pneumonia-of-unkown-cause-china/en/
15
     Id
16
     Supra at fn 13

                                                      24
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 25 of 126




                          even a confirmation it had spread outside of China on 1/13, before WHO
                          confirmed it could even spread between humans on 1/14 and before
                          declaring it a public health emergency on 1/30. Fauci’s congressional
                          testimony is not consistent with the WHO facts - he testified “we actually
                          started that [vaccine development] in January, literally days after the virus
                          was known and its sequence was published. (Timestamp 01:16:50)17.


                     •    1/10 - CDC launches dedicated COVID-19 website.18


                     •    1/11 - Vaccine Research Center met to develop a plan – per Fauci’s
                          congressional testimony on 5/12/20 (Timestamp 32:41)19


                     •    1/11 - First coronavirus death worldwide is reported in Wuhan, China.20


                     •    1/14 - Officially started vaccine development - per Fauci’s congressional
                          testimony on 5/12/2021 (Timestamp 32:41)


                     •    1/20 - First reported U.S. case of coronavirus in Washington State, thought
                          to be linked to what foreign sources describe as a “new” or “novel”
                          coronavirus.22


                     •    1/22 – New Mexico Department of Health (NMDOH) issues a statement
                          that it is alerting healthcare providers to be proactive and vigilant with
                          regards to a novel coronavirus (2019-nCoV), particularly with travelers
                          returning home from traveling abroad.23




17
   Dr. Anthony Fauci & CDC Director Senate Testimony Transcript May 12, REV.COM (Timestamp 01:16:50, May
12, 2020), https://www.rev.com/blog/transcripts/dr-anthony-fauci-cdc-director-senate-testimony-transcript-may-12
18
   Supra at fn 13
19
   Supra at fn 17
20
   Supra at fn 13
21
   Supra at fn 17
22
   Supra at fn 13
23
    Department of Health Cautions Medical Providers to Be Alert for Novel Coronavirus, NEW MEXICO
DEPARTMENT OF HEALTH, (January 22, 2020), https://cv.nmhealth.org/2020/01/22/department-of-health-
cautions-medical-providers-to-be-alert-for-novel-coronavirus/

                                                       25
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 26 of 126




                     •   1/23 WHO considered it “still too early to declare a Public Health
                         Emergency of International Concern.” (PHEIC)”24


                     •   1/23 - China puts Wuhan on lockdown.25


                     •   1/27 – NMDOH announces it has added a new page to its website
                         NMHealth.org to provide information and answers to frequently asked
                         questions about COVID-19.26


                     •   1/29 – President Trump (POTUS) establishes a COVID-19 interagency
                         task force.27


                     •   1/30 – The International Health Regulations Emergency Committee of the
                         WHO declared the outbreak of COVID-19 a public health emergency of
                         international concern.28


                     •   1/31 – Alex M. Azar II, Health and Human Services Secretary, declared a
                         public health emergency for the US to aid the nation’s healthcare
                         community in responding to COVID-19. 29
                     •   2/6 - First alleged COVID-19 death in the United States.30

                     •   2/11 - World Health Organization officially names the disease caused by
                         the new coronavirus: COVID-19, as distinct from the virus which was


24
   Rolling updates on coronavirus disease (COVID-19), WORLD HEALTH ORGANIZATION, (July 31, 2020),
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen
25
   Supra at fn13
26
   Department of Health Webpage Provides Answers for Residents About Novel Coronavirus, NM DOH (January
27, 2020), https://cv.nmhealth.org/2020/01/27/department-of-health-webpage-provides-answers-for-residents-about-
novel-coronavirus/
27
   Statement from the Press Secretary Regarding the President’s Coronavirus Task Force, (Jan 29, 2020),
https://www.whitehouse.gov/briefings-statements/statement-press-secretary-regarding-presidents-coronavirus-task-
force/
28 Statement on the second meeting of the International Health Regulations (2005) Emergency Committee
regarding the outbreak of novel coronavirus (2019-nCoV), WHO, (January 30,, 2020),
https://www.who.int/news/item/30-01-2020-statement-on-the-second-meeting-of-the-international-health-
regulations-(2005)-emergency-committee-regarding-the-outbreak-of-novel-coronavirus-(2019-ncov)
29 Secretary Azar Declares Public Health Emergency for United States for 2019 Novel Coronavirus, USDHHS,
(January 31, 2020),https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-emergency-
us-2019-novel-coronavirus.html
30
   Supra at fn 13

                                                      26
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 27 of 126




                        designated as SAR CoV-2.31 WHO reported on its website, “Most people
                        infected with the COVID-19 virus will experience mild to moderate
                        respiratory illness and recover without requiring special treatment. Older
                        people, and those with underlying medical problems like cardiovascular
                        disease, diabetes, chronic respiratory disease, and cancer are more likely
                        to develop serious illness.”32


                    •   2/13 - NMDOH issues a statement advising against the use of face masks
                        by the general public to protect against virus transmission.33


                    •   2/20 - NMDOH issues a statement that the seasonal flu, not the
                        coronavirus, is the illness of most concern to New Mexico residents.34


                    •   3/3 – NMDOH announces that testing for COVID-19 is now available in
                        New Mexico.35


                    •   3/6 – NMDOH announces that the NMDOH Bureau of Health Emergency
                        Management will be activating the Department Operations Center (DOC)
                        at level 3 beginning Monday, March 9th in support of on-going pandemic-
                        readiness activities related to the COVID-19 coronavirus. (Level 3 is a
                        slightly higher alert status than standard operations at Level 4)36


                    •   3/11 – Governor Lujan-Grisham declares a State of Emergency in
                        Executive Order 2020-004.37 Three citizens of New Mexico were

31
   Supra at fn 13. And : https://www.WHO.int/emergencies/diseases/novel-coronavirus-2019/technical-
guidance/naming-the-coronavirus-disease-(covid-19)-and-the-virus-that-causes-it
32
    https://www.who.int/health-topics/coronavirus#tab=tab_1
33
   Department of Health Advises General Public Against Using Face Masks to Prevent Novel Coronavirus, NEW
MEXICO DEPARTMENT OF HEALTH, (February 13, 2020), https://cv.nmhealth.org/2020/02/13/department-of-
health-advises-general-public-against-using-facemasks-to-prevent-novel-coronavirus/
34
   Flu – not coronavirus – continues to be the illness to worry about, NMDOH, (February 20, 2020),
https://cv.nmhealth.org/2020/02/20/flu-not-coronavirus-continues-to-be-the-illness-to-worry-about/
35
   COVID-19 coronavirus testing now available in New Mexico, NMDOH (March 3, 2020),
https://cv.nmhealth.org/2020/03/03/covid-19-coronavirus-testing-now-available-in-new-mexico/
36
   Department of Health’s Bureau of Health Emergency Management to activate Department Operations Center,
NMDOH (March 6, 2020,) https://cv.nmhealth.org/2020/03/06/department-of-healths-bureau-of-health-emergency-
management-to-activate-department-operations-center/
37
   EXECUTIVE ORDER 2020-004, ORDER DECLARING A STATE OF PUBLIC HEALTH EMERGENCY
AND INVOKING THE POWERS PROVIDED BY THE ALL HAZARD EMERGENCY MANAGEMENT ACT
AND THE EMERGENCY LICENSING ACT (March 11, 2020,) https://cv.nmhealth.org/wp-
content/uploads/2020/03/Executive-Order-2020-004-r.pdf

                                                    27
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 28 of 126




                         presumed positive for COVID-19 and none dead when the emergency was
                         declared.38

                     •   3/11–WHO (World Health Organization) declared C-19 a pandemic. It
                         defines pandemic as a “novel” or “new” virus and the term applies to how
                         widespread the disease is, not how severe it is.39


                     •   3/11 - NMDOH announces that New Mexico has one more presumptive
                         positive case.40

                     •   3/12 – NMDOH begins daily reporting of COVID-19 cases.41

                     •   3/13 - POTUS declares the COVID-19 outbreak a national emergency.42

                     •   3/13 - NMDOH issues Public Health Order (PHO) 03-13-2020 ordering
                         nursing homes to limit visitors to those whose loved ones are receiving
                         end of life care. 43


                     •   3/13 - Governor Lujan-Grisham issues Executive Order 2020-005
                         Ordering the Closure of All Public Schools Until April 6, 2020.44




38
   New Mexico Announces First Presumptive Positive COVID-19 Cases, NMDOH (March 11, 2020),
https://cv.nmhealth.org/2020/03/11/new-mexico-announces-first-presumptive-positive-covid-19-cases/
39
   WHO defines “pandemic” as the worldwide spread of a new disease. The definition does not address severity of
the disease. https://time.com/5791661/who-coronavirus-pandemic-declaration/ Also see:
www.who.int./csr/disease/swineflu/frequently_asked_quesitons/panndemic/en/
40
   New Mexico Announces Another Positive COVID-19 Case, NEW MEXICO DEPARTMENT OF HEALTH
(March 11, 2020), https://cv.nmhealth.org/2020/03/11/new-mexico-announces-another-positive-covid-19-case/
41
   New Mexico Announces Fifth Presumptive Positive COVID-19 Case, NEW MEXICO DEPARTMENT OF
HEALTH, (March 12, 2020), https://cv.nmhealth.org/2020/03/12/new-mexico-announces-fifth-presumptive-
positive-covid-19-case/
42
   Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)
Outbreak, (Mar 13, 2020), https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/
43
   Public Health Emergency Order to Temporarily Limit Nursing Home Visitation Due to COVID-19, New Mexico
Department of Health, (March 13, 2020, ) https://cv.nmhealth.org/wp-content/uploads/2020/03/031320-DOH-PHO-
r.pdf
44
   Executive Order 005-2020, Order Directing the Closure of All Public School Until April 5, 2020, STATE OF
NEW MEXICO, (March 13, 2020,) https://www.governor.state.nm.us/wp-content/uploads/2020/03/Executive-
Order-2020-005.pdf

                                                      28
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 29 of 126




                    •   3/15 - The CDC issued Interim Guidance for mass gatherings or large
                        community events stating that such events that consist of 50 or more
                        people should be cancelled or postponed.45


                    •   3/16 –White House announces, “15 Days to Slow the Spread," a
                        nationwide effort to slow the spread of COVID-19 through the
                        implementation of social distancing at all levels of society.46


                    •   3/16 – NMDOH issues PHO 03-16-20 limiting mass gatherings of 100
                        people or more due to COVID-19. In the order, “New Mexico citizens are
                        strongly advised to stay at home and undertake only those outings
                        absolutely necessary for their health, safety, or welfare.”47


                    •   3/17 - West Virginia is the last state to “confirm” a COVID-19 case. All
                        50 U.S. states have “confirmed” cases.48


                    •   3/19 – NMDOH declares COVID-19 to be a “condition of public health
                        importance” defined as a disease or infection “that is identifiable on an
                        individual or community level and can reasonably be expected to lead to
                        adverse health effects in the community, and that poses an imminent threat
                        of substantial harm to the population of New Mexico.”49


                    •   3/19 – NMDOH issues PHO 03-19-2020 decreasing size of allowable
                        mass gatherings from 100 to 10 people due to COVID-19. Food and drink
                        establishments are limited to take out service only. Lodging businesses
                        are limited to 50% capacity. Casinos, indoor shopping malls, recreational
                        facilities, health and athletic clubs, movie theaters, and flea markets are
                        directed to close.50

45
   Krasny, Ros, and Kasia Klimasinska. “CDC Urges Scrapping All Mass Gatherings in the US for Eight Weeks.”
Bloomberg, 15 March 2020, https://www.bloomberg.com/news/articles/2020-03-15/cdc-says-gatherings-over-50-
people-should-be-delayed-eight-weeks. Accessed 9 December 2020.
46
   15 Days to Slow the Spread, (Mar 16, 2020), https://www.whitehouse.gov/articles/15-days-slow-spread/
47
   Public Health Emergency Order Limiting Mass Gatherings and Implementing Other Restrictions Due to COVID-
19, New Mexico Department of Health, (March 16, 2020,) https://cv.nmhealth.org/wp-
content/uploads/2020/03/031620-DOH-PHO-r.pdf
48
   Supra at fn13
49
    Public Health Emergency Order to Limiting Mass Gatherings and Implementing Other Restrictions Due to
COVID-19, New Mexico Department of Health, (March 19, 2020,) https://cv.nmhealth.org/wp-
content/uploads/2020/03/UPDATED-DOH-PHO-03-19-2020-r.pdf
50
    Id

                                                    29
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 30 of 126




                     •    3/23 – NMDOH issues PHO 03-23-20 closing all businesses and nonprofit
                          entities except for those deemed “essential” and prohibiting mass
                          gatherings of more than 5 people. Churches are exempt from the mass
                          gathering limitation. The order states that “social distancing is the sole
                          way New Mexicans can minimize the spread of COVID-19.”51


                     •    3/24 – NMDOH issues PHO 03-24-20 prohibiting non-essential health-
                          care services, procedures, and surgeries, and establishing penalty of up to
                          $5000 for violating the order.52

                     •    3/24 - National Vital Statistics System (NVSS) released the formal
                          guidance regarding a “newly-introduced ICD code” (U07.1) to “accurately
                          capture mortality data for Coronavirus Disease 2019 (COVID-19) on
                          death certificates” (National Vital Statistics System, 2020). These
                          guidelines usurped the 2003 data collection guidance that is used for all
                          other infectious diseases and causes of death data and are unique to
                          COVID-19.53

                     •    3/25 – NMDOH reports the first COVID-19 related death in New Mexico,
                          a man in his late 70's with multiple chronic health issues.54

                     •    3/26 – Governor Lujan Grisham issues EO 2020-12 directing the closure
                          of all public schools for the remainder of the 2019-2020 school year.55

                     •    3/27 - Governor Lujan Grisham issues EO 2020-13 requirement that
                          individuals traveling to New Mexico through an airport self-isolate or self-

51
   Public Health Emergency Order Closing All Businesses and Nonprofit Entities Except for those Deemed
Essential and Providing Additional Restrictions on Mass Gatherings Due to COVID-19, NMDOH (March 23,
2020), https://cv.nmhealth.org/wp-content/uploads/2020/03/SignedPHO03-24-2019.pdf
52
   Public Health Emergency Order Imposing Temporary Restrictions on Non-Essential Health Care Services,
Procedures, and Surgeries; Providing Guidance on those Restrictions; and Requiring a Report from Certain Health
Care Providers, New Mexico Department of Health, (March 24, 2020,) https://cv.nmhealth.org/wp-
content/uploads/2020/03/3_24_PHO_1.pdf
53
   NVSS: National Vital Statistics System COVID-19 Alert No. 2., CENTERS FOR DISEASE CONTROL AND
PREVENTION. (Mar 24, 2020), https://www.cdc.gov/nchs/data/nvss/coronavirus/Alert-2-New-ICD-code-introduced-
for-COVID-19-deaths.pdft
54
   New Mexico COVID-19 Update: One Death,New Mexico Department of Health, (March 25, 2020),
https://cv.nmhealth.org/2020/03/25/new-mexico-covid-19-update-one-death/
55
   Executive Order 005-2020, Order Directing the Closure of All Public School for the Remainder of the 2019-2020
Academic School Year, 2020, STATE OF NEW MEXICO, (March 26 2020,) https://cv.nmhealth.org/wp-
content/uploads/2020/04/2020-012-schools.pdf

                                                       30
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 31 of 126




                          quarantine for a specified period. If they do not comply, the NMDPH is
                          directed to initiate isolation and quarantine proceedings.56

                     • 4/1 – NMDOH announces relaxed testing criteria, allowing more New
                       Mexicans to get tested for COVID-19.57


                     •    4/3 - CDC advises the public to wear face coverings in public. 58 This
                          advice is contradictory to what the NMDOH and CDC had earlier advised:
                          that masks should not be worn by healthy people but only by symptomatic
                          people.59


                     •    4/6 – Governor Lujan Grisham states that “The only way for us to stop the
                          spread of this virus is for New Mexicans to stop interacting with each
                          other. New Mexicans must be crystal-clear on this point: Right now,
                          every time you leave your house, you are putting yourself, your family and
                          your community at risk.”60

                     •    4/6 - Governor Lujan Grisham issues EO 2020-022 renewing the state of
                          public health emergency and extending all powers and directives in the
                          original emergency declaration.61

                     •    4/6 – Governor Lujan Grisham issues EO 2020-021 commuting the
                          sentences of incarcerated individuals meeting certain criteria and
                          instructing the New Mexico Department of Corrections to release those
                          individuals.62

56
   Executive Order 005-2020, Order Individuals Traveling to New Mexico Through an Airport to Self-Isolate or
Self-Quarantine for a Limited Period and Directing the New Mexico Department of Health to Initiate Lawful
Isolation or Quarantine Proceedings for Individuals Who Do Not Self-Isolate or Self-Quarantine, State of New
Mexico, (March 27 2020,) https://cv.nmhealth.org/wp-content/uploads/2020/04/2020-013-air-travel.pdf
57
   Department of Health Announces Revised Testing Criteria for COVID-19, NEW MEXICO DEPARTMENT OF
HEALTH, (April 1, 2020), https://cv.nmhealth.org/2020/04/01/department-of-health-announces-revised-testing-
criteria-for-covid-19/
58
   Supra at fn 13
59
    https://vocal.media/longevity/cdc-says-healthy-people-shouldn-t-wear-masks-for-protection-from-the-coronavirus
60
   “Governor officially extends emergency order to April 30,” New Mexico Department of Health, (April 6, 2020),
https://cv.nmhealth.org/2020/04/06/governor-officially-extends-emergency-order-to-april-30/
61
   Executive Order 2020-022, Renewing The State Of Public Health Emergency Declared In Executive Order 2020-
004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In Executive Orders
Tied To The Public Health Emergency, State of New Mexico, (April 6, 2020,) https://cv.nmhealth.org/wp-
content/uploads/2020/04/PHO-4-6-2020.pdf
62
   Executive Order 2020-021, Commuting the Sentences of Incarcerated Individuals Who Meet Certain Criteria an
Instructing the Department of Corrections to Release Those Individuals From Its Facilities, STATE OF NEW

                                                       31
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 32 of 126




                     •   4/6 – NMDOH issues PHO 04-06-2020 restricting “essential” retail
                         businesses to 20% maximum occupancy and “essential” lodging
                         businesses to 25% maximum occupancy. 63


                     •   4/8 - Wuhan, China, ends its more than two-month lockdown64.


                     •   4/16 - POTUS announces guidelines on the three phases of Opening Up
                         America Again.65


                     •   4/30 - Governor Lujan Grisham issues EO 2020-026 renewing the state of
                         public health emergency and extending all powers and directives
                         identified in the original emergency declaration for an additional 30
                         days.66


                     •   4/30 - NMDOH issues PHO 04-30-2020 allowing for the resumption of
                         certain non-essential medical services in compliance with guidelines
                         published by the NMDOH.67


                     •   5/5- NMDOH issues PHO 05-05-2020 directing all employees of
                         “essential” businesses to wear face masks.68



MEXICO, (April 6, 2020,) https://cv.nmhealth.org/wp-content/uploads/2020/04/2020-021.pdf
63
   Public Health Emergency Order Clarifying That Current Guidance Documents, Advisories, and Emergency
Public Health Orders Remain in Effect; And Amending the March 20, 2020 Public Health Emergency Order Closing
All Businesses and Nonprofit Entities Except For Those Deemed Essential And Providing Additional Restrictions
On Mass Gatherings Due To COVID-19, New Mexico Health Department, (April 6, 2020,)
https://cv.nmhealth.org/wp-content/uploads/2020/04/PHO-4-6-2020.pdf
64
   https://www.thesun.co.uk/news/11237549/wuhan-coronavirus-lockdown-when-end-what-now/
65
   President Donald J. Trump Announces Guidelines for Opening Up America Again, (April 16, 2020),
https://www.whitehouse.gov/briefings-statements/president-donald-j-trump-announces-guidelines-opening-america/
66
   Executive Order 2020-026, Renewing The State Of Public Health Emergency Declared In Executive Order 2020-
004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In Executive Orders
Tied To The Public Health Emergency, State of New Mexico, (April 30, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/04/EO-2020-026-renewing-public-health-emergency-fv.pdf
67
   Public Health Emergency Order Modifying Temporary Restrictions on Non-Essential Health Care Services,
Procedures, and Surgeries, New Mexico Department of Health, (April 30, 2020, ), https://cv.nmhealth.org/wp-
content/uploads/2020/05/04.30.20-health-care-services-PHO.pdf
68
   Public Health Emergency Order Closing All Businesses and Nonprofit Entities Except For Those Deemed
Essential And Providing Additional Restrictions On Mass Gatherings Due To COVID-19, New Mexico (May 5,
2020) https://cv.nmhealth.org/wp-content/uploads/2020/05/GovernorsOffice@state.nm_.us_20200505_150440.pdf

                                                     32
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 33 of 126




                     •    5/8 - Bureau of Labor Statistics reports the U.S. jobless rate reached
                          14.7% in April, the highest level since the Great Depression. The White
                          House noted that many of the job losses are due to temporary layoffs.69


                     •    5/12 – NMDOH makes COVID-19 testing available to all workers in New
                          Mexico, including employees at all levels of government, and employees
                          in utility, construction, grocery, pharmacy, retail, wholesale, food service,
                          and other service industries.70


                     •    5/15 - Governor Lujan Grisham issues EO 2020-036 renewing the state of
                          public health emergency and extending all powers and directives in the
                          original emergency declaration for an additional 30 days.71


                     •    5/15 – NMDOH issues PHO 05-15-2020 requiring all people to wear a
                          face mask in public places unless in possession of a written doctor's
                          exemption, and except when eating, drinking, or exercising. The order
                          allows “non-essential” businesses and churches to re-open at 25%
                          maximum occupancy, and requires those businesses and all individuals to
                          comply with COVID-19 Safe Practices as defined in “All Together New
                          Mexico: COVID-19 Safe Practices for Individuals and Employers.” State
                          parks are allowed limited re-opening.72 The reopenings are the beginning
                          of a phased plan to reopen the state based on “gating criteria” indicating
                          improvements in transmission rate, testing availability, hospital capacity,
                          and PPE supplies.73



69
   Supra at fn13
70
   Department of Health announces COVID-19 testing now open to all workers in New Mexico, New Mexico
Department of Health, (May 12, 2020), https://cv.nmhealth.org/2020/05/12/department-of-health-announces-covid-
19-testing-now-open-to-all-workers-in-new-mexico/
71
   Executive Order 2020-036, Renewing The State Of Public Health Emergency Declared In Executive Order 2020-
004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In Executive Orders
Tied To The Public Health Emergency, State of New Mexico, (May 15, 2020,) https://cv.nmhealth.org/wp-
content/uploads/2020/06/Executive-Order-2020-036.pdf
72
   Public Health Emergency Order Clarifying That Current Guidance Documents, Advisories, and Emergency
Public Health Orders Remain in Effect; And Amending prior Orders; Public Health Emergency Order Closing All
Businesses and Nonprofit Entities Except For Those Deemed Essential And Providing Additional Restrictions On
Mass Gatherings Due To COVID-19, New Mexico Department of Health, (May 15, 2020,)
https://cv.nmhealth.org/wp-content/uploads/2020/05/5-15-2020-PHO.pdf
73
   "Governor signs modified, extended public health order easing some restrictions and requiring face coverings,”
New Mexico Department of Health, (May 15, 2020), https://cv.nmhealth.org/2020/05/15/governor-signs-modified-
extended-public-health-order-easing-some-restrictions-and-requiring-face-coverings/

                                                       33
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 34 of 126




                     •   5/20 - For the first time since U.S. states implemented stay-at-home
                         measures to mitigate the spread of COVID-19, all 50 states have begun to
                         partially lift restrictions74


                     •   5/27 – NMDOH issues PHO 05-27-20 allowing restaurants to offer dine-in
                         service in outdoor seating areas at 50% maximum occupancy.75


                     •   6/1 - Governor Lujan Grisham issues EO 2020-036 renewing the state of
                         public health emergency and extending all powers and directives in the
                         original emergency declaration for an additional 30 days.76


                     •   6/1 - Governor Lujan Grisham issues EO 2020-037 extending for 30 days
                         the requirement that individuals traveling to New Mexico through an
                         airport self-isolate or self-quarantine for a specified period. If they do not
                         comply, the NMDOH is directed to initiate isolation and quarantine
                         proceedings. 77


                     •   6/1 - NMDOH issues PHO 06-05-2020 allowing gyms and swimming
                         pools to re-open at 50% maximum occupancy, and increasing the
                         allowable occupancy of lodging businesses from 25% to 50%.78




74
   Supra at fn 13
75
    Public Health Emergency Order Closing All Businesses and Nonprofit Entities Except For Those Deemed
Essential And Providing Additional Restrictions On Mass Gatherings Due To COVID-19, New Mexico Department
of Health, (May 27, 2020,) https://cv.nmhealth.org/wp-content/uploads/2020/05/PHO-5-26-2020.pdf
76
   Executive Order 2020-36, Renewing The State Of Public Health Emergency Initially Declared In Executive Order
2020-004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In Executive
Orders Tied To The Ongoing Public Health Emergency, STATE OF NEW MEXICO, (June 1, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/06/Executive-Order-2020-036.pdf
77
   Executive Order 2020-37, Amended Order Directing Individuals Traveling To New Mexico Through An Airport
To Self-Isolate Or Self-Quarantine For A Limited Period And Directing The New Mexico Department Of Health To
Initiate Lawful Isolation And Quarantine Proceedings For Individuals Who Do Not Self-Isolate Or Self-Quarantine,
State of New Mexico, (June 1, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/06/Executive-Order-2020-
037.pdf
78
   Public Health Emergency Order Clarifying That Current Guidance Documents, Advisories, And Emergency
Public Health Orders Remain In Effect; And Amending The March 23, 2020, April 6, 2020, April 11, April 30,
2020, May 5, 2020, And May 15, 2020, Public Health Emergency Orders Closing All Businesses And Nonprofit
Entities Except For Those Deemed Essential And Providing Additional Restrictions On Mass Gatherings Due To
COVID-19, NMDOH (June 1, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/06/060120-PHO.pdf

                                                      34
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 35 of 126




                     •   6/12 – NMDOH issues PHO 06-12-2020 allowing indoor malls to re-open
                         at 25% maximum occupancy.79

                     •   6/30 - Governor Lujan Grisham issues EO 2020-053 renewing the state of
                         public health emergency and extending all powers and directives in the
                         original emergency declaration for an additional 30 days.80


                     •   6/30 - NMDOH issues PHO 06-30-2020 requiring retail businesses to
                         enforce the state mask mandate by requiring patrons to wear masks or
                         provide written proof of medical exemption as a condition of entry,
                         effectively denying food to those who cannot or will not wear masks and
                         who cannot obtain proof of medical exemption. The order states that
                         “social distancing and the consistent and proper use of face coverings in
                         public spaces are the most effective ways New Mexicans can minimize the
                         spread of COVID-19...”81


                     •   7/1 - Governor Lujan Grisham issues EO 2020-054 extending for 30 days
                         the requirement that individuals traveling to New Mexico through an
                         airport self-isolate or self-quarantine for a specified period. If they do not
                         comply, the NMDPH is directed to initiate isolation and quarantine
                         proceedings. 82




79
   Public Health Emergency Order Clarifying That Current Guidance Documents, Advisories, And Emergency
Public Health Orders Remain In Effect; And Amending The March 23, 2020, April 6, 2020, April 11, April 30,
2020, May 5, 2020, And May 15, 2020, and June 1, 2020 Public Health Emergency Orders Closing All Businesses
And Nonprofit Entities Except For Those Deemed Essential And Providing Additional Restrictions On Mass
Gatherings Due To COVID-19, NMDOH, (June 12, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/06/GovernorsOffice@state.nm_.us_20200612_082914.pdf
80
   EO 2020-053, Renewing The State Of Public Health Emergency Initially Declared In Executive Order 2020-004,
Other Powers Invoked In That Order, And All Other Orders And Directives Contained In Executive Orders Tied To
The Ongoing Public Health Emergency, State of New Mexico, (June 30, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/07/Executive-Order-2020-053.pdf
81
   Public Health Emergency Order Clarifying that Current Guidance Documents, Advisories, and Emergency Public
Health Orders Remain in Effect; and Amending the March 23, 2020, April 6, 2020, April 11, 2020, April 30, 2020,
May 5, 2020, May 15, 2020, May 27, 2020, June 1, 2020, June 12, 2020, and June 15, 2020 Public Health
Emergency Orders Closing All Businesses and Nonprofit Entities Except for those Deemed Essential and Providing
Additional Restrictions on Mass Gatherings Due to COVID-19 , New Mexico Department of Health, (June 30,
2020), https://cv.nmhealth.org/wp-content/uploads/2020/07/063020-PHO-1.pdf
82
   Executive Order 2020-053, Renewing The State Of Public Health Emergency Initially Declared In Executive
Order 2020-004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In
Executive Orders Tied To The Ongoing Public Health Emergency, State of New Mexico, (July 1, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/07/Executive-Order-2020-053.pdf

                                                      35
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 36 of 126




                     •   7/1 – Governor Lujan Grisham issues a severe warning about rising
                         COVID-19 case figures throughout the state and threatens to re-enact
                         public health restrictions, adding that Phase 2 of the state reopening plan is
                         on hold.83

                     •   7/1 – NM Human Services Director (HSD) Secretary David Scrase states
                         that “Until we have a vaccine that can be widely applied and provide
                         immunity, most of us are still at risk. This is not the time to relax. New
                         Mexicans need to take sensible measures and not let their guard down.
                         The virus hasn’t changed: stay at home as much as you can, wear a face
                         mask, maintain 6 feet of social distancing when in public and wash your
                         hands often.”84


                     •   7/3 – NMDOH Secretary Kathy Kunkel announces her pending
                         retirement.85


                     •   7/9 – Governor Lujan Grisham states at her weekly virtual press
                         conference that the virus is “a vicious, dangerous, silent, invisible enemy.
                         Every time you go out of your house you are exposed to this virus. It is
                         living amongst us. It is everywhere....[We must wear] face coverings at all
                         times when you are outside of your house. If you go for a walk, you need
                         to have a mask on. If you go to the gym, you need to have a mask on....We
                         need to adopt a zero-tolerance policy for not wearing a face covering.”86


                     •   7/13 – NMDOH issues PHO 07-13-2020 prohibiting once again indoor
                         dining in restaurants. However, “close contact” businesses are allowed to
                         re-open at 25% maximum occupancy. Gym allowable occupancy is
                         reduced from 50% to 25%. Amateur “close contact” sports are prohibited.
                         State Parks require proof of residency for entry.87

83
   State extends emergency public health order, NMDOH (July 1, 2020), https://cv.nmhealth.org/2020/07/01/state-
extends-emergency-public-health-order/
84
   Id
85
   State health secretary to retire, NMDOH, (July 3, 2020), https://cv.nmhealth.org/2020/07/03/state-health-
secretary-to-retire/
86
    Weekly COVID-19 Update, Governor Michelle Lujan Grisham, (July 9, 2020),
https://www.facebook.com/GovMLG/videos/281572376392258/
87
   Public Health Emergency Order Clarifying that Current Guidance Documents, Advisories, and Emergency Public
Health Orders Remain in Effect; and Amending the March 23, 2020, April 6, 2020, April 11, 2020, April 30, 2020,
May 5, 2020, May 15, 2020, May 27, 2020, June 1, 2020, June 12, 2020, June 15, 2020, and June 30, 2020 Public
Health Emergency Orders Closing All Businesses and Nonprofit Entities Except for those Deemed Essential and
Providing Additional Restrictions on Mass Gatherings Due to COVID-19, NEW MEXICO DEPARTMENT OF

                                                      36
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 37 of 126




                     •   7/30 - Governor Lujan Grisham issues EO 2020-055 renewing the state of
                         public health emergency and extending all powers and directives in the
                         original emergency declaration for an additional 30 days.88

                     •   7/30 – NMDOH issues PHO 07-30-2020 requiring private K-12 schools to
                         operate at 25% maximum occupancy and requiring students and staff to
                         wear masks for in-person instruction in accordance with “Reentry
                         Guidance” published by NMPED on June 20, 2020.89

                     •   8/6 – Governor Lujan Grisham states that the COVID-19 public health
                         measures of mask wearing, social distancing, avoiding large groups of
                         people should be practiced “forever, irrespective of COVID,” adding,
                         “Let's hold these behaviors beyond the vaccine, because these are good
                         public health behaviors that will prevent the spread of influenza, that will
                         prevent the spread of colds, that will create a healthier environment in
                         general for New Mexicans.”90

                     •   8/6 - Governor Lujan Grisham issues EO 2020-056 extending for 30 days
                         the requirement that individuals traveling to New Mexico through an
                         airport self-isolate or self-quarantine for a specified period. If they do not
                         comply, the NMDPH is directed to initiate isolation and quarantine
                         proceedings. 91


                     •   8/13 - Governor Lujan Grisham states she has “some degree of
                         confidence” that the vaccine for COVID-19 will be mandatory for nursing
                         home residents, healthcare workers, educators, first responders, and




HEALTH, (July 13, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/07/7.13.20-PHO-1.pdf
88
   Executive Order 2020-053, Renewing The State Of Public Health Emergency Initially Declared In Executive
Order 2020-004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In
Executive Orders Tied To The Ongoing Public Health Emergency, State of New Mexico, (July 30, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/08/2020-055.pdf
89
   Public Health Emergency Order Clarifying that Current Guidance Documents, Advisories, and Emergency Public
Health Orders Remain in Effect; and Amending numerous prior Orders Closing All Businesses and Non-Profit
Entities Except for those Deemed Essential and Providing Additional Restrictions on Mass Gatherings Due to
COVID-1, STATE OF NEW MEXICO, (July 30, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/07/07.30.20-PHO.pdf
90
   Weekly COVID-19 Update, Governor Michelle Lujan Grisham, August 6, 2020,
https://www.facebook.com/watch/live/?v=588151218729018&ref=watch_permalink
91
   Executive Order 2020-56, (August 6, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/08/Executive-
Order-2020-056.pdf

                                                     37
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 38 of 126




                         corrections populations. The state will develop a priority list for
                         distribution of the vaccine beyond those groups.92


                     •   8/27 - NMDOH issues statement that New Mexico’s gating criteria – a
                         measurement of the public health data reflecting the incidence and spread
                         of COVID-19 – show the state has seen successful in suppressing the virus
                         over the course of the late summer. Governor Grisham states, “New
                         Mexicans ought to be very proud of the progress we’ve made all together,
                         but we’ve got to remember progress in our fight against this virus does not
                         mean we can let our guard down. A sense of complacency will once again
                         elevate the dire potential health risks for New Mexico families, neighbors
                         and communities.”93


                     •   8/27 - Public Education Secretary Ryan Stewart announces work on a
                         statewide plan for limited re-entry into face to face learning for K-5
                         students after Labor Day.94


                     •   8/28 – NMDOH publishes “Policies for Prevention and Control of
                         COVID-19 in New Mexico,” documenting recommendations of NMDOH
                         based on CDC guidance, scientific evidence, and New Mexico's
                         experience with the virus to date. Kathy Kunkel states that the document is
                         “meant to help New Mexico until a time when we have a widely available
                         vaccine that prevents the spread of COVID-19 among our state's
                         residents.”95


                     •   8/28 – NMDOH issues PHO 08-28-2020 increasing the allowable mass
                         gathering size from 5 to 10 people. Food and drink establishments are
                         allowed to offer dine-in service at 25% of maximum occupancy in indoor
                         dining areas and 75% maximum occupancy in outdoor dining areas. The
                         maximum occupancy for churches is increased from 25% to 40%.96

92
    Weekly COVID-19 Update, Michelle Lujan Grisham, (August 13, 2020),
https://www.facebook.com/2265648160428062/videos/400987460882197
93
   Governor announces revised emergency public health order, NMDOH (August 27, 2020),
https://cv.nmhealth.org/2020/08/27/governor-announces-revised-emergency-public-health-order/
94
   Id
95
   Department of Health posts updated guidance to control COVID-19, NEW MEXICO DEPARTMENT OF
HEALTH, (August 28, 2020), https://cv.nmhealth.org/2020/08/28/department-of-health-posts-updated-guidance-to-
control-covid-19/
96
   Public Health Emergency Order Clarifying that Current Guidance Documents, Advisories, and Emergency Public
Health Orders Remain in Effect; and Amending the March 23, 2020, April 6, 2020, April 11, 2020, April 30, 2020,

                                                      38
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 39 of 126




                     •   8/29 - Governor Lujan Grisham issues EO 2020-059 renewing the state of
                         public health emergency and extending all powers and directives in the
                         original emergency declaration for an additional 30 days.97

                     •   9/3 - Governor Lujan Grisham issues EO 2020-063 extending for 30 days
                         the requirement that individuals traveling to New Mexico through an
                         airport self-isolate or self-quarantine for a specified period. If they do not
                         comply, the New Mexico Department of Health is directed to initiate
                         isolation and quarantine proceedings.98


                     •   9/3 – NMDOH issues PHO 09-03-2020 allowing lodging businesses to
                         increase their maximum occupancy from 50% to 75% if they complete the
                         NM Safe Certification Training.99


                     •   9/10 – Governor Lujan Grisham states that New Mexico residents “will
                         likely” not go to bars, movie theaters, or concerts until a COVID-19
                         vaccine is available.100


                     •   9/17 – Governor Lujan Grisham announces that “New Mexicans have
                         done incredible work,” and there has been improvement in gating criteria
                         for the state. “The results are clear: A safer state, safer communities and


May 5, 2020, May 15, 2020, May 27, 2020, June 1, 2020, June 12, 2020, June 15, 2020, June 30, 2020, July 13,
2020, and July 30, 2020 Public Health Emergency Orders Closing All Businesses and Nonprofit Entities Except for
those Deemed Essential and Providing Additional Restrictions on Mass Gatherings Due to COVID-19, NMDOH,
(August 28, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/08/082820-PHO.pdf
97
   Executive order 2020-059 – Renewing The State Of Public Health Emergency Initially Declared In Executive
Order 2020-004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In
Executive Orders Tied To The Ongoing Public Health Emergency, STATE OF NEW MEXICO, (August 29, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/08/Executive-Order-2020-059.pdf
98
   Executive Order 2020-63, Amended Order Directing Individuals Traveling To New Mexico Through An Airport
To Self-Isolate Or Self-Quarantine For A Limited Period And Directing The New Mexico Department Of Health To
Initiate Lawful Isolation And Quarantine Proceedings For Individuals Who Do Not Self-Isolate Or Self-Quarantine,
STATE OF NEW MEXICO, (September 3, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/09/Executive-
Order-2020-063.pdf
99
   Public Health Emergency Order Clarifying that Current Guidance Documents, Advisories, and Emergency Public
Health Orders Remain in Effect; and Amending the March 23, 2020, April 6, 2020, April 11, 2020, April 30, 2020,
May 5, 2020, May 15, 2020, May 27, 2020, June 1, 2020, June 12, 2020, June 15, 2020, June 30, 2020, July 13,
2020, and July 30, 2020, and August 28, 2020 Public Health Emergency Orders Closing All Businesses and
Nonprofit Entities Except for those Deemed Essential and Providing Additional Restrictions on Mass Gatherings
Due to COVID-19, NEW MEXICO DEPARTMENT OF HEALTH, (September 3, 2020),
https://cv.nmhealth.org/wp-content/uploads/2020/09/090320-PHO.pdf
100
    Weekly COVID-19 Update, Governor Michelle Lujan Grisham, September 10, 2020,
https://www.facebook.com/watch/live/?v=2391425587832086&ref=watch_permalink

                                                      39
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 40 of 126




                           fewer dangerous illnesses in New Mexico. We can keep up the great work,
                           I am confident, and my goal will be to make additional moves in this
                           direction this fall.”101


                      •    9/18 – NM EO 2020-064 issued, renewing the state of public health
                           emergency and extending all powers and directives in the original
                           emergency declaration for an additional 30 days.102


                      •    10/9 - New Mexicans are advised to limit their travel outside of the home
                           to 3 stops per day to reduce the risk of spreading the virus. “Every time we
                           leave the house, we take a risk, because the virus is out there, and it is an
                           awful, invisible enemy,” says Gov. Lujan Grisham.103

                      •    10/13 – Governor Lujan Grisham issues a statement that the state has
                           missed its reopening gating criteria – a measure of the spread of the virus
                           that signals whether additional day-to-day activity is safe and can be
                           permitted – for several weeks, and threatening to re-enact stricter public
                           health regulations in order to stem the tide of increasing COVID
                           “infections.” She states, “Without a vaccine, we have only a few tools
                           against this awful, invisible enemy,” said Gov. Lujan Grisham. “...the
                           virus is booming in New Mexico right now. Too many of us, succumbing
                           to COVID fatigue, are no longer using those tools. We’re no longer taking
                           those precautions. We are giving the virus too many opportunities to
                           spread. And the enemy is taking advantage.”104

                      •    10/15 – NMDOH reports the first flu case of the 2020-2021 season in New
                           Mexico. “There is no better time to get your flu shot than now,” said
                           Department of Health Acting Cabinet Secretary Billy Jimenez. “Flu-
                           related illnesses make for busy times for medical professionals, especially

101
    State to amend guidance for small groups in exercise settings, outdoor activities, NMDOH, (September 17,
2020), https://cv.nmhealth.org/2020/09/17/state-to-amend-guidance-for-small-groups-in-exercise-settings-outdoor-
activities/
102
    Executive Order 2020-064 Renewing The State Of Public Health Emergency Initially Declared In Executive
Order 2020-004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In
Executive Orders Tied To The Ongoing Public Health Emergency, STATE OF NEW MEXICO, (September 18,
2020), https://cv.nmhealth.org/wp-content/uploads/2020/09/Executive-Order-2020-064.pdf
103
    State of New Mexico encourages residents to ‘stay inside the triangle,’ limit daily activities outside the home,
NEW MEXICO DEPARTMENT OF HEALTH, (October 9, 2020), https://cv.nmhealth.org/2020/10/09/state-of-
new-mexico-encourages-residents-to-stay-inside-the-triangle-limit-daily-activities-outside-the-home/
104
    Gov. announces renewed public health regulations, reiterates that more will come if alarming rise of COVID-19
is not slowed, NM DOH, (October 13, 2020), https://cv.nmhealth.org/2020/10/13/gov-announces-renewed-public-
health-regulations-reiterates-that-more-will-come-if-alarming-rise-of-covid-19-is-not-slowed/

                                                         40
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 41 of 126




                         in hospitals where ICU beds and ventilators are needed for the more
                         severe flu cases – the same beds and equipment needed to treat severe
                         cases of COVID-19.”105

                     •   10/16 – NMDOH announces that the state has experienced successive
                         days of record-breaking daily COVID-19 infection rates. The governor
                         warns that the state’s “dramatically and rapidly worsening public health
                         conditions” will, if unabated, compel significant additional restrictions on
                         day-to-day activities for all New Mexicans in order to preserve lives and
                         protect the state’s fragile health care capacity. “This is the most severe
                         emergency New Mexico has ever faced,” says Gov. Lujan Grisham.106

                     •   10/16 – NM EO 2020-072 extended for 30 days the requirement that
                         individuals traveling to New Mexico through an airport self-isolate or self-
                         quarantine for a specified period. If they do not comply, the NMDOH is
                         directed to initiate isolation and quarantine proceedings. 107


                     •   10/16 - EO 2020-073 renews the state of public health emergency and
                         extends all powers and directives in the original emergency declaration for
                         an additional 30 days.108


                     •   10/16 - NMDOH issues PHO 10-16-2020 reduces the allowable size of
                         mass gatherings from 10 to 5 people, and requiring lodging businesses to
                         decrease their maximum occupancy from 50% to 25%, or operate at 60%
                         maximum occupancy if they complete the NM Safe Certification
                         Training.109

105
    Department of Health reports first flu case of 2020-2021 season, NMDOH (October 15, 2020),
https://cv.nmhealth.org/2020/10/15/department-of-health-reports-first-flu-case-of-2020-2021-season/
106
    New emergency public health order in effect, NMDOH, (October 16, 2020),
https://cv.nmhealth.org/2020/10/16/new-emergency-public-health-order-in-effect/
107
    Executive Order 2020-72, Amended Order Directing Individuals Traveling To New Mexico Through An Airport
To Self-Isolate Or Self-Quarantine For A Limited Period And Directing The New Mexico Department Of Health To
Initiate Lawful Isolation And Quarantine Proceedings For Individuals Who Do Not Self-Isolate Or Self-Quarantine,
(October 16, 2020) https://cv.nmhealth.org/wp-content/uploads/2020/10/Executive-Order-2020-072-1.pdf
108
    Executive Order 2020-073 Renewing The State Of Public Health Emergency Initially Declared In Executive
Order 2020-004, Other Powers Invoked In That Order, And All Other Orders And Directives Contained In
Executive Orders Tied To The Ongoing Public Health Emergency, (October 16, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/10/EO-2020-073-renewing-public-health-emergency_Oct-16-fv.pdf
109
    Public Health Emergency Order Clarifying that Current Guidance Documents, Advisories, and Emergency Public
Health Orders Remain in Effect; and Amending Prior Public Health Emergency Orders Limiting Businesses and
Nonprofit Entities’ Operations and Providing Additional Restrictions on Mass Gatherings Due to COVID-19,
NMDOH, (October 16, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/10/101620-PHO-1-1.pdf

                                                      41
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 42 of 126




                     •   10/20 – The State announced upcoming enhanced mitigation efforts to
                         crack down on COVID-19 throughout New Mexico, measures intended to
                         break the chain of alleged escalating statewide “infections” and prevent
                         the virus from overwhelming state hospitals without enacting wholesale
                         business closings. Says Lujan Grisham, “It is unsettling and upsetting to
                         see everyone's hard work and sacrifice undone in only a few short
                         weeks.”110

                     •   10/22 - NMDOH issues PHO 10-22-2020 requiring retail and food and
                         drink establishments to close between the hours of 10 pm and 4 am. In
                         order to stay open during allowed business hours, food and drink
                         establishments must also complete and comply with the NM Safe
                         Certification training, requiring businesses to collect customer data for
                         contact tracing purposes, screen customers for symptoms, and consent to
                         spot testing of symptomatic employees. In addition, any business
                         reporting 4 COVID-positive employees in a two week period will be
                         required to close for 14 days.111 This is without regard to the total number
                         of employees of the business.


                     •   10/29 - Governor Lujan Grisham issues EO 2020-075 extending for 30
                         days the requirement that individuals traveling to New Mexico through an
                         airport self-isolate or self-quarantine for a specified period. If they do not
                         comply, the NMDPH is directed to initiate isolation and quarantine
                         proceedings.112


                     •   11/4 – NMDOH announces a “Red to Green” COVID-19 testing surge,
                         establishing 12 new testing sites across southern New Mexico, with the
                         goal of lowering test positivity rates in hard hit counties and restoring the
                         economy.113



110
    Governor, state officials detail crackdown on COVID-19, NMDOH, (October 20, 2020),
https://cv.nmhealth.org/2020/10/20/governor-state-officials-detail-crackdown-on-covid-19/
111
    Public Health Emergency Oder, NMDOH, (October 22, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/10/102220-PHO.pdf
112
    Executive Order 2020-75, (October 22, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/10/EO-2020-
075.pdf
113
    Department of Health announces ‘Red to Green’ COVID-19 testing surge across southern N.M., NMDOH,
(November 4, 2020), https://cv.nmhealth.org/2020/11/04/department-of-health-announces-red-to-green-covid-19-
testing-surge-across-southern-n-m/

                                                      42
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 43 of 126




                     •   11/4 – Lt. Governor Howie Morales states, “More testing does not lead to
                         more cases. More testing helps us identify who is positive and ensure they
                         are informed and are isolated before they spread the virus throughout the
                         community.”114


                     •   11/5 - NMDOH issues PHO 11-05-2020 establishing a fine up to $5000
                         for violating the current and future public health orders.115


                     •   11/13 – EO 2020-080 renews the state of public health emergency and
                         extends all powers and directives in the original emergency declaration for
                         an additional 30 days.116

                     •   11/16 – Governor Lujan Grisham states that New Mexicans should not be
                         spending time with non-household members, and that “we are going to be
                         hearing from medical professionals that we should be wearing a mask,
                         indoors, in our own homes.”117


                     •   11/16 - NMDOH issues PHO 11-16-2020 ordering a 14 day “reset”,
                         closing “non-essential” businesses, requiring “essential” businesses to
                         close between 10 pm and 4 am and operate at a maximum occupancy of
                         25%, eliminating dine-in service in food and drink establishments, closing
                         indoor malls and decreasing allowable church maximum occupancy from
                         40% to 25%. Additionally, businesses with 4 positive employee COVID-
                         19 tests must close for 14 days. This action resulted in the closure of over
                         a dozen food stores throughout the state.118




114
    Id
115
    Public Health Emergency Order, NMDOH, (November 5, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/11/110520-PHO.pdf
116
    Executive Order 2020-080, (November 13, 2020), https://cv.nmhealth.org/wp-content/uploads/2020/11/EO-2020-
080.pdf
117
    Weekly COVID-19 Update, Governor Michelle Lujan Grisham, (November 19 2020),
https://www.facebook.com/watch/live/?v=291481612144067&ref=watch_permalink.
118
    Public Health Emergency Order Clarifying that Current Guidance Documents, Advisories, and Emergency Public
Health Orders Remain in Effect; and Amending Prior Public Health Emergency Orders to Provide Additional
Temporary Restrictions Due to COVID-19, NMDOH, (November 16, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/11/111620-PHO.pdf

                                                     43
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 44 of 126




                     •   11/18 – NMDOH issues PHO 11-18-2020 requiring laboratories to collect
                         an increased amount of personal contact information for use in contact
                         tracing or face a $5000 fine.119


                     •   11/19 – Governor Lujan Grisham states in order to stop the spread of the
                         virus New Mexico residents must limit their travel, adding that people
                         “should not even be traveling from neighborhood to neighborhood right
                         now.”120

                     •   11/19 – Governor Lujan Grisham states that all New Mexicans should
                         expect to get tested multiple times over the next year, and that testing will
                         continue for another year or more “while a vaccine is being distributed,”
                         and, “because this is such a deadly virus, the state will be ready to use
                         “broader surveillance systems” that “most people won't even know exist
                         out there” in the future. 121


                     •   11/23 – NMDOH announces that it has added saliva testing to its testing
                         arsenal in an effort to accommodate faster, safer, and more widespread
                         testing in New Mexico. According to the press release, saliva testing has
                         proven to be “at least as accurate” as the nasal swab test.122


                     •   11/23 –As of today, 25 essential businesses across the state, including
                         grocery stores and a food distribution center, have been closed for two
                         weeks because of the provisions of a public health order issued by
                         NMDOH on 11/16.123 It is subsequently reported that people are standing
                         in lines, in the cold, for 2 to 4 hours to purchase food and obtain essential




119
    Public Health Emergency Order Implementing Additional Contact Tracing Information Requirements For All
Laboratories And Submitters Submitting Notifiable Condition COVID-19 Test Results To The New Mexico
Epidemiology And Response Division, NMDOH, (November 18, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/11/111820-PHO.pdf
120
    Weekly COVID-19 Update, Governor Michelle Lujan Grisham, November 19, 2020),
https://www.facebook.com/GovMLG/videos/291481612144067
121
    Id
122
    NMDOH to introduce COVID-19 saliva tests, NMDOH, (November 23, 2020),
https://cv.nmhealth.org/2020/11/23/nmdoh-to-introduce-covid-19-saliva-tests/
123
     Blankely, Bethany. “New Mexico governor shuts down grocery stores for two weeks.” Washington Examiner,
24 November 2020, https://www.washingtonexaminer.com/politics/new-mexico-governor-shuts-down-grocery-
stores-for-two-weeks.

                                                     44
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 45 of 126




                          medications.124 The governor office responded that the state is “not
                          forcing anyone to stand in a crowded line.”125


                     •    11/24 – Special Legislative Session held for the purpose of allocating over
                          $300 million in federal CARES funds, including $194 million in
                          unemployment aid, $100 million in grants to local small businesses and
                          nonprofits, including Planned Parenthood, with smaller amounts to
                          provide aid for rent and mortgage payments, money for COVID-19
                          testing, contact tracing and vaccine rollout.126


                     •    11/30 –NMDOH issues PHO 11-30-2020 implementing statewide “Red to
                          Green” three-tiered system imposing COVID-19 restrictions by
                          county, effective 12/2/2020. Counties are graded according to number of
                          cases and test positivity rate. Certain businesses are exempted from
                          closure if they agree to ongoing employee testing and contact tracing 127

                     •    12/4 - Governor Lujan Grisham issues EO 2020-83 directing NMDOH to
                          take necessary steps to credential physicians and other healthcare
                          providers to work independently to treat COVID-19 patients, to designate
                          credentialed physicians as public employees for purposes of the Tort
                          Claims Act, and to initiate the implementation of crisis standards of care
                          if and when the need arises.128


         B.      Lockdown Policy Based on Flawed Computer Models Predicting Millions of
Deaths



124
    Bleau, Hannah. “Elisa Martinez: 2-4 Hour Lines Outside Supermarkets Due to New Mexico Gov’s Lockdown.”
Breitbart, 28 November, 2020, https://www.breitbart.com/politics/2020/11/28/elisa-martinez-2-4-hour-lines-outside-
supermarkets-due-to-new-mexico-govs-lockdown/.
125
    Id
126
    Dunlap, Susan, and Andy Lyman. “Legislature passes COVID relief bill during quick special session.” NM
Political Report, 24 November 2020, https://nmpoliticalreport.com/2020/11/24/legislature-passes-covid-relief-bill-
during-quick-special-session/.

127
    Public Health Emergency Order Clarifying That Current Guidance Documents, Advisories, And Emergency
Public Health Orders Remain In Effect; And Amending Prior Public Health Emergency Orders To Impose County
By County Restrictions Due To COVID-19, NMDOH, (November 30, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/11/113020-PHO.pdf
128
    Executive Order 2020-83, State of New Mexico, (December 4, 2020), https://cv.nmhealth.org/wp-
content/uploads/2020/12/Executive-Order-2020-083.pdf

                                                       45
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 46 of 126




            19.   Actions taken in response to COVID-19 began with a model developed by Neil

Ferguson of the Imperial College of London which predicted 2.2 million deaths from COVID-19

in the United States, and tens of millions of deaths worldwide. The model was cited by the

World Health Organization and influenced policy in both the UK government and to some

degree the U.S. Government. COVID-19 was compared to the Spanish flu, which killed

approximately 50 million people in 1918. Ferguson’s report stated that the only way to prevent

massive deaths would be for the entire population of the planet to be locked down and for people

to remain separated for 18 months until a vaccine was available. Total isolation would be needed

because the isolation of just vulnerable populations like the elderly would only reduce deaths by

half. 129

            20.   Ferguson’s report was deemed so convincing that the World Health Organization,

which had previously stated that lockdowns were not effective for containing infectious diseases,

recommended that the world follow China’s example, which included mandatory lockdowns and

contact tracing. 130 But the model turned out to be seriously flawed.131 132



129
    Ferguson NM, Laydon D, Nedjati-Gilani G et al. “Report 9: Impact of non-pharmaceutical interventions (NPIs)
to reduce COVID-19 mortality and healthcare demand.” Imperial College COVID-19 Response Team March 16
2020

130
   World Health Organization, Non-Pharmaceutical Public Health Measures for Mitigating the Risk and Impact of
Epidemic and Pandemic Influenza, October 2019; World Health Organization, “Considerations for Quarantine of
Individuals in the Context of Containment for Coronavirus Disease (COVID-19),” March 19, 2020.

131
   Mark Landler and Stephen Castle, Behind the Virus Report that Jarred the US and the UK to Action, New York
Times, March 17, 2020 (updated April 2, 2020) https://www.nytimes.com/2020/03/17/world/europe/coronavirus-
imperial-college-johnson.html

132
   Kevin Dayaratna, Ph.D., Failures of an Influential COVID-19 Model Used to Justify Lockdowns, May 18, 2020,
The Heritage Foundation. https://www.heritage.org/public-health/commentary/failures-influential-COVID-19-
model-used-justify-lockdowns


                                                      46
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 47 of 126




         21.      This was not surprising, given Ferguson's past work. In 2002, he predicted that

150,000 people would die from Mad Cow Disease, but only 2704 died – an estimation 55 times

higher than the real number. A few years later he predicted that 65,000 people would die of

swine flu, and only 457 people died – an estimation was 142 times higher than the real

number.133 His predicted deaths from bird flu was 200,000,000 and only 455 people died – a

prediction 439,560 times higher than the real number.134

         22.      As of December 9, total COVID-19 deaths worldwide were improperly

claimed to have reached 1.56 million (135) – a number we will show to be overinflated – and

certainly not close to tens of millions Ferguson predicted.

         23.       Tom Frieden, the Director of the CDC under President Obama, was

more conservative, but still wrong, when estimating in early March of this year that a figure of

1,000,000 U.S. deaths was plausible.136 Predictably, the media jumped on the bandwagon of dire

predictions and spread fear throughout the population. Although these predictions initially

influenced public policy to a considerable degree in the United States, we now know that these




133
   National CJD Research and Surveillance Unit. “Disease in the UK (By Calendar Year.” University of
Edinburgh May 4 2020

134
    Sturcke J. “Bird flu pandemic could kill 150,000.” The Guardian Sept 30 2005,
https://www.theguardian.com/world/2005/sep/30/birdflu.jamessturcke

135 https://covid19.who.int/ accessed 12.9.2020


136
    Tom Frieden, Could Coronavirus Kill a Million Americans?, Think Global Health, March 10, 2020,
https://www.thinkglobalhealth.org/article/could-coronavirus-kill-million-americans

                                                       47
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 48 of 126




dire predictions were wrong. Not only are the number of deaths from COVID-19 far fewer than
                                                                                            137
initially predicted, there is strong evidence that the death numbers are inflated.

         24.       A group of researchers at Stanford Prevention Research Center published an

article on June 11 expressing significant concerns about not only Ferguson’s, but other models,

some of which were not accompanied by any disclosure concerning methodology, and the

actions taken in response. They concluded that reliance on this faulty model has resulted in a

misallocation of hospital resources and unjustified delayed healthcare for non-COVID patients,

in addition to the negative impacts on mental health, increased unemployment, the loss of health

insurance, prospect of starvation, and the potential spread of other infectious diseases. The

Stanford group also wrote that even if a calamity the size of which the models predicted were to

occur, policies like lockdowns have little impact on the death rate and generally do more harm

than good, and add that exaggerated forecasts “…may cause more harm than the virus itself.” 138

         25.       This finding was affirmed by a JP Morgan research study, which stated that

lockdowns do nothing to control the spread of COVID-19 but have been quite effective at

destroying lives and businesses.139

         C.        What Happened to the Curve?




137 See Section IV. D below.
138
   Ioannidis JPA, Cripps S, Tanner MA. “Forecasting for COVID-19 has failed.” International Institute of
Forecasters June 11 2020 https://forecasters.org/blog/2020/06/14/forecasting-for-covid-19-has-failed/

139
    Stickings, Tim. “Lockdowns failed to alter the course of pandemic and are now destroying millions of
livelihoods worldwide, JP Morgan study claims,” DailyMail.com, (May 22, 2020),
https://www.dailymail.co.uk/news/article-8347635/Lockdowns-failed-alter-course-pandemic-JP-Morgan-study-
claims.html


                                                       48
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 49 of 126




        26.      When COVID-19 first struck in the USA there was a tremendous amount of

discussion related to flattening the curve. We were told that there was a very real danger that our

healthcare system would be overrun, and people could be dying in the streets.140 Because of this

unprecedented danger, we were told that an emergency would be declared so that we could

“flatten the curve” and that once it was flattened, we could begin moving towards

normalization.141 We were led to believe that if we stayed in our homes for two weeks, and

avoided other people, this disease would most likely run its course. Of course, we were willing to

take these extreme measures for a finite and short period. However, this was not the outcome,

and it has continued now for over 9 months.

        27.      The curve was a reference to the CDC’s graph (model) that predicted a

tremendous surge in the need for hospitalization around the country due to COVID-19.142 To

deal with this potential crisis, the State of New Mexico, other states around the country, and the

federal government declared emergencies to allow for the bypass of laws and procedures that

would have slowed their ability to create a mechanism to deal with this upcoming crisis. PPE

(Personal Protective Equipment) and ventilators were inventoried, temporary hospitals were built

to deal with overflow, and funding was approved.143



140
     Helen Branswell, Why ‘flattening the curve’ may be the world’s best bet to slow the coronavirus,
STATNEWS.COM, (Mar.     11, 2020), https://www.statnews.com/2020/03/11/flattening-curve-coronavirus/
141
    “…with several weeks of focused action, we can turn the corner and turn it quickly,” said President Trump.
Gideon Lichfield, We’re not going back to normal, MIT TECHNOLOGY REVIEW, (Mar. 17, 2020),
https://www.technologyreview.com/2020/03/17/905264/coronavirus-pandemic-social-distancing-18-months/
142
     Caitlin O'Kane, "Flattening the curve": Why we need to cancel everything and stay home to help stop
coronavirus, CBS NEWS, (Mar. 13, 2020), https://www.cbsnews.com/news/flattening-the-curve-coronavirus-graph-
social-distancing-self-quarantine-no-large-events-covid-19/
143
     Carrie Ghose, Covid-19 field hospital ready in Greater Columbus Convention Center, COLUMBUS BUSINESS
FIRST, (Apr. 14, 2020), https://www.bizjournals.com/columbus/news/2020/04/14/covid-19-field-hospital-ready-in-
greater-columbus.html

                                                      49
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 50 of 126




        28.      State officials have stated repeatedly, when making the case for emergency

declarations, that the virus is not going anywhere, that “we must learn to live with it as it lives

amongst us,” that we will continue to see cases recorded every day for the foreseeable future, and

that we must sustain preventative measures such as mask wearing, social distancing, avoidance

of mass gatherings, and staying at home for the foreseeable future, as part of “living in a COVID

positive world”. 144 The governor also stated that future pandemics are likely, and that the

adoption of these personal behaviors will prepare us for what is likely coming.145 In fact, she

stated that New Mexico residents should adopt these practices, “forever,” irrespective of

COVID.” 146

        D.       Deaths

        29.      The reporting of deaths related to COVID-19 has been so incredibly misleading

that we believe even the Supreme Court of the United States was misled about the seriousness of

the disease.147 While we hope to develop a more accurate number through the discovery process,

the number of deaths primarily caused from COVID-19 is likely far fewer than the number

reported.

        30.      For the past 17 years, all infectious diseases and causes of death have been

categorized based on the 2003 CDC’s Medical Examiners’ & Coroners’ Handbook on Death


144
    COVID-19 Weekly update, Governor Lujan Grisham, (April 30, 2020),
https://www.facebook.com/2265648160428062/videos/236908234248154
145
    Id
146
    COVID-19 Weekly update, Governor Lujan Grisham, (August 6, 2020),
https://www.facebook.com/2265648160428062/videos/588151218729018
147
    In South Bay Pentecostal Church v. Newsome, 590 U. S. ____ (2020), the majority opinion specifically and
wrongly stated that COVID-19 had killed more than 100,000 people nationwide. This opinion was issued on May
29, 2020. Even using the misleading rule promulgated by the NCVS that number was likely inflated due to false
positives in testing and misdiagnoses as laid out elsewhere in this complaint.

                                                      50
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 51 of 126




Registration and Fetal Death Reporting and the CDC’s Physicians’ Handbook on Medical

Certification of Death. This document instructs physicians and coroners to differentiate between

1) immediate cause of death, 2) underlying cause of death, and 3) any other illness, condition, or

injury that contributed to but did not cause the underlying cause of death.148

        31.      A critical item of note is that the Coroner’s Handbook specifically notes that it

was designed following guidelines from the World Health Organization. The WHO has an

organization that is responsible for the creation of ICD codes and, in fact, ICD stands for

International Classification of Disease. It requires no formal knowledge of statistics to recognize

that, from a statistical standpoint, it is critical that diseases be categorized and tracked similarly

across nations if statistical comparisons are to be meaningful. In fact, it is so important that the

2003 Coroners Handbooks specifically states:

        For statistical and research purposes, it is important that the causes of death and, in
        particular, the underlying cause of death, be reported as specifically and as precisely as
        possible. Careful reporting results in statistics for both underlying and multiple causes of
        death (i.e., all conditions mentioned on a death certificate) reflecting the best medical
        opinion.149

        32.      On March 24, 2020 the National Vital Statistics System (NVSS) introduced a new

ICD code for Coronavirus Disease 2019 (U07.1) to “accurately capture mortality data for

Coronavirus Disease 2019 (COVID-19) on death certificates.”150 Instead of differentiating

between primary and underlying causes of death, the new coding instructions lump the two

together, and instructs physicians to report as COVID-19 deaths should be reported any death


148
    2003 CDC’s Medical Examiners’ & Coroners’ Handbook on Death Registration and Fetal Death Reporting and
the CDC’s Physicians’ Handbook on Medical Certification of Death, Centers for Disease Control and Prevention,
(2003).
149
     Id
150
    National Vital Statistics System. CO\VID-19 Alert No. 2. March 24 2020
https://www.cdc.gov/nchs/data/nvss/coronavirus/Alert-2-New-ICD-code-introduced-for-COVID-19-deaths.pdf

                                                      51
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 52 of 126




where the disease caused or is assumed to have caused or contributed to death. [emphasis

added.]

          33.     Public health officials across the United States including Dr. Birx of the

President's Commission on COVID-19 have openly stated that they consider anyone who

died with a positive PCR test to have died from COVID-19. Dr. Birx said: “There are

other countries that if you had a preexisting condition, and let’s say the virus caused you

to go to the ICU and then have a heart or kidney problem—some countries are recording

that as a heart issue or a kidney issue, and not a Covid-19 death. Right now…if someone

dies with COVID, we are counting that as a COVID death.” 151

          34.    The Director of the Illinois Department of Health, Dr. Ngozi Ezike had this to

say:

          “The case definition is very simplistic. It means, at the time of death, it was
          COVID positive diagnosis. That means, that if you were in hospice and had
          already been given a few weeks to live, and then you also were found to have
          COVID, that would be counted as a COVID death. It means, technically even if
          you died of a clear alternative cause, but you had COVID at the same time, it’s
          still listed as a COVID death. So, everyone who's listed as a COVID death
          doesn't mean that that was the cause of the death, but they had COVID at the time
          of the death." 152


          35.    This is a fundamentally different approach to what is laid out in the
Coroner’s Handbook and, not only appears arbitrary, but is intentionally misleading. The



151
   Id
153
   Lauren Melendez, “IDPH Director Explains How COVID Deaths are Classified,” 25 New Week.com,
https://week.com/2020/04/20/idph-director-explains-how-COVID-deaths-are-classified/.


                                                  52
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 53 of 126




major issue in this approach stems from the fact that, under the 2003 rule, in any situation
where two or more possible reasons for a death exist, the medical examiner and/or
coroner “must choose the sequence of conditions that had the greatest impact and report
this sequence.” (153) Under the new rule that is heavily financially incentivized (see
below), even an asymptomatic person with known COPD who tested positive for
COVID-19 and died of a heart attack could be listed as a COVID-19 death.
        36.      When discussing the CDC’s new coding rule for death certificates, Dr. Ezike also

stated that in 90% of deaths listed as caused by COVID, the patient had underlying health

conditions.154

        37.      The CDC published similar findings. From the CDC webpage, Weekly Updates by

Select Demographic and Geographic Characteristics, comes this statement, under the Comorbidities

heading:


        “Table 3 shows the types of health conditions and contributing causes mentioned in
        conjunction with deaths involving coronavirus disease 2019 (COVID-19). For 6% of the
        deaths, COVID-19 was the only cause mentioned. For deaths with conditions or causes in
        addition to COVID-19, on average, there were 2.6 additional conditions or causes per death.
        The number of deaths with each condition or cause is shown for all deaths and by age
        groups.” (155)




153
    2003 CDC’s Medical Examiners’ & Coroners’ Handbook on Death Registration and Fetal Death Reporting and
the CDC’s Physicians’ Handbook on Medical Certification of Death, Centers for Disease Control and Prevention,
(2003), pg. 17
154
     Dr. Ezike: 90% of Illinois’COVID-19 deaths had underlying medical condition, 17 News My State Line, April
27, 2020, https://www.mystateline.com/news/local-news/live-gov-pritzkers-daily-illinois-coronavirus-briefing-for-
monday-april-27th/
155
     Weekly Updates by Select Demographic and Geographic Characteristics, CENTERS FOR DISEASE CONTROL AND
PREVENTION, (Last visited Aug 28, 2020),
https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#Comorbidities


                                                       53
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 54 of 126




       38.     This incredible statement substantiates our entire discussion related to the

misleading nature of the death counts. It also means that of the total reported “COVID-19

deaths” only 6% of those deaths not include “conditions or causes” other than COVID-19.

This clearly indicates that it is highly unlikely that the United States has reached even

20,000 deaths caused from COVID-19 even at this late date. The actual number is less than

10% of the “death count” represented by our governor and other untruthful media sources.

Our Supreme Court of the United States, the American public, and the citizens of New

Mexico have been egregiously misled. This will seem like an incredible statement for

anyone listening to the news. The key to understanding this statement is that the 269,715

COVID-19 death number (as of December 12, 2020) could be a number of the people in

the United States that have died with a positive COVID-19 test (or any of the symptoms

that would be present with a cold), but instead has been presented as the number of people

that have died from COVID-19. If 6% of that number reflects a more accurate number,

then the death count is closer to 16,000 for the entire United States, and fewer than 100 for

New Mexico. Gross statistics may not be comforting to those whose friends or loved ones

have died during this alleged pandemic. But it is critical to understand the inflated nature

of death counts because inflated figures are used to drive case counts, which in turn drive

damaging public health measures that negatively affect every New Mexican.

       39.     As further support for this assertion, Genevieve Briand Ph.D. of John Hopkins

University published a study demonstrating that the death rate in the United States has remained

the same despite the exaggerated number of deaths attributed to COVID-19. Analyzing data

published by the CDC, comparing deaths in 2018 and 2020, Dr. Briand found that, while deaths

                                                 54
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 55 of 126




allegedly due to COVID-19 increased, deaths from all other causes decreased by nearly the same

amount compared to 2018.156 This raises the query of whether deaths from other causes are

being coded as COVID deaths, rather than how they were coded last year. Certainly, with all the

panic inducing numbers portrayed by the media and government officials, one would expect a

much higher overall death rate, or excess deaths, if this disease were as dangerous as

represented.

        40.       It is also critical to note the financial incentive to include deaths as COVID-19

deaths. In New Mexico, according to Becker’s Hospital Review, hospitals are being reimbursed

an additional $171,000 per COVID-19 case and a death from COVID-19 can qualify as a “case”

without a lab test.157 COVID coding on a death certificate is evidence of a probable case and

can result in an additional 20% hospital reimbursement from Medicare under provisions of the

federal CARES legislation.158 In fact, CDC Director Robert Redfield acknowledged this in

sworn testimony in front of the House Oversight and Reform Select Subcommittee on the

Coronavirus Crisis. On Friday, July 31, 2020, he said, “I think you’re correct in that we’ve seen

this in other disease processes too, really in the HIV epidemic, somebody may have a heart

attack, but also have HIV – the hospital would prefer the classification for HIV because there’s

greater reimbursement.”159



156
    Via, Yanni Gu, “Johns Hopkins: U.S. Death Rate Remains Normal Despite COVID-19,” Technocracy.News,
(November 30, 2020), https://www.technocracy.news/johns-hopkins-u-s-death-rate-remains-normal-despite-covid-
19/
157
    Ayla Ellison, State-by-state breakdown of federal aid per COVID-19 case, BECKER’S HOSPITAL CFO REPORT,
(Apr. 14, 2020) https://www.beckershospitalreview.com/finance/state-by-state-breakdown-of-federal-aid-per-covid-
19-case.html
158
    CARES Act Sec. 3710
159
    The Urgent Need for a National Plan to Contain the Coronavirus, CDC, (July 31, 2020),
https://www.cdc.gov/washington/testimony/2020/t20200731.htm

                                                      55
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 56 of 126




        41.      All of this has led to absurd results160 with the entire count being thrown further

off by epicenters for the disease, such as New York, putting the sick in nursing homes with

others that are most at risk.161 Because the Plaintiffs have not had the opportunity to examine the

New Mexico COVID-19 death certificates we cannot say with certainty how many of the deaths

in New Mexico being counted as deaths are actually from COVID and how many are simply

with COVID and more likely due to comorbidities.

        42.      What we can say is that the death counts related to COVID-19 are grossly

inflated. As of November 2020, the NM Epidemiological Mortality Report lists that 422 of the

NM COVID-19 deaths had cardiovascular disease, 420 of the NM COVID-19 deaths had

diabetes, 240 of the NM COVID-19 deaths had chronic lung disease, 182 of the NM COVID-19

deaths had chronic kidney disease, etc. 162 It is clear that, if the CDC had not changed its rules for

reporting deaths, many of the NM COVID-19 deaths would have actually been listed as deaths

due to heart disease, diabetes, kidney disease, etc.

        43.      The NM Epidemiological Report also indicates that 2.6% of the so-called
COVID-19 deaths did not have a positive COVID-19 test. NM’s death counts related to COVID-
19 are highly inflated because of the change in CDC death count rules and the resulting financial


160
     Governor DeSantis referenced a Florida motorcyclist who died in a crash. It was initially counted as a COVID
death and actually argued that COVID caused the crash. 2 days after a FOX 35 investigation, health officials
confirm that a motorcycle death that was initially counted among COVID-19 fatalities but has since been removed
from the state's data. Danielle Lama, FOX 35 INVESTIGATES: Questions raised after fatal motorcycle crash listed
as COVID-19 death, FOX35 ORLANDO, (JULY 18, 2020), https://www.fox35orlando.com/news/fox-35-investigates-
questions-raised-after-fatal-motorcycle-crash-listed-as-covid-19-death; Andrew Mark Miller, Florida health official
says man who died in motorcycle crash listed as coronavirus death, WASHINGTON EXAMINER, (July 17, 2020),
https://www.washingtonexaminer.com/news/florida-health-official-admits-man-who-died-in-motorcycle-crash-
listed-as-coronavirus-death
161
     Joe Ruiz, Cuomo says New York followed federal guidelines when sending coronavirus patients to nursing
homes, CNN, (May 23, 2020), https://www.cnn.com/2020/05/23/politics/cuomo-new-york-nursing-homes-
coronavirus-patients/index.html
162
     NEW MEXICO COVID-19 MORTALITY UPDATE November 9th 2020, https://cv.nmhealth.org/wp-
content/uploads/2020/11/COVID-19-Mortality-Rates-Public-Report_11.09.2020.pdf

                                                        56
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 57 of 126




incentives for reporting the deaths as COVID-19. One has to wonder what the underlying agenda
really is. NM Epidemiology Division Mortality Reports indicate that the percentage of deaths
identified as COVID-19 deaths in the absence of a positive CoVID-19 test result varies each
week, but has been as high as 3.1% in recent months.163

          44.     Further, plaintiffs have suffered direct and concrete injury directly attributable to
the false and misleading data disseminated by the CDC to the public concerning COVID-19
deaths and cases. For the past nine months, most of 2020, Plaintiffs and New Mexicans in
general have been bombarded by constant messages of the high death and case count, and how
frighteningly dangerous this disease is. Plaintiffs and New Mexicans in general, have been
terrorized by the media reports as well as messages from government officials, billboards and
flashing highway signs concerning the prevalence and deadliness of the disease, creating anxiety,
panic and psychological manipulation. The mental duress 164 from the constant bombardment of
media reports of the disease based upon false death data coerced many residents, including
plaintiffs, into giving up their Constitutional rights and freedoms in the name of safety for
themselves and to ostensibly protect the more vulnerable population who were reported to be at
higher risk for dying from the disease, such as elderly and otherwise fragile people due to poor
health.

          E.     The Impact of the State’s Reaction to COVID-19


          45.     The damage being done by the response to COVID-19, whether to our rights, or
the welfare of the general public, or the economy due to shuttering of businesses, is beyond
count. The following is a short synopsis which clearly demonstrates that the greater danger to
New Mexicans and the American public stems not from COVID-19, but from the public health
impacts caused by the response to it:

          1. Impact on Hospitals & Patient Care

163
    Previous Epidemiology Reports," NMDOH, (September 14, 2020 - December 14, 2020),
https://cv.nmhealth.org/epidemiology-reports/previous-epidemiology-reports/
164
    Legal duress is defined as Unlawful pressure exerted upon a person to coerce that person to perform an act that
he or she ordinarily would not perform. https://legal-dictionary.thefreedictionary.com/duress


                                                        57
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 58 of 126




            a. NM hospitals have suffered a loss of $519 Million in revenue due to the
              shutdown. Additionally, primary care providers and offices are facing
              layoffs and closures as a result of the shutdown. The hospitals have not been
              “overburdened” by this event, rather the response has prohibited non-
              emergency surgeries which has closed off many floors and beds of hospitals,
              leaving only ICU units open to await the flood of anticipated COVID-19 patients
              that never occurred. This is even more dire considering that NM had a shortage of
              primary care doctors before the pandemic. The shutdown is therefore leading to a
              situation where New Mexicans will have increasingly inadequate medical care.165
           b. Substantial evidence is accumulating that patients are avoiding treatments that
              could prevent more severe conditions. This has and will result in excess deaths
              because people fear getting the treatment they need. The CDC estimates 93,814
              non-COVID “excess deaths” this year in the USA, including 42,427 from
              cardiovascular conditions, 10,686 from diabetes, and 3,646 from cancer, and many
              of these are caused by the cancellation of “nonessential” care in the midst of the
              COVID panic.166
        2. Impact on Physical Health
            a. New Mexicans are experiencing lower levels of physical and mental health as
                well as weaker immune systems and other issues due to mandatory mask wearing,
                lockdown, isolation, fear and social distancing.
            b. There are substantial negative impacts on the wellbeing of mothers and children
                due to reductions in routine health services. These negative impacts are expected
                to be “more catastrophic for mothers and children than COVID-19 itself.” It is




165
    “New Mexico hospitals face massive revenue losses, many primary care services struggling,” KOB4
Albuquerque, October 21, 2020. https://www.kob.com/albuquerque-news/new-mexico-hospitals-face-massive-
revenue-losses-many-primary-care-services-struggling/5902043/
166
    “Trump, COVID, and Reason,” Wall Street Journal, October 6 2020. https://www.wsj.com/articles/trump-covid-
and-reason-11602026102?mod=opinion_lead_pos3

                                                     58
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 59 of 126




                 expected that the result will be a substantial increase in the number of maternal
                 and especially child deaths.167
             c. Mask mouth (referring to dental problems resulting from wearing a mask) has the
                 potential to be very dangerous. Some dentists are already reporting issues as high
                 as 50% of their patients. These increased oral health problems can lead to
                 increased risks of strokes and heart attacks.168
             d. Motor vehicle fatalities have increased by 23.5% due to drivers taking advantage
                 of reductions in enforcement and empty roads.169
             e. Mask wearing by healthy people may increase their risk for COVID-19 like
                 symptoms by 18 fold according to a recent study published by the CDC. See
                 Table below, p. 95
      1. Impact on Substance Abuse, Violence, & Deaths of Despair
            a. There has been a substantial spike in domestic violence in New Mexico related to
                the lockdown and social isolation. Shelter-in-place orders allow abusers to control,
                manipulate, and isolate their victims. Depending on the area of the state, it is
                estimated that domestic violence has increased 30-80% around New Mexico. The
                violence has increased in both severity and numbers. For instance, the Esperanza
                Domestic Violence Shelter in Santa Fe has been continuously full since the
                pandemic began.170


167
    “A wake-up call: COVID-19 and its impact on children’s health and wellbeing,” The Lancet, May 2020.
https://www.thelancet.com/pdfs/journals/langlo/PIIS2214-109X(20)30238-2.pdf
168
    “Dentists say 'mask mouth' can cause serious health complications, including strokes,” Washington Examiner,
August 7 2020.
https://www.washingtonexaminer.com/news/mask-mouth-dentists-warn-prolonged-use-of-masks-leading-to-poor-
oral-hygiene

169
   “Highway deaths spike for third-straight month as drivers take advantage of empty roads,” NBC News, July
2020, https://www.nbcnews.com/business/autos/highway-deaths-spike-third-straight-month-drivers-take-advantage-
empty-n1234651

170
    “Virus behind rise in domestic violence incidents,” Albuquerque Journal, August 2 2020,
https://www.abqjournal.com/1481602/virus-behind-rise-in-deomstic-violence-incidents-ex-local-esperanza-shelter-
has-been-full-since-the-pandemic-hit.html


                                                       59
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 60 of 126




           b. With millions forced into extended isolation, drug and alcohol usage has spiked
                and overdose deaths have surged to record levels.171 The negative emotions
                associated with joblessness and lockdown are known to trigger relapse and
                increased substance usage in substance abusers.172 Addiction will increase
                resulting in a long-term impact.
           c. Suicide and depression rates have increased dramatically – particularly in younger
                people. CDC Director Robert Redfield stated “But there has been another cost that
                we’ve seen, particularly in high schools. We’re seeing, sadly, far greater suicides
                now than we are deaths from COVID. We’re seeing far greater deaths from drug
                overdose that are above the excess that we had as background than we are seeing
                the deaths from COVID.”173 A CDC study reported that depression in adults is
                four times higher than the previous year at 24.3% of people (compared to 6.5% in
                2019), and the rate of suicidal ideation in adults has doubled compared to the
                previous year.174 Farmington, NM recently reported a 175% increase in suicides
                compared to 2019, and 30% of these are in children.175
           d.   One study estimated that there will be 75,000 additional “deaths of despair” due to
                the response to COVID-19. New Mexico already has one of the highest rates of
                “deaths of despair” in the country, and the study estimates that the pandemic and




171
    “Officials worry of potential spike in overdose deaths amid COVID-19 pandemic,” ABC News, April 15, 2020.
https://abcnews.go.com/US/officials-worry-potential-spike-overdose-deaths-amid-covid/story?id=70149746

172
    “The COVID-19 pandemic and its impact on substance use: Implications for prevention and treatment,”
Psychiatry Research, July 2020.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7219362/

173
    Robert Redfield, MD, Director, Centers for Disease Control and Prevention, July 14 2020.
https://www.buckinstitute.org/covid-webinar-series-transcript-robert-redfield-md/
174
    “Mental Health, Substance Use, and Suicidal Ideation During the COVID-19 Pandemic — United States, June
24–30, 2020,”. Centers for Disease Control. https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6932a1-H.pdf
175
    “Farmington experiencing spike in suicides,” Albuquerque Journal,
https://www.abqjournal.com/1496762/farmington-experiencing-spike-in-suicides.html

                                                      60
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 61 of 126




                lockdown could result in an additional 48 deaths per 100,000 people over the next
                ten years.176.
             e. The New England Journal of Medicine recently discussed the “pandemic within
                the pandemic” of increased intimate partner violence. This type of violence has
                become far more pervasive when victims cannot escape their abusers in a no-
                travel, lockdown situation.177
        3.       Impacts on Human Trafficking
                a.   There was an estimated 40% increase in human trafficking during the
                     statewide house arrest orders (also known as shelter-in-place orders). When
                     “people are out of work or unable to work, when they are not stably housed,
                     when they don’t feel that they can get safety when they need it, that is when
                     trafficking flourishes.”178
                 b. This has likely occurred because an estimated 75% of humanitarian operations
                     worldwide stopped due to the COVID-19 response.179
        4. Impacts on Children
             a. The economic impact on many families is likely to result in malnutrition for
                 children.180
             b. In families that are food secure, many other children will be at risk for obesity as
                 they are isolated and given fewer options for activity. “Children and teens
                 struggling with obesity are placed in an unfortunate position of isolation that




176
    “Projected Deaths of Despair from COVID-19,” Well-Being Trust, May 2020. https://wellbeingtrust.org/wp-
content/uploads/2020/05/WBT_Deaths-of-Despair_COVID-19-FINAL-FINAL.pdf
177
    A pandemic within a pandemic: intimate partner violence: (New England Jour Med)
https://www.nejm.org/doi/full/10.1056/NEJMp2024046?query=TOC
178
    “COVID-19 Has Led to an Increase in Human Trafficking, Experts Say,” The Daily Signal, July 28 2020.
https://www.dailysignal.com/2020/07/28/covid-19-has-led-to-an-increase-in-human-trafficking-expert-say/

179
    “The Dynamics of Human Trafficking: Before & After COVID-19,” Domestic Preparedness, June 2020.
https://www.domesticpreparedness.com/resilience/the-dynamics-of-human-trafficking-before-after-covid-19/
180
    “Policy Brief: The Impact of COVID-19 on children,” United Nations, April 2020.
https://www.un.org/sites/un2.un.org/files/policy_brief_on_covid_impact_on_children_16_april_2020.pdf

                                                      61
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 62 of 126




                appears to create an unfavorable environment for maintaining healthy lifestyle
                behaviors.”181
            c. Psychological damage to children includes social isolation, inability to participate
                in athletics, instilling fear of people not wearing masks, and collapse of family
                relationships when children are not allowed to be close to grandparents and other
                relatives. These damages will be seen for at least a generation. An 11-year-old
                boy in Hobbs, NM killed himself as a direct result of the social isolation imposed
                by the NM Government.182
            d. School closures and online-only schooling are having tremendous negative
                educational impacts on children as well as the loss of socialization and activities
                with their peers. In some NM school districts, as many as 4 out of 5 children are
                failing at least one class.183 In Las Cruces, 47% of high school students are failing
                at least one class, as compared to 26% last year, and 57% of middle school
                students are failing at least one class, as compared to 20% last year.184
        5. Impacts on Food Security and Access to Medications
            a. The Governor’s policy forcing closure of essential businesses, as well as limiting
                the number of customers allowed in these businesses at one time, threatens food
                security and access to medications for New Mexicans. Businesses that have four
                “rapid responses” within a 2-week period are forced to close for two weeks. This
                closure policy includes grocery stores and their pharmacies, and does not have
                any scaling depending on the size of the business or number of employees.



181
    “COVID-19 lockdowns worsen childhood obesity, study finds,” Science Daily, June 2020.
https://www.sciencedaily.com/releases/2020/06/200603194444.htm?fbclid=IwAR1NDusT76f2vJAoxHdHPwnbZ_9
GYSzgWCHX4h4UyTWlcxxqLvzs4H39_IY
182
    : “Shadow Deaths of the Virus,” Albuquerque Journal, https://www.abqjournal.com/1472694/shadow-deaths-of-
the-virus.html
183
     “Report: Remote learning fails many New Mexico students,” Education Week,
https://www.edweek.org/ew/articles/2020/10/28/report-remote-learning-fails-many-new_ap.html
184
   “Las Cruces Public Schools data shows students failing at ‘alarming’ rates,” KVIA ABC7,
https://kvia.com/news/education/2020/10/26/las-cruces-public-schools-data-shows-students-failing-at-
alarming-rates/

                                                     62
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 63 of 126




              b. This dangerous policy, in combination with the previous policies (policies are
                  periodically ordered, then modified creating a constant feeling of uncertainty
                  about the regulations) of not allowing more than 75 people to enter grocery stores,
                  regardless of the size of the building, has resulted in >1-hour-long entrance lines
                  and food shortages at grocery stores throughout the state.185 As of November 19,
                  twelve grocery stores in New Mexico were ordered to close for 2 weeks, and 29
                  additional grocery stores are on the “Watch List” for potential closure.186 As of
                  November 24, there are approximately 30 grocery store closures, with another
                  250 on a watch list for closure if they have another employee who tests positive.
                  New Mexico has attracted national attention about its long “breadlines”. 187
              c. The required two-week closures of grocery stores will negatively impact New
                  Mexican’s access to fundamental food items and medications, while also leading
                  to the potential waste of tremendous amounts of perishable foods.
         6. Impacts on the Economy
              a. The economic shock brought on by the reaction to COVID-19 is greater than the
              2008 economic meltdown and likely to be more similar to the Great Depression.188
              b. Over 45 million Americans filed jobless claims as a result of the COVID-19
              reaction. New Mexico’s unemployment rate in September was 9.4%, as compared to
              4.8% in September 2019. Over 88,000 New Mexicans were unemployed as of




185
    “Two grocery stores in Las Cruces close for two weeks,” Las Cruces Sun News November 19 2020.
https://www.lcsun-news.com/picture-gallery/news/2020/11/19/grocery-stores-close-due-covid-19-
regulations/6345484002/
186
    “Rapid Response COVID-19 Watchlist,” New Mexico Environment Department, accessed November 21
2020.https://www.env.nm.gov/rapid-response-data/
187 Bleau, Hannah. “New Mexico Governor Accused of Causing ‘Modern Breadlines’ with Coronavirus Lockdown Orders,”
Breibart, (November 24, 2020), https://www.breitbart.com/politics/2020/11/24/new-mexico-governor-accused-of-causing-odern-
readlines-with-coronavirus-lockdown-orders/

188
    “COVID-induced economic uncertainty and its consequences,” VoxEu April 2020.
https://voxeu.org/article/covid-induced-economic-uncertainty-and-its-consequences

                                                           63
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 64 of 126




             September, 2020 as compared to 43,600 in September 2019. 189 Unemployment has
             been linked to a 20-30% increase in suicide.190
             c. Housing insecurity is at a crisis level with an estimated 50+ million renters living
             in US households that have suffered job or income loss. As of June 2020, “About a
             quarter of all renters in Albuquerque are considered extremely low income and almost
             all are ‘rent burdened,’ meaning their rent costs are more than 30 percent of their
             household income.”191
             d. Although New Mexico issued a moratorium on evictions, the lockdowns still have
             negative economic impacts on the ability to afford housing. “According to the
             National Council of State Housing Agencies, between 60,000 and 80,000 renters
             across the state will owe between $105 million and $150 million in unpaid rent by the
             end of the year.”192
             e. Hundreds of New Mexico small businesses have failed as a result of the lockdown
             and business restrictions.193 Each failed business represents the long-term loss of
             employment for numerous New Mexicans.
             f. The New Mexico restaurant industry has been particularly crippled by the
             lockdown restrictions, including the ban on indoor dining for nearly half the year and
             the limitation to 25% capacity during the few months when restaurants were able to
             operate indoor dining. As of August 2020, the New Mexico Accommodation and




189
    Reference: New Mexico Workforce Connection, accessed November 14 2020,
https://www.jobs.state.nm.us/vosnet/lmi/default.aspx
190
    “Modelling suicide and unemployment: a longitudinal analysis covering 63 countries, 2000-11,” Lancet
Psychiatry, March 2015. https://pubmed.ncbi.nlm.nih.gov/26359902/
191
    Reference: “Report: Albuquerque homelessness on the rise,” NM Political Report,
https://nmpoliticalreport.com/2020/06/11/report-albuquerque-homelessness-on-the-rise/
192
    “Falling through the cracks: Pandemic worsens Santa Fe's housing crisis,” Santa Fe New Mexican, November 1
2020.
https://www.santafenewmexican.com/news/coronavirus/falling-through-the-cracks-pandemic-worsens-santa-fes-
housing-crisis/article_f4c13dd4-fc30-11ea-9d3f-53fccfb772d8.html
193
    “Yelp reports hundreds of New Mexico businesses have closed,” KOAT Action 7 News, July 29 2020.
https://www.koat.com/article/hundreds-of-nm-businesses-permanently-closed-report-shows/33450338


                                                       64
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 65 of 126




             Food Industry was down 31% over last year.194 A July 2020 survey of New Mexico
             restaurant owners revealed that 54% reported sales being down from 20-70%. As of
             September 2020, one-third of restaurants reported they only have three months until
             they will have to close permanently, and another 30% would have to close
             permanently in six months (and those statistics are from before the November 2020
             statewide ban on indoor and outdoor restaurant dining).195 The state has produced no
             data thus far which proves that increased transmission was actually occurring in NM
             restaurants. This is indeed a severe loss to our economy which benefits from tourism.
       7. Policies Related to Nursing Homes
             a. As of October 22, 32% of NM’s COVID-19 deaths were in nursing home
                residents.
             b. Nursing homes house the highest-risk population in regard to COVID-19 (elderly
                people with comorbidities).
       46.       In short, there are drastic impacts from the mandates and orders promulgated by
the Governor and Secretary of Public Health which have caused more damage to citizens than
COVID-19. The response by these officials demonstrates a “cure” that is worse than the disease.
       47.      Although this Complaint is focused on New Mexico, it is worth noting that the
lockdown response of governments worldwide is having a much greater impact on the health and
welfare of humanity than the virus itself. In a New York Times article entitled, Instead of
Coronavirus, the Hunger Will Kill Us.’ A Global Food Crisis Looms, May 13, 2020, the author
states: “The world has never faced a hunger emergency like this, experts say. It could double the
number of people facing acute hunger to 265 million by the end of this year.” By the end of June,
it was reported that a little over 500,000 people had succumbed to the disease. But that could be
a drop in the ocean compared to the humanitarian fallout. “We’ve seen 400,000 die from
COVID-19,” David Beasley, the Executive Director of the World Food Programme, warned in



194
    “Quarterly Economic Summary: New Mexico,” NM Economic Development Department, August 2020,
https://gonm.biz/uploads/documents/August_2020_Economic_Summary_-_New_Mexico.pdf
195
    “Sobering Restaurant Statistics – September 2020,” New Mexico Restaurant Association,
https://www.grantcountybeat.com/editorial/60650-sobering-restaurant-statistics-september-2020


                                                 65
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 66 of 126




June. “We could see 300,000 die a day, for several months, if we don’t handle this right.”196
(emphasis added)
        Global extreme poverty is expected to rise in 2020 for the first time in over 20 years as the
disruption of the COVID-19 pandemic compounds the forces of conflict and climate change,
which were already slowing poverty reduction progress, the World Bank said today.

        The COVID-19 pandemic is estimated to push an additional 88 million to 115 million
        people into extreme poverty this year, with the total rising to as many as 150 million by
        2021, depending on the severity of the economic contraction.197

The Covid-19 pandemic has gravely wounded the world economy with serious consequences for
everyone…..(M)illions of jobs have already been lost, millions of livelihoods are at risk, and an
estimated additional 130 million people will be living in extreme poverty if the crisis persists.198
            By granting the relief requested the Court can begin to reverse the trend of government
measures worldwide which have applied a cure that is causing more deaths and suffering than the
disease the measures allegedly are aimed at reducing.
      48.    The Defendants have taken the position that this pandemic is unprecedented justifying

drastic means to avert it. It is only the draconian measures that have been taken in response to it

that are unprecedented. The Court should take judicial notice of the facts that the Asian flu of 1957

and the Hong Kong flu of 1968-1970, in each case, killed an estimated one to four million people

worldwide.199 The Hong Kong flu an estimated 100,000 in the U.S.200 and the Asian flu killed an estimated




196
   https://unglobalcompact.org/take-action/20th-anniversary-campaign/covid-related%20hunger-could-kill-more-
people-than-the-virus
197
    https://www.worldbank.org/en/news/press-release/2020/10/07/covid-19-to-add-as-many-as-150-million-
extreme-poor-by-2021
198
      https://unctad.org/webflyer/impact-covid-19-pandemic-trade-and-development-transitioning-new-normal
199
      Wikipedia, List of Epidemics, August 10, 2020; https://en.wikipedia.org/wiki/List_of_epidemics

200
      https://www.cdc.gov/flu/pandemic-resources/1968-pandemic.html


                                                         66
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 67 of 126




116,000 in the U.S.201 These two pandemics occurred when the U.S. population was roughly half of

what it is today.202

      49.    A final note on the impacts of the reaction to COVID-19 – the Plaintiffs recognize that the

Court’s role is not to determine policy and we do not ask it to do so. That said, the fact that the responses

based on policy of protecting health and life are causing greater harm to health and life than the disease,

clearly demonstrates that the policy is arbitrary and capricious. The State simply cannot claim it is

declaring an emergency to save life and then take actions which cause the very harms its orders claim to

help prevent. The response is unnecessarily causing further harm to life.

      50.    Lockdowns have affected children and young people disproportionately from the mental

health standpoint, due to being denied needed social interaction. The effects of the lockdowns require

our young to bear the burden of controlling a disease from which they face little or no risk.203

Further, arbitrarily taking actions such as this, is simply not Constitutional when it is infringing on

our rights.

            F.    Testing

            51.   New Mexico Department of Human Services Secretary David Scrase, MD, has
identified the types of COVID-19 testing available, or soon to be available, in New Mexico as of
December 10, 2020. Listed in order of accuracy, according to Scrase, they are:

                  •   Lab PCR test
                  •   Lab Antigen tests (not yet available)
                  •   rapid PCR test

201
    https://www.cdc.gov/flu/pandemic-resources/1957-1958-pandemic.html
202
    https://www.pewresearch.org/global/2014/01/30/chapter-4-population-change-in-the-u-s-and-
the-world-from-1950-to-2050/
203
    https://imprimis.hillsdale.edu/sensible-compassionate-anti-covid-strategy/


                                                      67
         Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 68 of 126




                    • rapid Antigen test
                    • home test strips (not yet available)

       Also available is a serum antibody test, which identifies past infections and is not used as
a diagnostic test.204

           Note that the Lab PCR test is identified as the most accurate test, and it is the most

widely used test for detecting SARS-CoV-2, the virus believed to cause symptoms of the

illness COVID-19. Yet there is ample evidence that the PCR test is riddled with problems

and is unreliable, as this section will demonstrate.
           52.      From the beginning, COVID-19 testing in the U.S. (indeed, the world) has been

problematic. While the World Health Organization had developed testing specifications for COVID-

19 by January 2020 (205), the CDC decided to develop its own test, which was ready by early

February. (206) The test was manufactured and distributed by the CDC to health centers throughout

the U.S., and within a few days, the tests were found to be inaccurate, (207, 208) and it was later

discovered that early test kits produced by the CDC were contaminated by the coronavirus itself,

resulting in false positive test results. 209 In spite of these problems, the FDA insisted that hospitals,

academic centers, and private companies should not develop their own tests. When the agency finally



204
      COVID-19 Weekly Update, Governor Michelle Lujan Grisham, (December 10, 2020),
         https://cv.nmhealth.org/wp-content/uploads/2020/12/December-10-Press-Conference.pdf, slide 8
205 “Archived: WHO Timeline – COVID-19,” World Health Organization, (April 27,           2020),
https://www.who.int/news/item/27-04-2020-who-timeline---covid-19
206 Chen, Caroline, Allen, Marshall, Churchill, Lexi, and Arnsdorf, Isaac, “Key Missteps at the CDC Have Set Back Its Ability
to Detect the Potential Spread of Coronavirus, “ ProPublica, (February 28, 2020), https://www.propublica.org/article/cdc-
coronavirus-covid-19-test
207 Id

208 Conarck, Ben, “The CDC sent novel coronavirus testing kits to Florida. They might not work,” Miami Herald, (February 12,
2020),     https://www.miamiherald.com/news/health-care/article240223446.html#storylink=cpy
209 Beth Mole. CDC’s failed coronavirus tests were tainted with coronavirus, feds confirm. Ars Technica April 20 2020
https://arstechnica.com/science/2020/04/cdcs-failed-coronavirus-tests-were-tainted-with-coronavirus-feds-confirm/ accessed
9.2.2020


                                                              68
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 69 of 126




lifted the ban on test development at the end of February, there was a rush to get tests ready for

market. The FDA provided no standards for how COVID-19 was to be detected, meaning all

test makers could decide what standards to use. Test manufacturers could determine how the virus

would be identified (210, 211) and what test results would be regarded as “a positive” result. (212,

213)

           53.        The PCR test works as follows. The test requires a sample of mucus from a person’s

nose or throat or sputum (and more recently, PCR tests using saliva have been introduced), then uses

that sample to search for viral RNA, which is a fragment of genetic material belonging to a virus.

RNA is then converted to DNA through a process called reverse transcription, which is then

amplified many times to make it detectable, through a process called polymerase chain reaction, or

PCR. (214) The PCR process of amplification involves creating copies of the viral DNA and is done

in cycles, and cycles can be repeated until there are as many as one billion copies of the original viral

fragment. In most of the United States’ lab settings, the cycle is repeated at least 35-40 times before a

specimen is declared “negative”, or devoid of viral material (215), although the WHO established a

standard cycle threshold limit of 45 cycles. (216)




210 David Pride. Hundreds of different coronavirus tests are being used – which is best? The Conversation April 4 2020
https://www.marketwatch.com/story/hundreds-of-different-coronavirus-tests-are-being-used-which-is-best-2020-04-02 accessed
9.2.2020
211 “In Vitro Diagnostics EUAs”, Food and Drug Administration,       https://www.fda.gov/medical-devices/coronavirus-disease-
2019-covid-19-emergency-use-authorizations-medical-devices/vitro-diagnostics-euas
212 Mandavilli, Apoorva. “Your Coronavirus Test Is Positive. Maybe It Shouldn’t Be.” New York Times, (August 29, 2020),
https://www.nytimes.com/2020/08/29/health/coronavirus-testing.html
213 Supra at fn 211
214
    Jawerth, Nicole. “How is the COVID-19 Virus Detected using Real Time RT-PCR?”, International Atomic
Energy Agency, (March 27, 2020), https://www.iaea.org/newscenter/news/how-is-the-covid-19-virus-detected-
using-real-time-rt-pcr
215
    Polymerase Chain Reaction (PCR) Fact Sheet. National Human Genome Research Institute. National Institutes of
Health.accessed 11.6.2020
216 WHO.int Diagnostic detection of 2019-nCOV by real-time RT-PCR, January 17, 2020 (PDF)


                                                              69
         Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 70 of 126




54.          Hundreds of companies are currently producing PCR tests for detecting viral RNA claimed

to be from SARS-CoV-2, and these tests were approved by the FDA under Emergency Use

Authorization (EUA) without an established reference method; but rather testing the tests against

other EUA approved tests to establish an acceptable degree of performance. (217) This process

involved testing specimens from people who the researchers already knew had COVID-19. This

results in significant bias. (218) Without control groups of blinded testing, it is impossible to

determine the magnitude of the inaccuracy of a given test. (219)

             55.          There are other issues with the PCR tests. One is that the viral RNA detected by the

test is likely to remain in a person for up to 3 months after the infectious period has passed. (220)

This means the tests are useless for determining who should be quarantined as they do not

differentiate between active virus vs. inactive or dead virus from a previous infection or exposure

that was effectively controlled by the body's immune system. Another is the risk of cross

contamination, of collected specimens or reagents (chemical components of the test), from improper

handling, in the laboratory or when collecting specimens from large numbers of people in crowded

settings. (221, 222) Even the tiniest amount of cross contamination can lead to a false positive

result, which means people who have never been exposed to COVID-19 could be subjected to

unwarranted quarantines.



217
   Motley, Michael P. BS; Bennett-Guerrero, Elliott MD; Fries, Bettina C. MD; Spitzer, Eric D. MD, PhD, Review
of Viral Testing (Polymerase Chain Reaction) and Antibody/Serology Testing for Severe Acute Respiratory
Syndrome-Coronavirus-2 for the Intensivist, Critical Care Explorations: June 2020 - Volume 2 - Issue 6 - p e0154
doi: 10.1097/CCE.0000000000000154,
https://journals.lww.com/ccejournal/Fulltext/2020/06000/Review_of_Viral_Testing__Polymerase_Chain.22.aspx
218 Heather Boerner. COVID-19 Test Results: Don’t Discount Medical Intuition. Medscape , May 16, 2020
https://www.medscape.com/viewarticle/930650          accessed 9.2.2020
219 Heather Boerner. COVID-19 Test Results: Don’t Discount Medical Intuition. Medscape May 16 2020
https://www.medscape.com/viewarticle/930650 accessed 9.2.2020
220 Duration of Isolation and Precautions for Adults with COVID-19, CDC, October 19,
2020,https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html
221 False-positive COVID-19 results: hidden problems and costs,” The Lancet: Respiratory Medicine, Surkova   et al.,
https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30453-7/fulltext
222 Supra at fn 217


                                                                                   70
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 71 of 126




56.      Adding to the PCT test lack of reliability is the fact that false-negative results can result from

procedural and handling issues including “a poorly collected specimen, a delay in transport of the

specimen to the lab, not storing or transporting specimens at the appropriate temperature, problems

encountered during testing extraction, analysis errors and more,” says Dr. Michael Pintella, Director

of the State Hygienic Lab in Iowa. (223) But if a false-negative result is obtained for a symptomatic

person, they are still likely to be diagnosed with COVID-19 based on symptoms alone. False

negatives are not as much of a problem as meaningless positive results, as the latter are what drive

“emergency” orders and public health decisions, that in turn have a far greater negative impact on the

well-being of New Mexicans. (224)

         57.       And the test's reliability is dependent on even more factors, such as where in the body

a sample is collected or the stage of illness at collection time. A meta-analysis published in the

British Medical Journal looked at the accuracy of PCR testing specifically for COVID-19. The

researchers reported that while no test is 100% accurate, the sensitivity (true measure of positive

results) and specificity (true measure of negative results) of a test is evaluated by comparison with a

gold standard, and there is no gold standard for COVID-19. One of the reasons is that it is impossible

to know the actual false positive rate without having tested people and comparing results with other

clinical indications of disease, and this was not done in any studies we could find.

         58.       The BMJ analysis showed that the false-negative rate ranges between 2% and 29%.

Accuracy of viral RNA swabs was highly variable. In one study, sensitivity was 93% for

bronchoalveolar lavage, 72% for sputum, 63% for nasal swab, and only 32% for throat swabs. (225)




223 Laura Terrell. ‘False negatives are harmful’ according to medical professionals. KCCI , April 3 2020
https://www.kcci.com/article/false-negatives-are-harmful-according-to-medical-professionals/32038917 accessed 9.2.2020
224
    see Section IV. E, The Impact of the State’s Reaction to COVID-19
225 Watson J, Whiting PF, Brush JE. “Interpreting a covid-19 test result.” BMJ 2020 May;369:m1808,
https://www.bmj.com/content/369/bmj.m1808

                                                              71
          Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 72 of 126




The researchers stated that results vary for many reasons, including stage of disease. (226) This

analysis was published in May, long after thousands of people had been tested.

           59.    Aside from the issue of accuracy, there is the issue of suitability of the PCR test as a

diagnostic tool. The inventor of the PCR test, Kary Mullis, Ph.D., who won a Nobel Prize in

chemistry for the invention in 1993, developed the test as a tool for use in laboratory research, but

said that the test was never designed to diagnose disease. (227) That is because, while COVID-19

PCR tests identify the presence of viral fragments in DNA, the tests do not provide accurate

information about the presence of infectious, live virus as opposed to non-infectious (dead) viral

fragments. (228) The CDC apparently agrees. The instruction manual for its 2019-Novel Coronavirus

(2019-nCoV) Real Time RT-PCR Diagnostic Panel includes these statements:

           “Detection of viral RNA may not indicate the presence of infectious virus or that 2019-nCoV
           is the causative agent for clinical symptoms.”

also,
           “This test cannot rule out diseases caused by other bacterial or viral pathogens.”229

As if all of this is not absurd enough, there are even PCR test kits that contain the statement,
"The detection result of this product is only for clinical reference, and it should not be used as the
only evidence for clinical diagnosis and treatment."230 Another PCR test instruction manual
states:

      •    “These assays are not intended for use as an aid in the diagnosis of coronavirus infection”


226 Id
227 “Kary Mullis Explains Why His PCR Test Is Not a Diagnostic Test,.” YouTube, 2020,
https://www.facebook.com/2265648160428062/videos/236908234248154
228 “The Inventor Kary Mullis, of method used to test for COVID-19 said it can’t be used in virus detection,”
Australian National Review, August 1, 2020, https://australiannationalreview.com/health/the-inventor-kary-mullis-
of-method-used-to-test-for-covid-19-said-it-cant-be-used-in-virus-detection/
229
    CDC 2019-Novel Coronavirus (2019-nCCoV) Real Time RT-PCR Diagnostic Panel Instructions for Use.
https://www.fda.gov/media/134922/download accessed 11.6.2020
230
    This is from the “Kit Information” for Creative Diagnostics (although others have been seen to have this)
retrieved from: https://www.creative-diagnostics.com/pdf/CD019Rt.pdf

                                                         72
          Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 73 of 126




      •    “For research use only. Not for use in diagnostic procedures.”231

           60.       In addition, PCR test development took place in the absence of an isolated SARS-CoV-2

virus, the virus alleged to cause COVID-19. (232) From the final paragraph of the instructions for the

CDC's 2019-Novel Coronavirus (2019-nCoV) Real Time RT-PCR Diagnostic Panel:

           Since no quantified virus isolates of the 2019-nCoV are currently available, assays
           designed for detection of the 2019-nCoV RNA were tested with characterized stocks of
           in vitro transcribed full length RNA (N gene; GenBank accession: MN908947.2) of
           known titer (RNA copies/µL) spiked into a diluent consisting of a suspension of human
           A549 cells and viral transport medium (VTM) to mimic clinical specimen.233

And from the journal article “Detection of 2019 novel coronavirus (2019-nCoV) by real-time RT-PCR,”
published in January 2020,
           We aimed to develop and deploy robust diagnostic methodology for use in public health laboratory
           settings without having virus material available. (234)
61.        In fact, recently, 22 scientist researchers called for the retraction of the above-mentioned

article (235), published in January 2020 and referred to as the Corman-Drosten Report, in which

a group of scientists claimed to have validated the use of PCR testing for COVID-19. (236) The



231
   BIO-RAD SARS-CoV-2/Covid-19 Diagnosis and Confirmation Solutions. https://www.bio-
rad.com/featured/en/sars-cov-2-covid-19-testing-solutions.html accessed 9.2.2020
232 Corman, Victor M et al. “Detection of 2019 novel coronavirus (2019-nCoV) by real-time RT-PCR.” Euro surveillance :
bulletin Européen sur les maladies transmissibles = European communicable disease bulletin vol. 25,3 (2020): 2000045.
doi:10.2807/1560-7917.ES.2020.25.3.2000045, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6988269/


233 CDC 2019-Novel Coronavirus (2019-nCCoV) Real Time RT-PCR Diagnostic Panel Instructions for Use.
https://www.fda.gov/media/134922/download accessed 11.6.2020


234Supra at fn 230
235
    Borger P, Malhotra BR, Yeadon M et al. “Review report Corman-Drosten et al. Eurosurveillance 2020.”
https://cormandrostenreview.com/report/?fbclid=IwAR0sSncAmhHhhwzQ21ODbrVgEtYZ0zfZDkG9ZGqRFGQoc
XDNM8KW7YBd41A accessed 12.5.2020
236
    Corman VM, Landt O, Kaiser M et al. “Detection of 2019 novel coronavirus (2019-nCoV) by real time RT-
PCR.” Euro Surveill 2020 Jan;25(3):2000045

                                                            73
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 74 of 126




researchers listed ten serious flaws in the paper, which established a methodology for using the

PCR test to identify SARS-CoV-2 using “theoretical genetic sequences” of a “closely related”

virus. Obviously, the most serious of the flaws was the fact that it is impossible to develop a

valid test without actual viral material, and the use of viral material referred to as “closely

related” is not a proper substitute. “Theoretical genetic sequencing” means bits of genetic

material fed into a computer to guess at the remaining sequence. In other words, it is made up.

Also, as stated elsewhere, it was determined that the test could not distinguish between whole

live virus and dead viral fragments. Further, the Corman-Drosten scientists failed to establish a

Ct value at which a sample is considered positive and negative.237

        62.    In plain English this means that there are no available pure SARS-CoV-2 isolates

to test against so instead an educated best guess is being used. This leads us to question is how

accurate can a test be for a virus “causing” COVID when the virus “causing” COVID has never

been isolated? 238

        63.     There is yet another problem with the use of the PCR test as a diagnostic test. As

the result of what could be called misinterpretation of results, PCR tests have been shown to

produce an elevated rate of “positive” results in people who are likely not infectious, especially

in asymptomatic (healthy) people.239 This is a by-product of the PCR process, in which a viral

genetic fragment is amplified in cycles. Each amplification cycle (cycle threshold, Ct) is a



237
    Supra at 233
238 “COVID 19 PCR Tests Are Scientifically Meaningless,” Off Guardian, (June 27, 2020), https://off-
guardian.org/2020/06/27/covid19-pcr-tests-are-scientifically-meaningless/?fbclid=IwAR3G6Fuq8C-
8XW7szL43scbKOYFx78irq52A6ZQCRdZmPMWiHTqD_2jv4Zo
239
     Engelbrecht T, Demeter K. “COVID19 PCR Tests are Scientifically Meaningless.” Bulgarian Pathology
Association. Jan 7, 2020. https://bpa-pathology.com/covid19-pcr-tests-are-scientifically-meaningless/


                                                     74
            Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 75 of 126




doubling, so it is exponential. This means that an amplification factor of 40 is 1 x 2 to the 40th

power or more than a trillion times amplification. As explained in a review of PCR tests,

published by the Society of Critical Care Medicine,

             Through the use of fluorescent probes and detection steps between replication cycles, the
             test allows quantitation of the amount of viral RNA (viral load) in a sample. As DNA is
             replicated exponentially during PCR, the fluorescence also increases exponentially. The
             [testing] instrument reports a Ct (cycle threshold), which is the number of replication
             cycles that are required to produce a fluorescent signal that exceeds a baseline. Samples
             that contain a large starting amount of viral RNA require fewer cycles to produce a
             detectable fluorescent signal (and therefore have a lower Ct). The Ct has a simple
             negative linear correlation with the logarithm of the number of viral copies in the original
             sample. This relationship quantifies the amount of viral RNA in a specimen; however, the
             assays [tests] must then include additional standards containing known concentrations of
             viral RNA.240

             64.    There are three important things to note in this description. One is reference to a

“baseline”, a point at which viral RNA presence is deemed significant, which is determined by each

test manufacturer, not a standard established by a centralized public health authority like the FDA.

The other is that in order to quantify the amount of virus in a specimen, the test must compare the

resultant Ct value to “some known concentration of RNA.” It is not known if the tests do this but our

research has indicated that the test result is simply a binary.

             65.    The third important point to emphasize from the above passage is that “the Ct has

a simple negative linear correlation with the logarithm of the number of viral copies in the

original sample.”241 The number of cycles at which viral fragment is detected varies with the




240
    Motley, Michael P. BS1; Bennett-Guerrero, Elliott MD2; Fries, Bettina C. MD3; Spitzer, Eric D. MD, PhD4 ,
Review of Viral Testing (Polymerase Chain Reaction) and Antibody/Serology Testing for Severe Acute Respiratory
Syndrome-Coronavirus-2 for the Intensivist, Critical Care Explorations: June 2020 - Volume 2 - Issue 6 - p e0154
doi: 10.1097/CCE.0000000000000154,
https://journals.lww.com/ccejournal/Fulltext/2020/06000/Review_of_Viral_Testing__Polymerase_Chain.22.aspx


241
      Id.

                                                       75
         Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 76 of 126




viral load, or the amount of virus, that an individual is carrying. So individuals who “test

positive” at a higher cycle threshold have a lighter viral load, and are therefore not

infectious.242,243,244 . Current practice is to report test results as binary results, “positive” or

“negative”, with no reference to Ct value, and therefore with no consideration of how much of a

viral load a person may carry or how infectious they may or may not be, grossly inflating the

number of people who pose a risk to others. Also, without any standardized guidance from the

FDA, the number of cycles at which a test result is deemed “positive” or “negative” varies from

lab to lab, test to test. (245) And as a result, healthy people who are not infectious are being

unnecessarily subjected to self-isolation, quarantine, and/or contract tracing, and their places of

employment can be shut down.

           It is worth noting that the tests manufacturers will continue selling tests only as long as the

“crisis” continues. Once it ends, sales drop. They are incentivized to find cases and do not even have

to report how they determine a case exists, in that they do not have to even report Ct values (except

in Florida, a recent occurrence, described below).




242
    Jaafar R, Aherfi S, Wurtz N et al. “Correlation Between 3790 Quantitative Polymerase Chain Reaction-Positive
Samples and Positive Cell Cultures, Including 1941 Severe Acute Respiratory Syndrome Coronavirus 2 Isolates.”
Clin Infect Dis 2020 Sep; https://doi.org/10.1093/cid/ciaa1491
243
      “COVID-19 with Dr. Anthony Fauci,” This Week in Virology, (July 16, 2020),
          https://www.youtube.com/watch?v=a_Vy6fgaBPE&feature=youtu.be&t=260

244
     “False-positive COVID-19 results: hidden problems and costs,” The Lancet: Respiratory Medicine, Surkova et
al., https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30453-7/fulltext

245
    “In Vitro Diagnostics EUAs”, Food and Drug Administration, https://www.fda.gov/medical-devices/coronavirus-
disease-2019-covid-19-emergency-use-authorizations-medical-devices/vitro-diagnostics-euas


                                                       76
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 77 of 126




        66.      The New York Times conducted a review of testing data that included cycle

thresholds, compiled by officials in Massachusetts, New York and Nevada, and concluded that

up to 90 percent of people testing positive carried barely any of the viral RNA being tested for.246

        67.      Others have explored the relationship between Ct value and “infectious” in greater

depth. A September 2020 letter to the editor, which appeared in the Journal of Clinical Infectious

Diseases, included research conducted by the authors concerning PCR testing. Supported by a grant

from the French government, the authors performed 250,566 COVID-19 PCR tests on 179,151

patients and found that 13,161 were positive. They selected 3790 “positive” samples and attempted

to grow a virus in a culture medium. They were only successful in growing a virus in about half of

the samples. For those samples, in which the cycle threshold was 25 cycles for a positive test, 70%

grew a virus. But when the cycle threshold was 35 cycles, only 3% of the samples grew a virus. (247)

This is important since many of the FDA approved tests use a Ct value of 35-45 cycles or higher

when testing for COVID-19 (see list below), which means that we can expect a false-positive rate as

high as 97% based on this study.

        68.      For reference, below are examples of PCR tests approved by the FDA under the

Emergency Use Authorization, along with the recommended cycle threshold limit:


CDC 2019-Novel Coronavirus Real Time (RT-PCR Diagnostic Panel)                        40 cycles248




246
   Mandavilli, Apoorva. “Your Coronavirus Test Is Positive. Maybe It Shouldn’t Be.” New York Times, 29 August
2020, https://www.nytimes.com/2020/08/29/health/coronavirus-testing.html.

247
   Jaafar R, Aherfi S, Wurtz N et al. “Correlation Between 3790 Quantitative Polymerase Chain Reaction-Positive
Samples and Positive Cell Cultures, Including 1941 Severe Acute Respiratory Syndrome Coronavirus 2 Isolates.”
Clin Infect Dis 2020 Sep; https://doi.org/10.1093/cid/ciaa1491

248
     CDC 2019-Novel Coronavirus (2019-nCCoV) Real Time RT-PCR Diagnostic Panel Instructions for Use.
https://www.fda.gov/media/134922/download accessed 11.6.2020


                                                      77
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 78 of 126




SARS-CoV-2 Test Kit (Real-time PCR)                 45 cycles (249)

Opti Sars CoV-2 RT-PCR Test                         45 cycles (250)


Wren Labs COVID-19 PCR Test                         38 cycles (251)


LabCorp COVID-19 RT-PCR                             35 cycles (252)


        69.      The French study cited above concludes that positive test results at Ct values over 30

should not be used to guide public health decisions. (253) Other experts agree with this. Dr. Michael

Mina, an epidemiologist from the Harvard T.H. Chan School of Public Health, was quoted in a New

York Times article:


                 We’ve been using one type of data for everything, and that is just plus or minus —
                 that’s all,” Dr. Mina said. “We’re using that for clinical diagnostics, for public
                 health, for policy decision-making.
                 But yes-no isn’t good enough, he added. It’s the amount of virus that should dictate
                 the infected patient’s next steps. “It’s really irresponsible, I think, to forgo the
                 recognition that this is a quantitative issue,” Dr. Mina said. (254)

The article continues:

                 The PCR test amplifies genetic matter from the virus in cycles; the fewer cycles
                 required [to detect the presence of the virus], the greater the amount of virus, or
                 viral load, in the sample. The greater the viral load, the more likely the patient is to
                 be contagious.


249
    https://www.fda.gov/media/140717/download accessed 12.5.2020
250
    https://www.fda.gov/media/137739/download accessed 12.5.2020
251
    https://www.fda.gov/media/140776/download accessed 12.5.2020
252
    https://www.fda.gov/media/136151/download accessed 12.5.2020
253
    Jaafar R, Aherfi S, Wurtz N et al. “Correlation Between 3790 Quantitative Polymerase Chain Reaction-Positive
Samples and Positive Cell Cultures, Including 1941 Severe Acute Respiratory Syndrome Coronavirus 2 Isolates.”
Clin Infect Dis 2020 Sep; https://doi.org/10.1093/cid/ciaa1491

254
   Mandavilli, Apoorva. “Your Coronavirus Test Is Positive. Maybe It Shouldn’t Be.” New York Times, 29 August
2020, https://www.nytimes.com/2020/08/29/health/coronavirus-testing.html.


                                                       78
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 79 of 126




                This number of amplification cycles needed to find the virus, called the cycle
                threshold, is never included in the results sent to doctors and coronavirus patients,
                although it could tell them how infectious the patients are.
                One solution would be to adjust the cycle threshold used now to decide that a patient
                is infected. Most tests set the limit at 40, a few at 37. This means that you are
                positive for the coronavirus if the test process required up to 40 cycles, or 37, to
                detect the virus.

                 Tests with thresholds so high may detect not just live virus but also genetic
                 fragments, leftovers from infection that pose no particular risk — akin to finding a
                 hair in a room long after a person has left, Dr. Mina said.
                Any test with a cycle threshold above 35 is too sensitive, agreed Juliet Morrison, a
                virologist at the University of California, Riverside. “I’m shocked that people
                would think that 40 could represent a positive,” she said.
                A more reasonable cutoff would be 30 to 35, she added. Dr. Mina said he would set
                the figure at 30, or even less. Those changes would mean the amount of genetic
                material in a patient’s sample would have to be 100-fold to 1,000-fold that of the
                current standard for the test to return a positive result — at least, one worth acting
                on. (255)

        70.      The CDC’s own calculations suggest that it is extremely difficult to detect any live

virus in a sample above a threshold of 33 cycles. (256) Even Dr. Anthony Fauci is aware that PCR is

useless and unreliable for diagnosing COVID-19 when run at 35 cycles or higher. In fact, he said this

in a podcast on July 16, 2020 called This Week in Virology:

                 What is now evolving into a bit of a standard is that if you get a cycle threshold of
                 35 or more that the chances of it being replication competent are miniscule…We
                 have patients, and it is very frustrating for the patients as well as for the
                 physicians…somebody comes in and they repeat their PCR and it’s like 37 cycle
                 threshold…you can almost never culture virus from a 37 threshold cycle. So I think
                 if somebody does come in with 37, 38, even 36, you gotta say, you know, it’s dead
                 nucleotides, period.” In other words, it is not a COVID-19 infection.




255
    Id
256
    Duration of Isolation and Precautions for Adults with COVID-19, CDC, October 19, 2020,
https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html

                                                      79
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 80 of 126




He goes on to say that when someone has a positive test, “…they don’t give them the cycle

threshold unless they go back and ask for it.”257

            71.   Which brings us to a recent critical decision by The State of Florida’s Department of

Health, which has now mandated PCR test “Cycle threshold (CT) values and their reference ranges,

as applicable, must be reported by laboratories to FDOH via electronic laboratory reporting or by

fax immediately.” (258) The mandate, sent on letterhead from both Florida Surgeon General, Scott

A. Rivkees, MD, and Governor Ron DeSantis, is historic since it marks the first time a U.S. state

public health department has acknowledged the critical importance of counting cycle thresholds

when reporting PCR test results that drive COVID-19 ‘case’ numbers. (259)

            72.   And in Portugal, the Lisbon Appeals Court, citing the French study cited above (fn

245), ruled that the quarantine of four foreign individuals based on positive PCR test results violated

Portuguese and international law. The conclusion of their 34-page ruling included the following: “In

view of current scientific evidence, this test shows itself to be unable to determine beyond reasonable

doubt that such positivity corresponds, in fact, to the infection of a person by the SARS-CoV-2 virus.”

(260, 261) The two most important reasons for this, said the judges, are that, “the test’s reliability

depends on the number of cycles used’’ and that “the test’s reliability depends on the viral load




257
    COVID-19 with Dr. Anthony Fauci,” This Week in Virology, (July 16, 2020),
https://www.youtube.com/watch?v=a_Vy6fgaBPE&feature=youtu.be&t=260
258
     “Florida Becomes First US State to Mandate Reporting of CT Values for PCR Tests,” 21st Century Wire,
(December 11, 2020), https://21stcenturywire.com/2020/12/11/florida-becomes-first-us-state-to-mandate-reporting-
of-ct-values-for-pcr-tests/
259
    Id
260
    “Landmark legal ruling finds that Covid tests are not fit for purpose. So what do the MSM do? They ignore it” ,
RT, (27 Nov, 2020) https://www.rt.com/op-ed/507937-covid-pcr-test-fail/
261
     “Judgement of the Lisbon Court of Appeal,” English translation, Google,
http://www.dgsi.pt/jtrl.nsf/33182fc732316039802565fa00497eec/79d6ba338dcbe5e28025861f003e7b30, (accessed December
13, 2020)



                                                        80
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 81 of 126




present.’’ (262) In other words, there are simply too many unknowns surrounding PCR testing for it

to be meaningful.

        73.     The bottom line is that this test is useless for diagnosing COVID-19. If the error rate

were only 5% this could mean that the number of cases worldwide is off by millions. But the error

rate has been shown to be much higher, which means that the world’s population is suffering due to a

made-up pandemic.

        G.      Cases

        74.     The accuracy of tests is important since “tests” determine “cases”, which is the

metric used to determine business and school closures, event cancellations, lockdowns,

withdrawal of civil rights and liberties, whether people can congregate, and if the useless masks

are required. But the term “case” has not been clearly defined. The World Health Organization

has defined a “case” as a symptomatic individual confirmed to have COVID, distinguished from

an “infected” individual who may carry the virus but be asymptomatic.263 The CDC includes

“confirmed” and “presumptive” “cases” in its case counts, defined as follows:

                A confirmed case is defined by meeting confirmatory laboratory evidence for
                COVID-19.

                A probable case is defined by one of the following:

                •   Meeting clinical criteria AND epidemiologic evidence with no confirmatory
                    laboratory testing performed for COVID-19
                •   Meeting presumptive laboratory evidence AND either clinical criteria OR
                    epidemiologic evidence


262
   Id, Supra at fn 258
263
   “Estimating mortality from COVID-19,” Scientific Brief, WHO, August 4, 2020), https://www.who.int/news-
room/commentaries/detail y-from-covid-/estimating-mortalit19

                                                     81
         Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 82 of 126




                   •    Meeting vital records criteria with no confirmatory laboratory testing
                        performed for COVID19264

           75.     In New Mexico, it appears that a “case” is defined as anyone who has tested
positive for COVID-19, whether that person has any symptoms or not, and “cases'' may include
individuals presumed to be positive in the absence of testing. Also, in New Mexico, “case” has
been used interchangeably with “infection”. Infection is a disease process which does not apply
to a healthy, non-symptomatic person. The presumption of “infection” or “infectious” cannot be
based simply on a positive test result that does not consider the Ct value at which the test
detected the virus, as discussed previously. The designation of healthy people as a “case” which
is “infected” contributes to the continued hysteria and fear around the disease.
           76.      After the State of Public Health Emergency was declared on March 11, 2020,
plaintiffs and other New Mexico citizens were exposed to daily reports of rising cases, deaths,
and the danger related to COVID-19.265 The number of tests being performed in New Mexico
has been greatly increased over time. In April, NM was aiming for 3,000 tests per day. In June
NM was aiming for 5,000 tests/day. As of November, NM is averaging over 10,000 tests per
day. Increased testing will always result in increased positive case numbers, especially given the
practice of reporting false or meaningless positive results obtained at high Ct values. As such,
using total case numbers to drive public health orders and lockdown decisions does not make
sense.
           77.     Casting further doubt on the accuracy of “case” numbers is the fact that the
number of COVID-19 cases reported by NMDOH may not be simply the number of people who
tested positive (without regard to whether the person has symptoms or is infectious or not) but
three times the number who have tested positive. The NMDOH calls this number by which
tests are multiplied the “Positive Test Multiplier”, and depending on the week, that multiplier
will vary from 2.8 or so to well over 3.266 NMDOH defines this assumed number as that which


264
      https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/about-us-cases-deaths.html

265
      Press releases of Governor Michelle Lujan Grisham. https://www.governor.state.nm.us/press-releases/
266
      NMDOH, “New Mexico Modeling Assumptions,” https://cvmodeling.nmhealth.org/

                                                         82
           Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 83 of 126




is used to multiply current cases to estimate “actual number of cases”, as “many people with
COVID-19 have mild/no symptoms.” 267 Not only that, but NMDOH is constantly changing this
Positive Test Multiplier.

            78.   Despite the unreliability of the PCR tests, the State has gone to great lengths to
argue recently that the number of cases of COVID-19 in NM are increasing, 268 ignoring the
reporting of false or meaningless positive results, and those increased case counts are being used
to justify lockdown measures and school and business closures. Given that many of the people
who are being tested for COVID-19 are asymptomatic (and therefore much less likely to actually
transmit illness per WHO and studies cited above), given that there is a known problem with
false or meaningless-positivity in PCR tests, and given that the number of people being tested per
day has increased dramatically, using case counts as a measure of the severity of the COVID-19
impacts is flawed and dishonest. In addition, grading counties in the NMDOH “Red to Green”
three-tiered system, based on inflated case counts and test positivity rates, when all “positive”
tests are counted regardless of the Ct value at which the virus was detected, and every “positive”
test result may be tripled using some multiplier, sets every county up for failure. This ensures
the unending imposition of restrictions and the continuation of every devastatingly negative
impact of those restrictions on New Mexicans, as outlined elsewhere in this complaint.

            79.   In some states, it has been acknowledged that multiple successive tests which are
positive for the same person may be counted as additional “cases”. In other words, a single
person who had a positive test may be tested several more times and if those tests are positive
they would add to the number of COVID-19 cases in the state. It is not clear whether this
practice is being used in New Mexico, however, upon information and belief, this is true in New
Mexico’s numbers as well.




267
      Id

268
    Press Releases from the Office of NM Governor Michelle Lujan Grisham.
https://www.governor.state.nm.us/press-releases/


                                                     83
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 84 of 126




        80.      Given the inaccuracies of the PCR test, the State's disregard for Ct values when
reporting COVID-19 test results, the resultant assumption that all positive test results reflect
equally infectious people, and given the use of positive test multipliers, there is already ample
reason to distrust the “total case” figures reported daily by the State. But consider also that the
“total cases” reported are cumulative, that case figures are never subtracted to reflect “infected”
people who never become symptomatic and those who recover from their illness.

        81.     The number reported as “total cases” is extremely misleading for most people
who assume that this figure reflects the actual number of persons who are currently “infected”
and therefore “infectious”, or who, by symptoms, have been diagnosed as having COVID-19.
The public has been brainwashed to believe that a “case” is an infectious person walking among
the public, a dangerous “silent spreader” of a virus. The public is being misled by the fear-
inducing, ever-increasing, cumulative case count that is constantly and verbally projected at
them, believing that these numbers demonstrate a serious state of emergency. It is no wonder that
so many people are living in extreme panic and hysteria over this disease.

        H.      The Fallacy of Asymptomatic Spread


        82.     The designation of healthy people as a “case” which represents an “infection” is
part of the “asymptomatic spread” argument, which the state uses to justify isolating everyone,
throwing them out of work, closing businesses, and destroying the learning and social lives of
children in the name of public safety. But there is no credible scientific evidence that
demonstrates that the phenomenon of "asymptomatic spread" is real.              To the contrary, on June
7, Dr. Maria Von Kerkhov, head of the WHOs emerging Diseases and Zoonosis Unit , told a
press conference that from the known research, asymptomatic spread was “very rare”. “From the
date we have, it still seems to be rare that an asyptomatic person actually transmits onward to a
secondary individual.” She added for emphasis: “it’s very rare.”269 Researchers from Southern
Medical University in Guangzhou, China, published a study in August 2020 concluding that
asymptomatic transmission of COVID-19 is ALMOST NON-EXISTENT. “Asymptomatic

269
   Tucker, Jeffrey, “Asymptomatic Spread Revisited,” American Inst. Economic Research, (Nov. 22, 2020)
https://www.aier.org/article/asymptomatic-spread-revisited-

                                                     84
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 85 of 126




cases were least likely to infect their close contacts,” the researchers found.270 A more recent
study involving nearly 10 million residents of Wuhan, China found that there were no, zero,
positive COVID-19 tests amongst 1,174 close contacts of asymptomatic cases, indicating the
complete absence of asymptomatic transmission.271

                 I.       Psychological Approach to State/National Public Manipulation


         83.     We begin this section with the titles of some well-known studies that are valuable
in understanding the communications approaches being taken by the CDC and New Mexico
officials:

                 •    A meta-analysis of fear appeals: implications for effective public health
                      campaigns272
                 •    Predicting Public Support for Government Actions in a Public Health Crisis:
                      Testing Fear, Organization-Public Relationship, and Behavioral Intention in
                      the Framework of the Situational Theory of Problem Solving273
                 •    The fear of COVID-19 and its role in preventive behaviors274
                 •    How Fear Appeal Approaches in COVID-19 Health Communication May Be
                      Harming the Global Community275


270
    Lei Luo, Dan Liu, Xinlong Liao, et al. Contact Settings and Risk for Transmission in 3410 Close Contacts of
Patients With COVID-19 in Guangzhou, China: A Prospective Cohort Study. Ann Intern Med.2020;173:879-887.
[Epub ahead of print 13 August 2020]. doi:10.7326/M20-2671
271
    Cao S, Gan Y, Wang C, Bachmann M, Wei S, Gong J, Huang Y, Wang T, Li L, Lu K, Jiang H, Gong Y, Xu H,
Shen X, Tian Q, Lv C, Song F, Yin X, Lu Z. Post-lockdown SARS-CoV-2 nucleic acid screening in nearly ten
million residents of Wuhan, China. Nat Commun. 2020 Nov 20;11(1):5917. doi: 10.1038/s41467-020-19802-w.
PMID: 33219229; PMCID: PMC7679396.
272
    K.Witte, et al., A meta-analysis of fear appeals: Implications for effective public health campaigns, HEALTH
EDUCATION AND BEHAVIOR, (Oct 1, 2000), https://doi.org/10.1177/109019810002700506
273
    MG Chon, et al., Predicting Public Support for Government Actions in a Public Health Crisis: Testing Fear,
Organization-Public Relationship, and Behavioral Intention in the Framework of the Situational Theory of Problem
Solving, HEALTH COMMUNICATION, (Dec 9, 2019), https://doi.org/10.1080/10410236.2019.1700439
274
    A.H. Pakpour, et al., The fear of COVID-19 and its role in preventive behaviors, JOURNAL OF CONCURRENT
DISORDERS. (Apr 3, 2020), https://concurrentdisorders.ca/2020/04/03/the-fear-of-covid-19-and-its-role-in-
preventive-behaviors/
275
    JA Stolow, et al., How Fear Appeal Approaches in COVID-19 Health Communication May Be Harming the
Global Community, HEALTH EDUCATION AND BEHAVIOR, (June 11, 2020),
https://doi.org/10.1177/1090198120935073

                                                       85
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 86 of 126




                 •   The Biderman Report of 1956 276

         84.     The idea of using fear to manipulate the public is not new and is quite commonly
used in public health. The underlying idea of each of the first three articles cited above can be
summed up in a quote from the fourth article which states:

                 “… behavior change can result by increasing people’s perceived severity and
                 perceived susceptibility of a health issue through heightened risk appraisal
                 coupled by raising their self-efficacy and response-efficacy about a behavioral
                 solution. In this model, fear is used as the trigger to increase perceived
                 susceptibility and severity.”277
         85.      It is interesting to note that this article was specifically published to make the
point that the use/continued use of fear appeals in response to COVID-19 was against the
recommendation of the authors. The reason for the article stems from the well-known fact that
fear-based appeals are being used to manipulate the public and have been the core justification
for 9 months of consistently unlawful behavior by states such as New Mexico. Bearing in mind
that after 9 months, COVID-19 has not even resulted in 1500 “COVID-related” deaths (as
opposed to deaths from COVID-19) in New Mexico as of Nov. 21, 2020 (even with the highly
incentivized miscounting that is occurring). New Mexican residents are being bombarded by fear
messages in various media: on television and newspapers; when they surf the internet each
window that opens has “COVID-19” messages; obnoxious emergency alerts are being sent to
our cell phones just before a holiday warning that “COVID risk remains high”; and Department
of Transportation or Public Safety have flashing signs throughout highways projecting scary
warnings to “Stay home, shop alone, COVID kills”, billboards on the interstate between Santa Fe
and Albuquerque picturing tired medical workers who “can save lives because you stayed
home”.




276
    Vanderleun, “Communist Coercive Methods for Eliciting Individual Compliance: The Biderman Report of 1956
and Covid-19”, American Digest, (November 15, 2020),
http://americandigest.org/communist-coercive-methods-for-eliciting-individual-compliance-the-biderman-report-of-
1956-and-covid-19/
277
    Supra at fn 270

                                                      86
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 87 of 126




      86.    As further evidence of social manipulation fear tactics, additional quotes from
Lujan Grisham:

             1.        “New Mexico's 7-day new case count average continues to be high – too
                      high. The emergency public health order has been extended and will
                      remain in effect. If we want students to be able to be in classrooms this
                      year, we have to do better.” #MaskUpNM (@GovMLG) Twitter (July 31,
                      2020) https://twitter.com/GovMLG/status/1289219552853671937

             2.        “The state shouldn't have to fine anybody. Doing the right thing in a crisis
                      shouldn’t be something we have to argue about. But anyone endangering
                      the lives of New Mexicans will face the consequences. My thanks to
                      everyone doing their part every day.” (@GovMLG) Twitter (August 4,
                      2020) https://twitter.com/GovMLG/status/1290718342534201345

             3.         “The president's disregard for science, for evidence-based decision-
                       making, is a danger to New Mexicans and to all Americans. New
                       Mexico's guidance has not changed. @NMDOH encourages all contacts
                       of those who test positive for COVID-19 to be tested.” (@GovMLG)
                       Twitter (August 27, 2020)
                      https://twitter.com/GovMLG/status/1298987471481397255

             4.       “We know the path to continued success by now: Wearing masks,
                      avoiding groups, keeping physical distance and regularly washing our
                      hands. At the end of the day, I can’t make New Mexicans stick to these
                      safeguards – we’ve all got to make those decisions ourselves every day.”
                      (@GovMLG) Twitter (August 28, 2020)
                      https://twitter.com/GovMLG/status/1299437397411676161

                 5.   “This is a year of tragedy. We cannot allow ourselves to become numb to
                      the loss our country has experienced: Almost 200,000 American souls
                      have been taken by this virus, more every day. It's the worst national
                      calamity we have all experienced together since this day 19 years ago.
                      (@GovMLG) Twitter (September 11, 2020)
                      https://twitter.com/GovMLG/status/1304438324837249027

                 6.    “Our positivity rate is rising, our number of new cases is rising – COVID-
                      19 is beginning to spread rapidly again. These are troubling signs. The
                      good news is, we know how to crush this trend. Wear masks. Keep our

                                               87
Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 88 of 126




             distance. Limit travel outside the home.” (@GovMLG) Twitter
             (September 25, 2020)
             https://twitter.com/GovMLG/status/1309508166879604737

        7.   “Please don’t let COVID-fatigue prevent you from doing what you know
             is right. People die from this virus. Any behavior that allows for potential
             spread is just not worth the risk. We have already sacrificed so much –
             don’t let that have been in vain. (@GovMLG) Twitter (October 2, 2020)
             https://twitter.com/GovMLG/status/1312082492472479746

        8.    “There can be no doubt: We are headed for a painful winter,” she said.
             “More New Mexicans will contract this virus and fall seriously ill. Some
             will lose their lives. Today alone we lost 40 New Mexicans to this virus.
             We cannot become numb to this tragedy.” (@GovMLG) Twitter
             (December 2, 2020)
             https://twitter.com/GovMLG/status/1334281245262430208

       9.    “900 New Mexicans, killed by this virus. It’s not about not being afraid,
             Mr. President. COVID-19 has cost hundreds of thousands of Americans
             their lives and long-term health. Your reckless actions and dismissive
             attitude have endangered everyone in the U.S. Please get a grip.”
             (@GovMLG) Twitter (October 5, 2020)
             https://twitter.com/GovMLG/status/1313202255760220160

       10.    “New Mexico’s COVID outlook has rarely been worse than right now.
             Our recent infection rates are some of the worst in the U.S. We're heading
             in the wrong direction – & it’s extremely dangerous. Please double down
             on being safe. Wear your mask. Avoid groups. (@GovMLG) Twitter
             (October 9, 2020)
             https://twitter.com/GovMLG/status/1314609100613844992

       11.    "The virus is everywhere....it is at the grocery store. It is at the gas station.
             It is at your school. It is at the hospital. It is in nursing homes. It is in
             corrections facilities. So we need to stop going to those places. We are
             bringing it home." Weekly COVID-19 Update, Governor Michelle Lujan
             Grisham, (October 15, 2020)
             https://www.facebook.com/2265648160428062/videos/339564490447047



                                        88
Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 89 of 126




       12.   “New Mexicans should not succumb to the national rhetoric that it’s not as
             bad of a problem, that there are plenty of great treatments, that most of us
             won’t get sick, that’s it’s not going to spread as fast, that it’s just like a
             cold. All of that is nonsense…” “This is a deadly virus and it’s looking for
             opportunities to spread,” she said. “And in New Mexico, right now, it has
             found it.” Governor Michelle Lujan Grisham, Albuquerque Journal
             (October 17, 2020)

             https://www.abqjournal.com/1508276/virus-spike-strains-nm-
             hospitals.html?utm_source=abqjournal.com&utm_medium=sidebar+-
             +popular+posts+-+home&utm_campaign=popular+posts

       13.    “If COVID-19 continues to exponentially spread like last week, New
             Mexico will not have the health care and hospital capacity for every New
             Mexican who needs care. Step up. Save lives. Stay home. And protect
             New Mexico hospitals.” (@GovMLG) Twitter (October 19, 2020)
             https://twitter.com/GovMLG/status/1318205292530683904

       14.   Every time you leave the house, ask yourself if it is an absolutely
             necessary trip. If it’s not – stay home. We all want to see our friends &
             gather with family, but is it really worth the risk of giving them COVID-
             19? Of contracting COVID-19? Stay home. (@GovMLG) Twitter
             (November 9, 2020)
             https://twitter.com/GovMLG/status/1325835571646795778

       15.   “Preventing deaths, getting kids back in the classroom, ensuring
             businesses can open safely – it all depends on slowing the spread of the
             virus. Together, we can do it. Everyone has a role to play – do your part to
             protect New Mexico.” (@GovMLG) Twitter (November 18, 2020)
             https://twitter.com/GovMLG/status/1329102163117711362


       16.    "A lot of them regret not doing the proper things that we've all been asked
             to do, not having parties and getting together and stuff." Don't risk that
             regret. Keep New Mexico's health care workers safe – stay home and slow
             the spread. (@GovMLG) Twitter (November 19, 2020)
             https://twitter.com/GovMLG/status/1329499704292384768




                                       89
Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 90 of 126




       17.    “Remember: New Mexico is currently in a "reset" period in our fight
             against COVID-19. If you don't have to leave the house for work or
             essentials, please stay home and do not gather with friends or family. We
             can all do our part to protect our fellow New Mexicans.” (@GovMLG)
             Twitter (November 19, 2020)
             https://twitter.com/GovMLG/status/1329551315442155520?s=20

       18.   “Every time you leave the house, ask yourself if it is an absolutely
             necessary trip. If it’s not – stay home. We all want to see our friends &
             gather with family, but is it really worth the risk of giving them COVID-
             19? Of contracting COVID-19? Stay home. (@GovMLG) Twitter
             (November 9, 2020)
             https://twitter.com/GovMLG/status/1325835571646795778

       19.    “If you are still planning on holding a Thanksgiving gathering, please
             realize that it's not worth the risk. Be safe this year so that we're able to
             gather together next year. Together, we can slow the spread and save lives.
             Together, we can get through this – by staying apart.” (@GovMLG)
             Twitter (November 22, 2020)
             https://twitter.com/GovMLG/status/1330654812120072193

       20.    “The pandemic has never been more dangerous in our state, and the
             economic pain caused by the spread of the virus is felt in every corner of
             New Mexico,” Lujan Grisham said. “We must remain vigilant in our fight
             against the virus. We must continue to evaluate how we can get more
             assistance to more New Mexicans who need it in this time of crisis.”
             Governor Michelle Lujan Grisham, New Mexico Political Report
             (November 25, 2020) https://nmpoliticalreport.com/2020/11/25/lujan-
             grisham-signs-covid-19-relief-package-into-law/

       21.   “Today New Mexico passed multiple tragic & heartbreaking thresholds in
             the COVID-19 pandemic. Our state became the 37th in the nation to
             record 100,000 cases of COVID-19.” (@GovMLG) Twitter (December 2,
             2020)
             https://twitter.com/GovMLG/status/13https://twitter.com/GovMLG/status/
             1334895387832774658




                                      90
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 91 of 126




              22.    “COVID-19 is real, it is not the flu, and it continues to pose the greatest
                     threat New Mexico has ever faced. Beating back this virus requires that
                     every single New Mexican take it seriously and act responsibly. Please do
                     your part to slow the spread.” (@GovMLG) Twitter (December 4, 2020)

              23.     “We cannot become numb to this tragedy. Families all across our state are
                     grappling with unfathomable grief. Each of these New Mexicans was
                     loved. Each is mourned with our whole hearts.” (@GovMLG) Twitter
                     December 3, 2020)
                     https://twitter.com/GovMLG/status/1334543030368391168
                     34281243832172544


       87.    When examining the Biderman Coercion Chart of 1956, tactics used on
American prisoners of war by Chinese Communists, we can see that the various responses by our




                                              91
         Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 92 of 126




Governor and public health officials follow this predictable psychological breakdown.278




The foregoing allegations raise the inference that defendants have intentionally manipulated the
public with false numbers, undefined terms (“cases”), and constant bombardment of fearful
messages.

           J.       Masks




278
      Supra at fn 271

                                               92
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 93 of 126




        88.      The NM Public Health Order requires masks to be worn in any public space,
indoors and outdoors, including during exercise. It only allows medical exemptions with a
written doctor’s note. As a practical matter, many physicians (especially those who are hospital
employees) are reluctant to give the medical exemptions. If someone is not under a physician’s
care ordinarily, and encounters problems breathing with a mask, she will incur a burden in terms
of cost or accessibility in attempting to obtain such a letter. Further, national businesses
including chains like Office Depot and Trader Joe’s, refuse to honor medical exemptions. People
who have medical conditions which preclude mask wearing are currently being discriminated
against and denied essential services (even with a doctor’s note) such as in person doctor's visits
and grocery stores in New Mexico. This discrimination is being encouraged by the Governor
who has repeatedly advocated a “zero-tolerance” mask policy during her press briefings and will
fine businesses who do not strictly enforce her mask mandate. She has encouraged “snitching”
and bullying of people who cannot or will not wear a mask. It is reasonable to assume that the
threat of heavy fines up to $5,000 per violation is driving much of the corporate policy regarding
mandatory mask-wearing.
        89.      An overview of the lack of evidence for mask efficacy in public settings as well
as the actual negative health effects of wearing masks follows:

        1. As acknowledged by the CDC, the vast majority of COVID-19 transmissions are
              happening indoors with extended close contact. It has been acknowledged that
              transmission is not likely to occur in passing interactions.279
        2. Studies have shown that asymptomatic transmission is actually very rare. One study
              traced the contacts of 3,410 COVID-positive people ranging from asymptomatic to
              severe symptoms. Transmission increased with the severity of the symptoms. Out of
              305 asymptomatic COVID-positive people, there was apparently one transmission. 280
              Thus, mandating the use of masks in public spaces is not likely to have any
              significant impact on overall rates of community spread. Masks are ineffective for

279
    “How COVID-19 Spreads,” Centers for Disease Control and Prevention, accessed November 15, 2020,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html
280
    “Contact Settings and Risk for Transmission in 3410 Close Contacts of Patients With COVID-19 in Guangzhou,
China,” Annals of Internal Medicine, August 2020, https://www.acpjournals.org/doi/full/10.7326/M20-2671

                                                     93
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 94 of 126




             preventing transmission because the size of a coronavirus is too small to be stopped
             by a cloth face covering.
        3. Masks have been shown to raise resting blood pressure in both pregnant and non-
             pregnant women. 281
        4. Masks have been shown to reduce oxygen uptake and increase carbon dioxide intake
             (and especially in pregnant women).282
        5. Masks have been shown to induce headaches in over 80% of wearers. 283
        6. New Mexico’s mask mandate specifically goes against World Health Organization
             guidance which states, "People should NOT wear masks when exercising, as masks
             may reduce the ability to breathe comfortably. Sweat can make the mask become wet
             more quickly which makes it difficult to breathe and promotes the growth of
             microorganisms."284
        7. Wearing a mask can result in dangerously low oxygen levels. Oxygen levels for
             people wearing masks have been shown to be lower than the levels required by
             OSHA (Occupational Health and Safety Administration). This is especially so in
             higher elevations found in New Mexico, where, for example, in Santa Fe at 7000 ft.
             altitude, the oxygen in the air is already lower than OSHA standards for oxygen
             requirement in enclosed spaces.285




281
    “Effect of external airflow resistive load on postural and exercise-associated cardiovascular and pulmonary
responses in pregnancy: a case control study,” Jung-Hyun Kim et al., BMC Pregnancy Childbirth, Feb 2015,
https://pubmed.ncbi.nlm.nih.gov/25886031/
282
    “Respiratory consequences of N95-type Mask usage in pregnant healthcare workers—a controlled clinical study,”
Pearl Shuang Ye Tong et al, BMC Antimicrobial Resistance and Infection Control, November 2015,
https://aricjournal.biomedcentral.com/articles/10.1186/s13756-015-0086-z
283
    “Headaches Associated With Personal Protective Equipment - A Cross-Sectional Study Among Frontline
Healthcare Workers During COVID-19,” Jonathan J Y Ong et al., Headache, May 2020,
https://pubmed.ncbi.nlm.nih.gov/32232837/
284
     World Health Organization, accessed November 15, 2020, https://www.who.int/emergencies/diseases/novel-
coronavirus-2019/advice-for-public/myth-busters#exercising
285
     Tenpenny, Sherri. “Conclusion Regarding Masks They Do Not Work.” November 13, 2020. Healthy Referral,
https://www.healthyreferral.com/blog/241389-conclusion-regarding-masks-they-do-not-work-by-dr-sherri-
tenpenny-do-aobnmm-abihm


                                                       94
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 95 of 126




          8. The increased CO2 (Carbon Dioxide) levels caused by masks can actually lead to
                cognitive impairment.286
          9. There are substantial psychological impacts to wearing masks that may have a
                particularly negative impact on children.287, 288Mask-wearing does not allow for
                people to see each other’s facial expressions, hear clearly what the mask wearer is
                saying and impedes the important personal interactions between human beings. It
                dehumanizes people by not being able to see individual facial features and
                expressions.
          10. People who wear masks “always” or “often” are more than 10 times the risk to
                develop respiratory symptoms that resemble COVID.289 Table below is excerpted
                                    290
                from CDC website          :




          90.      The collective data leaves us with an inexorable conclusion – mandating masks in
public spaces puts the health of New Mexicans at risk and is not an effective measure in reducing


286
    Id
287
     Children Wearing Face Masks Experience Psychological Effects, According To Experts, Celebrity Parents,
https://celebrityparentsmag.com/kids-health/children-wearing-face-masks-experience-psychological-effects-
according-to-experts/
288
     Palmer, Dr. Alan, “The Risks vs. Benefits of Face Masks,” Children’s Health Defense, (May 26, 2020),
 https://childrenshealthdefense.org/news/the-risks-vs-benefits-of-face-masks-is-there-an-agenda/
289
     Community and Close Contact Exposures Associated with COVID-19 Among Symptomatic Adults ≥18 years
in 11 Outpatient Health Care Facilities—United States, July 2020,
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6936a5-H.pdf#page=1 Also see:
https://unitynewsnetwork.co.uk/medical-doctor-warns-that-bacterial-pneumonias-are-on-the-rise-
from-mask-wearing/
290
      Id, https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6936a5-H.pdf#page=1

                                                     95
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 96 of 126




the spread of COVID-19 in these spaces. These policies are leading to discrimination of people
with health conditions that preclude mask wearing and ignore the fact that mask-wearing has
significant unhealthy consequences. The decision as to whether to wear a mask should be left to
the individual under the 4th and 9th Amendments, as a fundamental right to freely breathe and
exercise one’s right to personal decisions regarding his body, as well as exercising the right to
freedom of expression of religion, as the breath is the gift of God. The government should not
impose any restrictions on the right to breathe freely, an inalienable God-given right that cannot
be abrogated by government laws.

        K.      How Dangerous is COVID-19 Really?


        91.     Given the above facts the natural reaction is to ask how dangerous COVID-19
really is. Dr. Anthony Fauci and his co-authors reported in their March 2020 editorial in the New
England Journal of Medicine:

        If one assumes that the number of asymptomatic or minimally symptomatic cases is
        several times as high as the number of reported cases, the case fatality rate may be
        considerably less than 1%. This suggests that the overall clinical consequences of Covid-
        19 may ultimately be more akin to those of a severe seasonal influenza (which has a case
        fatality rate of approximately 0.1%) or a pandemic influenza (similar to those in 1957 and
        1968) rather than a disease similar to SARS or MERS, which have had case fatality rates
        of 9 to 10% and 36%, respectively.291

        92.     In an update to its data on September 10, 2020, the CDC released figures on

COVID-19 fatality, from which survival ratio can be calculated:

 Age                                Infection Fatality Ratio                  Survival Ratio

 Age 0-19                           0.003%                                    99.997%

 Ages 20-49                         0.02%                                     99.98%

 Ages 50-69                         0.5%                                      99.5%



291
  Fauci AS, Lane HC, Redfield RR. “Covid-19 – Navigating the Uncharted.” NEJM 2020 Mar;382:1268-1269,
DOI: 10.1056/NEJMe2002387, https://www.nejm.org/doi/full/10.1056/NEJMe2002387

                                                  96
         Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 97 of 126




 Ages 70 and above                      5.4%                                        94.6%

This indicates an Infection Fatality Ratio (IFR) for COVID-19 in the same order of magnitude as

Dr. Fauci’s March 2020 assessment for some age groups, and significantly lower than the IFR’s

he offered for past pandemics for which no stay at home orders or mask mandates were issued.

And while COVID-19 appears to have a disproportionate effect on the elderly, the same is true

for the seasonal flu. Indeed, the majority of deaths from influenza occur in people over the age

of 65.292 As more estimated COVID-19 “infections” are considered, some are now calculating

the overall survival ratio for COVID-19 to be as high as 99.875%.293

           93.      We acknowledge that a true comparison of deaths caused from – not with –

COVID-19 and the flu is not possible given that COVID-19 is the only disease to be reported

under the singular cause of death rules. Also, because of the unknowns surrounding New

Mexico’s calculation of its COVID-19 data, discussed above, it is not possible for us to

determine how COVID-19 and flu deaths compare in New Mexico. It is not even possible

for us to accurately calculate an IFR for COVID-19 in New Mexico because it is erroneously

assumed that every positive COVID-19 test represents an ‘infection,” because of Positive

Test Multipliers, and because death figures are inflated by comorbidities. For all of these

reasons, it is reasonable to assert that the danger from COVID-19 in New Mexico is roughly

comparable to that of the seasonal flu and not as deadly as we have been led to believe.




292
      “Flu & People 65 Years and Older” CDC, https://www.cdc.gov/flu/highrisk/65over.htm

  Schachtel, Jordan, “Global data: COVID-19 recovery rate approaching 99.9%, with record cases comes a record
293

low death rate,” (Nov. 5, 2020) https://jordanschachtel.substack.com/p/global-data-covid-19-recovery-rate


                                                       97
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 98 of 126




         94.   We conclude by asserting that the figures presented above do not justify the

prolonged State of Public Health Emergency, the drastic and detrimental measures that have

stemmed from it, and the egregious violation of Constitutional rights that is the subject of this

suit.

         95.    We believe the State will attempt to rely on modeling as a justification for the

actions taken. While the Plaintiffs would relish in the opportunity to affirmatively rebut the

State’s models, in litigation in New Mexico, and to declare unlawful COVID-19 mandates of the

Defendants, the State has gone to great lengths to keep the science on which their models are

based from being disclosed. The Plaintiffs and all the citizens of New Mexico would like to see a

full disclosure of the models being used.

         L.    Irrational Behavior of Governor


         96.    The irrationality and arbitrariness of the Governor’s actions are meaningful for

the Court’s analysis of the constitutionality of those orders and actions. The governor has

recently, at an August 6th press conference, made a statement which shows that, at least on the

subject of her mandates regarding COVID-19, she has lost all sense of proportion at the amount

of invasion of rights her mandates have caused and is causing, with the harm being caused being

greater than the disease itself. However, if she is aware of the harm she is causing, then her

actions are truly Machiavellian and probably ultra vires.

         97.   Unbelievably she stated that the current COVID-19 measures are "the right public

health path forever irrespective of COVID." She was referring specifically to social distancing,

mask wearing, lockdowns, and mass gathering restrictions. She said, "Let's hold these behaviors


                                                 98
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 99 of 126




beyond the vaccine, because these are good public health behaviors that will prevent the spread

of influenza, that will prevent the spread of colds... we should start thinking about this as the

right public health path forever irrespective of COVID." 294 This is absurd and beyond arbitrary

and capricious. And, while the 9th Amendment is not typically used except in conjunction with

other enumerated rights, it was created specifically for instances such as this.

          98.          This Court must consider that the person who could make a statement like

that, who issued a second major lockdown on November 16, perpetuating all the harms to New

Mexicans outlined herein, and who ordered 2-week closures of grocery stores around the state, is

not thinking or acting rationally, at least, not for protecting people from health risks.

          99.          The overreach of the governor's COVID-19 orders are being decried throughout

the state. A letter signed by mayors of nineteen New Mexico towns and cities was sent to the

governor in April 2020, urging her to end the shutdown of “non-essential” businesses.295 In July,

the Governor wrote an op-ed in which she threatened that she would try to get those mayors who

did not enforce her orders removed from office.296 Eighteen mayors endorsed a response to this

threat, saying:

          Significant concern was raised by municipal governments about the enforceability of
          certain components of the governor’s public health order. Local communities have
          repeatedly requested information on the legal authority of municipalities to enforce and
          even fine and incarcerate citizens for violating such. The governor in her op-ed
          additionally took the unprecedented approach of threatening to remove local elected
          officials from office. It is unclear how she would approach this, either by asserting
          executive authority or using political influence, but regardless, it is inappropriate to say


294
      Supra at fn 91
295
    “New Mexico mayors sign letter urging state to end shutdown,” Associated Press, April 26, 2020,
https://www.lamonitor.com/content/new-mexico-mayors-sign-letter-urging-state-end-shutdown
296
    “Too many local officials ignoring health crisis,” Albuquerque Journal, July 8, 2020,
https://www.abqjournal.com/1473575/too-many-local-officials-ignoring-health-crisis.html

                                                       99
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 100 of 126




           the least. Local nonpartisan elected officials should not be threatened when (leaders are)
           merely asking questions. 297
           M.      A Final Summary of Facts


           100.    The bottom line is this: there is no emergency.

                   ● The Government of New Mexico’s EOs and PHOs are blatantly
                       unconstitutional, infringing on the fundamental rights to liberty, equal
                       protection, and representative government.
                   ● COVID-19 is much less deadly than was originally predicted, and this has
                       been true in New Mexico as well as states that did not have restrictive
                       COVID-19 lockdown measures and mask mandates (such as Utah and South
                       Dakota).
                    • There is no obvious correlation between COVID-19 restrictions and improved
                        outcomes from COVID-19, as evidenced by the recent surge in
                        hospitalizations and deaths in many states regardless of whether they had
                        restrictive lockdowns and mask mandates.
                    • There is no compelling scientific evidence that people with no symptoms are
                        transmitting any disease to others

           101.    New Mexico’s COVID-19 restrictions are harming New Mexicans in many ways,
including:

                   ● Threatening access to food and medication;
                   ● Negative mental and emotional health impacts, including increased
                       depression, anxiety, substance abuse, domestic violence, and suicide;
                   ● Forcing people to accept serious infringements of their Constitutional and
                       God-given rights with little recourse;


297
      “Memo to governor: NM’s mayors aren’t passing the buck,” Albuquerque Journal, July 15, 2020,
https://www.abqjournal.com/1475986/memo-to-governor-nms-mayors-arent-passing-the-buck.html



                                                       100
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 101 of 126




                 ● High unemployment rates and economic devastation with hundreds of
                     business failures;
                 ● Discrimination against people who cannot wear masks, which threatens their
                     access to food and medical treatment as well as free exercise of religion in a
                     place of worship; and
                 ● Educational failure for children in public schools.
                 ● Dangers from mask-wearing
        102.     Across the 9 months of the “pandemic” (a term which has nothing to do with
severity, only geography with the added factor of “novel”), New Mexicans have had an overall
COVID-19 survival rate of over 98.4%, even based on its own flawed numbers.298 Once the
overreporting of COVID-19 deaths and the fallibility of PCR testing are genuinely accounted for,
the number of “COVID-related” deaths (meaning deaths from COVID not “with” COVID) in
New Mexico would be significantly less than the already small number of 1,400, in a population
of 2.1 million.299
        103.      As discussed above, cases are a meaningless measure of the danger of this
disease and as demonstrated by the failure to expand the number of hospital beds available, not
demonstrative of any true risk. In fact, as of early November, according to NMDOH data, 39%
of cases have recovered and it appears that 59% never became symptomatic to begin with.300
        104.      The testing for cases makes this even worse, given that there is not even a true
standard for testing. Instead, we have numerous tests from numerous vendors that may or may
not have a similar standard for what it means to “have” COVID-19. The CDC, governor, and
NMDOH know this so they have allowed for the classification of cases based on an unreliable
positive test.




298
   NM COVID-19 Update: 177 new cases, totaling 129,993. NMDOH (Dec. 20, 2020)
https://cv.nmhelth.org/2020/12/20/new-mexico-covid-19-update-1077-new-cases-totaling-129973/
299
   This number was correct when this sentence of the Complaint was being drafted, and is being increased daily.
300
    “New Mexico COVID-19 update: 1,237 new cases, totaling 62,006, “ NMDOH, (November 13, 2020),
https://cv.nmhealth.org/2020/11/13/new-mexico-covid-19-update-1237-new-cases-totaling-62006/


                                                      101
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 102 of 126




       105.     So minimal is this disease that the governor, NMDOH, CDC, and other such
organizations had to use psychology, specifically motivational and coercive tactics, to scare
people into action. This is because no rational person would do what the public health industry
would ask them to do if the true facts were shared.

       106.     Ultimately, under the 9th and 14th Amendments, an overwhelming amount of
precedent, the spirit and letter of the Constitution, and the plain application of common sense,
there is absolutely no legitimate argument for the Governor of New Mexico to use emergency
powers to bypass legislative and judicial precedent and act as though our executive branch is
akin to a dictatorship. If the Court is willing to allow an emergency declaration, particularly one
that is apparently never-ending, and also to allow our fundamental rights to be destroyed under
that emergency declaration over this, then our democratic republic is truly lost.

       107.     COVID-19 is much less severe than was originally predicted and the N.M.
Government has severely infringed upon the constitutionally-protected rights of New Mexico’s
citizens under the guise of emergency when there is no emergency

       108.     Under 18 U.S.C. 47 Section 1040 criminal fraud in connection with major
disaster or emergency benefits is defined as:

       1.      Whoever, in a circumstance described in subsection (b) of this section,
               knowingly—
               a.      falsifies, conceals, or covers up by any trick, scheme, or device any
                       material fact; or
               b.      makes any materially false, fictitious, or fraudulent statement or
                       representation, or makes or uses any false writing or document
                       knowing the same to contain any materially false, fictitious, or
                       fraudulent statement or representation in any matter involving any
                       benefit authorized, transported, transmitted, transferred, disbursed,
                       or paid in connection with a major disaster declaration under section
                       401 of the Robert T. Stafford Disaster Relief and Emergency
                       Assistance Act (42 U.S.C. 5170) or an emergency declaration under
                       section 501 of the Robert T. Stafford Disaster Relief and Emergency
                       Assistance Act (42 U.S.C. 5191), or in connection with any
                       procurement of property or services related to any emergency or
                       major disaster declaration as a prime contractor with the United
                       States or as a subcontractor or supplier on a contract in which there

                                                102
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 103 of 126




                          is a prime contract with the United States, shall be fined under this
                          title, imprisoned not more than 30 years, or both.


        109.    We believe that this Section is relevant to the current situation. An act of fraud
takes any such actions outside the scope of the authority of an official with the State. While the
Plaintiffs do not suppose to be in a position to prosecute such fraud criminally, the facts
would suggest that many others outside the government who have been involved in testing, death
reporting, and the like knew or should have known that this disease is far less dangerous than it
has been represented to be and that they knowingly concealed and covered up relevant data. At
the very least if this is proven, their actions are ultra vires subjecting them to personal liability.

V.      LAW

      Count 1:       Injunctive relief to enjoin the use of PCR tests results as the basis for
determining public health responses and restrictions until and unless it is proven by
Defendants that this test is reliable and accurate at the cycle thresholds being used in New
Mexico.


        110.    Plaintiffs reallege and incorporate all paragraphs above as if fully set forth,
particularly those provisions and references to the testing for the disease, upon which are based
onerous and illegal deprivations of Constitutional rights of the plaintiffs and other New Mexican
residents and citizens.

        Count 2:      Declaratory Relief - That the exigencies underlying the declaration for
emergency no longer exist if they ever did; and in the absence of a public health emergency,
the state lacks any reason to continue to infringe on citizens’ rights, thereby nullifying all
current executive and public health orders which flowed from the declaration of
emergency.


        111.    Plaintiffs reallege and incorporate all paragraphs above as if fully set forth.

        112.    In considering whether to grant the relief requested in all of the counts herein
above, the Court should consider that given the prolific and increasingly, tyrannical clamp-
downs of Constitutional rights that Defendants have exhibited over the past nine months, with at
least weekly orders, it is anticipated that further Public Health Orders and Executive Orders will

                                                  103
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 104 of 126




be enacted which will present new issues, for which we will seek injunctive relief. For example,
during the drafting of this Complaint, a Public Health Order enacted on November 30, provided
“Reopening Level Metrics” which require that a county have “an average percent of positive
COVID-19 test results over the most recent 14- day period less than or equal to 5%” to move to
the “Green” level from one color coded level to the next higher. Given the utter unreliability and
high false positive rate of the COVID-19 tests which are primarily PCR tests, and that no
distinction is made between symptomatic vs. asymptomatic persons, this is an impossible metric
to achieve, meaning that New Mexico businesses and our economy will not re-open ever. Indeed,
the recent upsurge in “cases” is due more to a testing epidemic, not true cases that justify the
continued restrictions on our freedoms.

       113.     Under Home Building & Loan Assn. v. Blaisdell, 290 U.S. 398 (1934) the
Supreme Court stated, “Whether the emergency still exists upon which the continued operation
of the law depends is always open to judicial inquiry.” 290 U. S. at 442, citing Chastleton Corp.
v. Sinclair, 264 U.S. 543 (1924). It is under this precedent that we challenge the continuation of
the emergency declaration in the state of New Mexico.

       114.     In Sinclair the Court stated that “A law depending upon the existence of an
emergency or other certain state of facts to uphold it may cease to operate if the emergency
ceases or the facts change.” P. 264 U. S. 547. Both Blaisdell and Sinclair provide clear authority
that an emergency and the rules promulgated thereunder must end when the facts of the situation
no longer support the continuation of the emergency. Sinclair focused almost entirely on the
concept of a change in circumstance and, in reversing the lower Court’s decision stated, “the
facts should be gathered and weighed by the court of first instance and the evidence preserved
for consideration by this Court if necessary.” P. 264 U. S. 549

       115.    This is clearly similar to the situation faced by Plaintiffs here. The State
emergency declaration was premised on, at best, incorrect information and misleading
information. We have demonstrated on the face of this complaint that the exigencies underlying
the declaration for emergency no longer exist and will show at trial the full extent to which this is
true. As such we humbly ask the Court to recognize that these exigencies no longer exist.


                                                104
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 105 of 126




       116.    If the exigencies supporting an emergency declaration no longer exist, then the
emergency declaration itself must end pursuant to Blaisdell. The Sinclair Court stated, “a Court
is not at liberty to shut its eyes to an obvious mistake when the validity of the law depends upon
the truth of what is declared.” That simply could not be more relevant, nor more controlling than
as applied to the case at hand and, as such, Plaintiffs humbly request the Court to declare an end
to the public health emergency declared in New Mexico.
       117.    In considering whether to grant the relief requested in all of the counts herein
above, the Court should consider that given the prolific and increasingly, tyrannical clamp-
downs of Constitutional rights that Defendants have exhibited over the past nine months, with at
least weekly orders, it is anticipated that further Public Health Orders and Executive Orders will
be enacted which will present new issues, for which we will seek injunctive relief. For example,
during the drafting of this Complaint, a Public Health Order enacted on November 30, provided
“Reopening Level Metrics” which require that a county have “an average percent of positive
COVID-19 test results over the most recent 14- day period less than or equal to 5%” to move to
the “Green” level from one color coded level to the next higher. Given the utter unreliability and
high false positive rate of the COVID-19 tests which are primarily PCR tests, and that no
distinction is made between symptomatic vs. asymptomatic persons, this is an impossible metric
to achieve, meaning that New Mexico businesses and our economy will not re-open ever. Indeed,
the recent upsurge in “cases” is due more to a testing epidemic, not true cases that justify the
continued restrictions on our freedoms.

       Count 3:       Declaratory Relief that All actions taken under Public Health Orders
issued pursuant to Executive Order 2020-004 and extensions are no longer valid as being
based on falsely inflated numbers that do not represent the true character of the disease.


       118.     Plaintiffs reallege and incorporate all paragraphs above as if fully set forth.

       119.    Pursuant to Count 2, and under Sinclair Plaintiffs humbly request the Court to
declare that all orders issued under the authority of the public health emergency in New Mexico
are invalid. Again, under Sinclair, these orders were issued under the authority of an emergency
declared on false or misleading statements of facts and are thus unlawful.


                                                105
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 106 of 126




           120.    The number of orders that have been issued, redacted, reinstated, changed, and
otherwise altered by the State of New Mexico that violate established Constitutional precedent
are far too extensive, and frankly convoluted, to review.301 Below is a partial list of public health
orders which we believe more than substantiate our point. These orders include, but are not
limited to:

                   •    Mandatory mask wearing in public spaces, including places of worship;
                   •    Requiring a two week closure of open businesses when there are four or more
                        positive tests in a two week period;
                   •    Social distancing;
                   •    Restrictions in numbers of patrons in retail businesses, grocery stores,
                        restaurants and bars;
                   •    Prohibition of live music in restaurants and bars;
                   • Designation of businesses as “non-essential” and closure of these businesses
                        and services;
                   •    Quarantining on their return New Mexicans who leave the state and visitors
                        who come to the state upon their entry.
                   •    Closure of schools.
                   •    Prohibition of gatherings of more than 5 people.

COUNT 4: DECLARATORY RELIEF IN DECLARING THE LOWEST STANDARD
OF REVIEW AVAILABLE UNDER AN EMERGENCY DECLARATION IS
INTERMEDIATE SCRUTINY THOUGH HIGHER STANDARDS MAY STILL APPLY.


           121.    Plaintiffs reallege and incorporate all paragraphs above as if fully set forth.

           122.     Under Blaisdell the Supreme Court noted:

                   Emergency does not create power. Emergency does not increase granted              power
                   or remove or diminish the restrictions imposed upon power granted or reserved.
                   The Constitution was adopted in a period of grave emergency. Its grants of power

301
      See Timeline, Sec. IV A above..

                                                    106
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 107 of 126




                  to the Federal Government and its limitations of the power of the States were
                  determined in the light of emergency, and they are not altered by emergency.
                  What power was thus granted and what were thus imposed are questions which
                  have always been, and always will be, the subject of close examination under our
                  constitutional system.

         123.      Plaintiffs believe that this is critical in reviewing actions taken under an
emergency declaration. Inherently, an emergency declaration allows an executive branch of the
state or federal government to bypass certain legislative checks or balances. Plaintiffs contend
that with these additional powers inherently come additional responsibilities in the form of
heightened levels of scrutiny as applied to any actions taken under an emergency declaration.
Without this extra level of protection, the balance of power will be thrown off.

         124.     While we do not accept that any order issued under an emergency declaration,
without legislative checks and balances, should be reviewed under a rational basis, the State may
argue that some do under the League of Independent Fitness, et al. v Gretchen Whitmer, et al.,
Case No. 20-1581. This case could only be argued as relevant to our case as pertaining to
specific executive orders abridging rights based on a rational basis review. Plaintiffs in Whitmer
apparently conceded that the issue tested in the case was to be reviewed on a rational basis, we
disagree with that and intend to contest any right abridged under an emergency order reviewed
on the truly toothless standard set for rational basis review under non-emergency orders.

         125.     Under a rational basis review of an order, law, regulation, etc. the plaintiff bears
the burden of demonstrating that no rational basis exists for a state action.302 A state action taken
based on fraud and/or false pretenses cannot meet the standard for a rational basis review of the


302
    “We have often noted that restrictions of this kind are valid provided that they are justified without reference to
the content of the regulated speech, that they are narrowly tailored to serve a significant governmental interest, and
that they leave open ample alternative channels for communication of the information.” Citing City Council of Los
Angeles v. Taxpayers for Vincent, 466 U. S. 789 (1984); United States v. Grace, 461 U. S. 171 (1983); Perry
Education Assn. v. Perry Local Educators' Assn., 460 U. S. 37, 45-46 (1983); Heffron v. International Society for
Krishna Consciousness Inc., 452 U. S. 640, 647-648 (1981); Virginia Pharmacy Board v. Virginia Citizens
Consumer Council, Inc., 425U. S. 748, 771 (1976); Consolidated Edison Co. v. Public Service Comm'n of N. Y.,
447 U. S. 530, 535 (1980); Clark v. Community for Creative Non-Violence, 464 U.S. 1016, 104 S.Ct. 545, 78
L.Ed.2d 721 (1983), http://cdn.loc.gov/service/ll/usrep/usrep468/usrep468288/usrep468288.pdf#page=6


                                                          107
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 108 of 126




action.303 We have demonstrated in this complaint, and will further demonstrate at trial that the
actions of the State of New Mexico are not based on facts. They are based on misleading
information,304 nonsensical standards, and an apparent desire to terrify the public into action.305

        126.     Within the established framework for rational basis review several things become
apparent. First, the Courts generally show extreme deference to elected officials and regulatory
agencies in questions of social or economic policy. The Supreme Court went so far as to state
that, “In areas of social and economic policy, a statutory classification that neither proceeds
along suspect lines nor infringes fundamental constitutional rights must be upheld against equal
protection challenge if any reasonably conceivable state of facts could provide a rational basis
for the classification.” FCC v. Beach Communications, Inc., 508 U.S. 307 (1993).
        127.     Beach is an entirely different case than what we are filing. The Beach decision
was based entirely on a question of social/economic policy. There was no emergency
declaration, no legislative or judicial checks and balances on the separation of powers were being
dealt with, and the issue was based on an [arguably] proper rulemaking. Contrast that to an
executive branch that is bypassing democracy by issuing orders under an emergency declaration,
without any rulemaking or even sensible process in place, and using that power in ways that are
out-of-line with even the most conservative view of Ninth Amendment rights (as demonstrated
by issuing rules governing things like how far apart we must sit and stand from each other.)
        128.      Under no conceivable circumstance could these rules pass the legislatively
defined rulemaking process as it stands. If they could, there has been plenty of time to do so
given that this emergency has continued for nine months and, according to the Governor, has no
end in sight. Essentially the State of New Mexico has used the concept of an emergency to
bypass the will of the people and the legislatively defined processes for rulemaking. Given this,
we reject, outright, that any orders issued under an emergency declaration should be reviewed on




303
    Romer v. Evans, 517 U.S. 620 (1996)
304
    see Deaths, Section IV.D., Testing, Sec. IV.F, and Cases, Section IV.G. above.
305
    Breggin, Peter R. “COVID-19 & Public Health Totalitarianism: Untoward Effects on Individuals, Institutions and
Society.” August 30, 2020. breggin.com, https://breggin.com/coronavirus/NEW-COVID-19-LEGAL-REPORT.pdf.


                                                      108
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 109 of 126




anything less than intermediate scrutiny. Our argument for this stems from the above cited
Blaisdell and Sinclair cases.
        129.    In an emergency the rights of citizens are inherently abridged by nature of the
action. The Supreme Court has specifically stated that “A law depending upon the existence of
an emergency or other certain state of facts to uphold it may cease to operate if the emergency
ceases or the facts change,” Chastleton Corp. v. Sinclair, 264 U.S. 543 (1924), and also that “It is
always open to judicial inquiry whether the exigency still exists upon which the continued
operation of the law depends.” Home Building & Loan Assn. v. Blaisdell, 290 U.S. 398 (1934).
expects the continuation of an emergency declaration to be challengeable on the facts and that,
should the facts or knowledge regarding the circumstances under which the emergency was
declared were to change then the emergency would necessarily cease.

        130.    Plaintiffs further argue that the State must bear the burden of proof. Any
Executive branch acting under any declared emergency will have far greater access to
information about the emergency than its citizens. It will further have resources and experts to
demonstrate the need for such actions. The costs of developing a lawsuit including hiring and
recruiting experts is well beyond what is affordable for an average person and forcing that
burden on citizens when the Executive branch is the one taking the actions would have a very
disproportionate impact on people with less economic capacity to fight. It is further impossible to
fight such an action without the necessary information to determine the accuracy of the premise,
which is whether an emergency truly exists, and which the State of New Mexico is denying to its
citizens to this very day.

        131.    In a typical rational review case based on social or economic issues, Beach is
clear in its position that the Court does not want to step into the position of the legislature. We do
not believe any aspect of our case should be reviewed under the rational basis standard. In the
case of an emergency declaration the idea that facts do not matter is simply a misstatement of the
law under Sinclair and Blaisdell and would allow the executive branch to step into the role of
legislature.

        132.    We finish this piece of the complaint with this: without judicial intervention, this
and any other emergency would be able to continue without end and without challenge for no
                                                 109
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 110 of 126




reason beyond the fact that the State Executive branch said so. That is being demonstrated every
day in New Mexico. Going back to the very beginning of our judicial system, the Supreme Court
stated that, "The very essence of civil liberty certainly consists in the right of every individual to
claim the protection of the laws, whenever he receives an injury." Marbury v. Madison, 1 Cranch
137, 5 U. S. 163. In this case, the protection of law can only be challenged through the
demonstration that the “facts” the State has used as a foundation for their actions are false.
Thankfully, the Court, in its wisdom realized this and gave us the precedence set in Blaisdell and
Sinclair to ensure justice could be done.

                      Impact of Allowing Rational Basis without Review of Facts
           133.    As discussed, we do not believe that a rational basis review of orders issued
without the legal and Constitutional protections afforded by the traditional rulemaking process
(i.e. rules made under an emergency declaration) should be evaluated under any less than
intermediate scrutiny. While we believe we have submitted sufficient evidence on the face of this
complaint to demonstrate the arbitrary and capricious nature of the State’s actions, a discussion
of the impact of the Court’s ruling needs to occur in regard to law this critical.

           134.     An emergency has been declared and rights curtailed as discussed throughout this
document. Actions such as (but not limited to) arbitrarily determining which businesses can
remain open and which must close are clear violations of the Fourteenth Amendment. The data
provided to the public, courts, and legislature is misleading and we have shown and will continue
to show that the impact of this disease is roughly equal to the yearly flu. While we firmly believe
that an emergency declaration that allows for the curtailing of any fundamental right would
inherently be subject to intermediate or higher scrutiny, these orders are unable to even meet the
rational basis test since they were premised on false or misleading information306 and issued
under an emergency declaration.

           135.    The response to COVID-19 has destroyed our economy, likely killed more people
than the disease itself, and violated countless rights. This was all done under emergency powers


306
      see Deaths, Section IV. D. and Testing, Section IV.F, and Cases, Section IV.G. above.


                                                         110
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 111 of 126




and when a state can continue to take actions without the burden of justifying those actions with
facts and those facts cannot be questioned, we see the absurd results occur that have happened
here.

         136.    If the Courts allow precedence to be set where a State may declare an emergency
and it cannot be questioned based on the facts, then the citizens run the risk of state executives
ignoring the law and using emergency powers for the entire term of their tenure. No emergency
has been declared banning unhealthy food but it is a leading cause of heart disease which kills far
more people per year than COVID-19.307 No emergency or state action has been declared
banning transportation despite the tremendous number of highway deaths per year. We have not
even taken action to lock down our nation despite the apparent dangers posed by the sun and
other carcinogenic things in the environment though there are projected to be 606,520 cancer
deaths this year.308

         137.    All these actions would be legal and nearly impossible to challenge in the Courts
if not for the wisdom of the Supreme Court in Sinclair and Blaisdell. If this can be done in
reaction to COVID-19 the same could be done for things like highway deaths, STDs, obesity, or
any of a number of other “public health issues” that cause far more damage than COVID-19.
Frankly, the result is a new America that was in no way ever envisioned by our founding fathers.



         COUNT 5: Takings Without Just Compensation

         138.    Plaintiffs reallege and incorporate all paragraphs above as if fully set forth.

         139.     The State’s Orders are unconstitutional under the 5th Amendment of the United
States Constitution, taking the Plaintiffs’ private and personal property without just




307
    647,000 Americans die from heart disease each year. Heart Disease Facts, CDC.GOV, (Last visited Aug 27, 2020)
https://www.cdc.gov/heartdisease/facts.htm
308
    Cancer Statistics Center, AMERICAN CANCER SOCIETY, (last visited Aug.27, 2020),
https://cancerstatisticscenter.cancer.org/?_ga=2.73444886.564826218.1597868910-1216452062.1597868910#!/

                                                      111
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 112 of 126




compensation.309       As discussed throughout this document there is a lack of any compelling state
interest to justify the severe burden imposed on the constitutional property rights.

     COUNT 6: Declaratory Relief that the Restrictions on Gatherings at
Houses of Worship are Unconstitutional

         140.     Plaintiffs reallege and incorporate all paragraphs above as if fully set forth.

         141. The practice of religion is not something that can be easily summarized, but it
clearly includes being with others in fellowship and group prayer, chanting, and singing. Doing
these activities with others in places of worship surely enhances the experience and the value of
these activities. Current orders of the Defendants limit the amount of people attending religious
services to 25% of the building’s capacity. In addition, mask-wearing is required which does not
permit singing freely or for shared emotions in worship by seeing your fellow worshippers’ faces
and being able to embrace them. Churches are required to enforce social distancing, when there
is no evidence that social distancing is effective at reducing the spread of this disease.

         142.     Strict scrutiny is to be applied to infringement of religious freedom and
expression.310

COUNT 7: Declaratory Relief That the Limitations on Gatherings of People
are Unconstitutional

         143.     Plaintiffs reallege and incorporate all paragraphs above as if fully set forth.

         144.     The “right of association” is a right which has been held to be inherent in the right
to free speech and to assemble in the First Amendment. NAACP v. Alabama ex rel. Patterson, 357
U.S. 449, 460–61 (1958); Bates v. City of Little Rock, 361 U.S. 516, 522–23 (1960); United
Transportation Union v. State Bar of Michigan, 401 U.S. 576, 578–79 (1971); Healy v. James, 408
U.S. 169, 181 (1972). The right to association can be described as the right to be in the presence of

309
    For just compensation for the Plaintiffs for their “temporary total regulatory takings”, Lucas vs. South Carolina
Coastal Council (1992) 505 US 1003, 112 SCt 2886, 120 L. Ed 2nd 798; For just compensation for the Plaintiffs for
their “temporary partial regulatory takings,” Penn Central Transportation Co. vs. New York City (1978) 438 US
104, 98 S.Ct. 2646; 57 L. Ed. 2nd 631;
310
    Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014); RFRA 42 U.S.C. §2000bb-1(c)

                                                         112
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 113 of 126




and communicate with other human beings and, as such, is as fundamental a right as any
specifically articulated in the Bill of Rights. “(S)tate action which may have the effect of
curtailing the freedom to associate is subject to the closest scrutiny.” NAACP v. Alabama ex rel.
Patterson, supra at 460-461. This right is being seriously abridged by the Defendants with the
mandate to wear masks and to stay six feet apart from other people. It is being further infringed
on by the Defendants’ prohibition against mass gatherings. According to the Defendants’ orders
a “mass gathering” is considered anything more than five persons !

        145.    The mass gathering prohibition has had a serious effect on political speech as it
interfered with political organizing, rallies and meetings leading up to the recent elections. But
the right to associate is much broader than gatherings for political speech. “It is beyond debate
that freedom to engage in association for the advancement of beliefs and ideas is an inseparable
aspect of the ‘liberty’ assured by the Due Process Clause of the Fourteenth Amendment, which
embraces freedom of speech. . . . Of course, it is immaterial whether the beliefs sought to be
advanced by association pertain to political, economic, religious or cultural matters….”
(emphasis added) NAACP v. Alabama ex rel. Patterson, supra at 460-461.

        We also ask the Court to note unequal application of the law with respect to freedom of
assembly as demonstrated in unequal treatment in protests which were allowed in
contradistinction to other gatherings, including clubs, churches, family gatherings, and other
gatherings which were severely restricted.

        COUNT 8: Overview of Constitutional Violations Not Discussed
Elsewhere
        146.    The paragraphs above are realleged and reincorporated as if set forth fully herein.

        147.    This is our abridged list and partial discussion of issues not discussed elsewhere
in the complaint. Plaintiffs welcome the opportunity to brief the Court more fully on these issues
prior to trial or as needed:

                1.      The Freedom of Movement & Interstate Travel has been ignored -
        Fundamental Right to Travel:


                                                113
Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 114 of 126




  The Defendants have issued an “order” requiring persons arriving from out of state to be
  quarantined for 14 days. This includes New Mexican citizens who return from visiting
  another state.
                   a.   Shapiro v Thompson, 394 US 618, 629-631 (1969)
                        i. This Court long ago recognized that the nature of our Federal
                           Union and our constitutional concepts of personal liberty unite
                           to require that all citizens be free to travel throughout the length
                           and breadth of our land uninhibited by statutes, rules, or
                           regulations which unreasonably burden or restrict this
                           movement. That proposition was early stated by Chief Justice
                           Taney in the Passenger Cases, 7 How. 283, 48 U. S. 492 (1849):
                           "For all the great purposes for which the Federal government
                           was formed, we are one people, with one common country. We
                           are all citizens of the United States; and, as members of the
                           same community, must have the right to pass and repass through
                           every part of it without interruption, as freely as in our own
                           States."
                   b.   Williams v. Fears, 179 U.S. 270, 274 (1900), quoted in Schactman
                        v. Dulles, 225 F.2d 938, 944 (1955).
                        i. "[u]ndoubtedly the right of locomotion, the right to remove
                           from one place to another according to inclination, is an
                           attribute of personal liberty, and the right, ordinarily of free
                           transit from or through the territory of any State is a right
                           secured by the 14th amendment and by other provisions of the
                           Constitution."35
                   c.   Kent v Dulles, 357 U.S. at 125.
                        i. "[t]he right to travel is a part of the 'liberty' of which the citizen
                           cannot be deprived without due process of law."




                                          114
       Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 115 of 126




                        d.      In 1966 in United States v. Guest, the Court rearticulated that the
                                Constitution did not explicitly mention the right to travel because:
                                a right so elementary was conceived from the beginning to be a
                                necessary concomitant of the stronger Union the Constitution
                                created.... The constitutional right to travel from one State to
                                another ... Occupies a position so fundamental to the concept of
                                our Federal Union. It is a right that has been firmly established and
                                repeatedly recognized.
                 2.     Second Amendment, Right to Bear Arms has been interfered with:
                        a.      Gun stores being declared as a “non-essential” business were shut
                                down or operation was limited thus infringing upon the right to
                                bear arms.
                        b.      District of Columbia v. Heller, 554 U.S. 570 (2008) may be the
                                closest decision related to this issue, but Plaintiffs believe
                                intermediate or strict scrutiny to be the appropriate level of review
                                here.
                        c.      During the business shutdown client’s right to bear arms was
                                substantially burdened by the arbitrary and capricious closure of
                                stores dealing in arms.
                 3.     The Right to Work has been abridged:
                        The Defendants have issued numerous non-essential business closures and
                        restaurant closures as well as severe restrictions on the operation of such
                        businesses when they are allowed to be open.
                        a.      The right to engage in common occupations of life and earn a
                                living has been referenced in many legal opinions. Justice William
                                O. Douglas described “[t]he right to work” as “the most precious
                                liberty that man possesses.”311


311
      Barsky v. Bd. of Regents of Univ. of N.Y., 347 U.S. 442, 472 Douglas, J., dissenting

                                                  115
Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 116 of 126




             b.    Occupational freedom was actually among the first unenumerated
                   rights ever recognized by the U.S. Supreme Court. In Dent v. West
                   Virginia, 129 U.S. 114, 121-22 (1889) the Court said: “It is
                   undoubtedly the right of every citizen of the United States to
                   follow any lawful calling, business, or profession he may choose,
                   subject only to such restrictions as are imposed upon all persons of
                   like age, sex and condition.” The Court extolled the right of
                   occupational freedom again in Truax v. Raich, 239 U.S. 33, 41
                   (1915) explaining that “the right to work for a living . . . is of the
                   very essence of the personal freedom and opportunity” that the due
                   process clause was designed to secure.
                   See also, The Right to Earn a Living, Timothy Sandefur,
                   https://www.chapman.edu/law/_files/publications/CLR-6-timothy-
                   sandefur.pdf; The Due Process Right to Pursue a Lawful
                   Occupation: A Brighter Future Ahead?
                   The Yale Law Journal Forum, 2016;
                   https://www.yalelawjournal.org/forum/the-due-process-right-to-
                   pursue-a-lawful-occupation-a-brighter-future-ahead

             c.    In Butler v. Wolf the Court analyzed this issue under several
                   relevant cases and the 14th Amendment and noted that, “There is
                   no question, then, that the Fourteenth Amendment recognizes a
                   liberty interest in citizens – the Business Plaintiffs here – to pursue
                   their chosen occupation. The Court then goes on to analyze the
                   appropriate level of scrutiny to be applied in the instance of a
                   violation of this right ultimately deciding that the State’s actions in
                   designating some businesses as “life-sustaining” while others were
                   not as arbitrary and capricious. While Plaintiffs believe the
                   appropriate standard for generally denying the right to participate
                   in the common occupations of life should be strict scrutiny, the

                                     116
Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 117 of 126




                   question may be irrelevant since the Defendant’s actions were,
                   without a doubt, arbitrary and capricious. Plaintiffs also cannot
                   help but notice the parallels between the categorizations of
                   businesses as “life-sustaining” and “non-life sustaining” and the
                   New Mexico standards of “essential” and “non-essential”.
             d.    In discussing the Constitutionality of a legal alien’s right to work
                   the Court in Truax v. Raich, 239 U.S. 33 (1915) stated, “It requires
                   no argument to show that the right to work for a living in the
                   common occupations of the community is of the very essence of
                   the personal freedom and opportunity that it was the purpose of the
                   Amendment to secure. Butchers' Union Co. v. Crescent City Co.,
                   111 U. S. 746, 111 U. S. 762; Barbier v. Connolly, 113 U. S. 27,
                   113 U. S. 31; Yick Wo v. Hopkins, supra; Allgeyer v. Louisiana,
                   165 U. S. 578, 165 U. S. 589, 165 U. S. 590; Coppage v. Kansas,
                   236 U. S. 1, 236 U. S. 14.”

              e.   The Defendants’ public health orders require Plaintiff Velasquez

                   and all New Mexico business owners to insure that employees and

                   customers who enter their places of business are wearing masks.

                   Such owners are routinely threatened by the Defendants and state

                   agencies which act as agents of the Defendants such as the New

                   Mexico Environmental Department, through phone calls or in-

                   person visits with $5,000 fines or license revocations for allowing

                   customers to enter without masks. In effect, Defendants are

                   compelling Plaintiff Vasquez and other business-owners to become

                   law enforcement officers for the State in enforcing its public health



                                    117
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 118 of 126




                                orders. In this compulsion the Defendants are infringing on the

                                liberty of citizens under the 5th Amendment’s due process clause.



      Count 9: Permanent injunction against future public health
emergencies for more than an extremely limited period of time without
regular reauthorization by the legislative body should be granted

        148.    Plaintiffs reallege and incorporate all paragraphs above as if fully set forth.

        149.    To seek a permanent injunction, the plaintiff must pass the four-step test: (1) that
the plaintiff has suffered an irreparable injury; (2) that remedies available at law, such as
monetary damages, are inadequate to compensate for the injury; (3) that the remedy in equity is
warranted upon consideration of the balance of hardships between the plaintiff and defendant;
and (4) that the permanent injunction being sought would not hurt public interest. See, e.g.,
Weinberger v. Romero—Barcelo, 456 U.S. 305, 311–313, 102 S.Ct. 1798, 72 L.Ed.2d 91 (1982);
Amoco Production Co. v. Gambell, 480 U.S. 531, 542, 107 S.Ct. 1396, 94 L.Ed.2d 542 (1987).

        150.    The facts demonstrate that this entire emergency declaration and all the orders
promulgated from such declaration were done contrary to science and with what appears to be
intent to mislead the public, courts, and legislature. These facts must be reviewed under Blaisdell
and Sinclair and those facts provide a clear demonstration for the Constitutional necessity of
injunctive relief against future public health emergencies, for more than a very brief period of
time, without a check on the action such as repassing authorization at regular intervals in a
legislature.
        151.    This is, to the Plaintiff’s knowledge, a case of first impression. Never has the
executive branch of a state government attempted to disregard the letter and spirit of the
Constitution to this extent, and more so, to do so under a non-existent emergency. What we have
seen occur in New Mexico and around our nation is more akin to the behavior of despots than
elected officials in a free republic.




                                                 118
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 119 of 126




         152.     While we recognize that there may on occasion be a legitimate public health
emergency, and that under state police power the states are most equipped to protect their
citizenry, allowing for an unending declaration of emergency without a check on such power is
completely unconstitutional. An emergency declaration under various state and federal laws
allows for the suspension of law,312 rights,313 and many other things held dear in our nation and
simply cannot ever be allowed to be used, even briefly, as a tool of oppression.

         153.     As discussed elsewhere in this document, many fundamental rights have been
suspended under the COVID-19 “emergency.” The Supreme Court has held that these rights may
not be abridged without meeting the strict scrutiny test. That test simply cannot be met here
given the facts of the case. It is apparently left to the Court to clarify to the State that the State is
barred from misleading the public, legislative branch, and the courts and then ignoring the
Constitution on those grounds.
         154.     While it is no longer discussed by the State, it bears noting that the premise
behind the declaration of this emergency was flattening the curve.314 Even the CDC has stated
that it would never be possible to stop COVID-19 and that we simply needed to flatten the curve
so our healthcare system was not overrun.315 Given that our Constitutional rights are sacred in
this nation and that they should have only been limited in the narrowest possible way to achieve
the [arguably] compelling governmental interest of preventing our healthcare system from being
overrun, why have we dismantled the temporary emergency hospitals that were reopened, like
the closed St. Joseph Hospital in Albuquerque? Why have we not been working frantically to


312
     “During an outbreak, people typically accept limits on the liberty of those who are infected as necessary to
protect the uninfected.” Amy Lauren Fairchild, et al., What does a state of emergency mean in the face of the
coronavirus?, OSU.EDU (Apr 3, 2020), https://news.osu.edu/what-does-a-state-of-emergency-mean-in-the-face-of-
the-coronavirus/
313
    “That is important because emergency powers not only allow state governments to ‘provide for’ populations, but
also ‘decide for’ individuals in ways that might limit their rights.” Id at 28
314
     Scrase, David; Kunkel, Kathy, “Flattening the Curve, New Mexico Style,” Santa Fe Reporter,
https://www.sfreporter.com/columns/oped/2020/03/15/flattenigb-the-curve-new-mexico-style/

315
   Laura Matrajt, et al., Evaluating the Effectiveness of Social Distancing Interventions to Delay or Flatten the
Epidemic Curve of Coronavirus Disease, eid journal (Aug. 2020) https://wwwnc.cdc.gov/eid/article/26/8/20-
1093_article


                                                         119
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 120 of 126




expand our infrastructure so that these noble state executives could perform their Constitutional
duty to protect, rather than destroy, the rights of New Mexicans and Americans in general? It
appears Governor Lujan-Grisham already gave the answer to this when she stated that we all
need to become accustomed to the “new normal…”316 We assume, based on her actions, this new
normal to be a permanent state of emergency where the executive branch of New Mexico simply
places itself above the Constitution, the Courts, and the state Legislature.

        155.     We submit that the Plaintiffs have been and will continue to be injured by the
violation of their Constitutional rights, that injunctive relief is an appropriate remedy under the
law,317 that no hardship would come to the State by granting permanent injunctive relief against
further Constitutional violations, and that the public interest is best served by ensuring future
actions are limited by the Constitution.

        156.     We leave to future legislative action the proper legal and Constitutional methods
for properly dealing with emergency declarations as it is primarily a legislative question. We do,
however, believe those actions must be limited by the Constitution which clearly bars unending
emergency declarations unsupported by any semblance of facts.

     Count 10: Damages should be granted for Plaintiffs in an amount
determined appropriate by the finder of fact pursuant to 42 U.S. Code § 1983.

        157.     Plaintiffs reallege and incorporate all paragraphs above as if fully set forth.

        158.     At trial and as discussed throughout this document, Plaintiffs have and will
demonstrate numerous violations of various legal and Constitutional rights. Under 42 USC 1983
Plaintiffs will be eligible for damages based on these violations.318




316
     Supra at fn 145, 147
317
    Ex Parte: Edward T. Young, 209 U.S. 123
318
    Tanzin v. Tanvir 592 U.S. ____ 2020 allows damages based on violations of fundamental rights.

                                                      120
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 121 of 126




               VI. JACOBSON AND EMERGENCY DECLARATIONS


        159. The State has319 and most likely will rely on Jacobson v. Massachusetts, 197 U.S. 11
(1905) as controlling case law in this case. We would like to point out several key aspects of
Jacobson to ensure proper application of the controlling law and to request clarification on
aspects of the law not addressed.
        160.     Before addressing Jacobson specifically, it should be stated that no emergency
was declared, nor were any fundamental rights abridged under an emergency declaration in that
case. The Court in Jacobson ruled on a regulation that [arguably] did not infringe on
fundamental rights in a majority of an entire state’s population (it was a local rule). It is
inconceivable to see how any part of the Jacobson ruling would constitute justification for a
statewide emergency declaration that suspended the rights of individuals at the whim of a state
executive branch without any clear end to such action.
        161.    The first item of note related to Jacobson is that it was decided in 1905 and arose
from a criminal prosecution. As noted herein, medicine has changed substantially since that time.
The Jacobson decision was also based on smallpox. Smallpox is a truly dangerous disease that is
thought to date back to the 3rd century BC. According to the CDC the historic case fatality rate
was approximately 30% and those that survived were left scarred. The smallpox vaccination was
initially developed around the year 1800 and had been demonstrated effective for over 100 years
at the time of Jacobson.320




319
   Hartman v. Acton, S.D.Ohio No. 2:20-CV-1952, 2020 U.S. Dist. LEXIS 72068 (Apr. 21, 2020)
320
    History of Smallpox, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/smallpox/history/history.html

                                                   121
      Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 122 of 126




        162.    COVID-19, by comparison, is nowhere near as dangerous – as indicated by data
provided by WHO, the infection fatality rate is 0.14%321 - and is, according to the CDC, new.
While we will not get into a debate as to the novelty of this disease, the application of Jacobson,
a criminal case based on a properly legislatively passed state law regarding a legitimately
dangerous and well-known disease, to the current situation with COVID-19 does not serve as
justification for the actions taken by New Mexico’s executive branch.

        163.    The language of the Jacobson ruling indicates that the needs of a small minority
should not control the rights of the vast majority. The Court actually states, “We are unwilling to
hold it to be an element in the liberty secured by the Constitution of the United States that one
person, or a minority of persons, residing in any community and enjoying the benefits of its local
government, should have the power thus to dominate the majority when supported in their action
by the authority of the State.” The emergency declaration in New Mexico occurred when only
three cases were present.322 Since then it has become a well-established fact that COVID-19
presents nearly no risk to a majority of the population and a substantial risk to only a very few.323
The response to COVID-19, however, is impacting everyone which was clearly not the intent of
the Court in Jacobson.
        164.    The Court in Jacobson also addressed the issue of a vaccine ordinance being a

political question. The Jacobson Court states, “These offers, in effect, invited the court and jury

to go over the whole ground gone over by the legislature when it enacted the statute in

question… the defendant did not offer to prove that, by reason of his then condition, he was, in

fact, not a fit subject of vaccination…” This case differs substantially in that regard as we have

included substantial proof with this filing that the actions taken by the State of New Mexico are

not justified by data and will show further evidence validating our position throughout this case.


321
    Knightly, Kit. “WHO (Accidentally) Confirms Covid is No More Dangerous Than Flu Head of Health
Emergencies Program “best estimates” put IFR at 0.14%,”Off Guardian, October 8, 2020,
https://off-guardian.org/2020/10/08/who-accidentally-confirms-covid-is-no-more-dangerous-than-flu/
322
    see Timeline, Section IV. A. above.
323
    Supra, See Table, Para. 92 above.

                                                   122
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 123 of 126




        165.    The Jacobson Court spent substantial time in the ruling noting that this ruling was

not meant to bar future review of public health issues when Constitutional issues were involved.

The last line of the ruling states, “We now decide only that the statute covers the present case,

and that nothing clearly appears that would justify this court in holding it to be unconstitutional

and inoperative in its application to the plaintiff in error.”

        166.    At this point we can definitively say that we are not dealing with strong, historic,

and widespread scientific support that COVID-19 is anywhere comparable to smallpox. Rather

we are dealing with intentionally misleading information being used to invalidate Constitutional

rights under the guise of public health. If the court is unwilling to review any action based on

public health it is essentially rendering itself invalid. Public health has been viewed as

encompassing everything from obesity, to drugs, to racism. Should the court allow a racially

discriminatory state law under the theory that it is somehow a remedy to a public health issue?

Of course it should not and neither should it use the cover of a political issue to avoid

recognizing that a public health emergency declared based on invalid science and false pretense

is an acceptable excuse to ignore Constitutional rights as have been ignored here.

        167.    Finally, the Jacobson ruling has been substantially limited since the time of its

issuance, though no one seems to have noted this. In Planned Parenthood v. Casey, 505 U.S.

833, the Court stated:

        Roe, however, may be seen not only as an exemplar of Griswold liberty but as a rule
        (whether or not mistaken) of personal autonomy and bodily integrity, with doctrinal
        affinity to cases recognizing limits on governmental power to mandate medical treatment
        or to bar its rejection. If so, our cases since Roe accord with Roe's view that a State's
        interest in the protection of life falls short of justifying any plenary override of individual
        liberty claims. Cruzan v. Director, Mo. Dept. of Health, 497 U.S. 261, 278, 111 L. Ed. 2d
        224, 110 S. Ct. 2841 (1990); cf., e. g., Riggins v. Nevada, 504 U.S. 127, 135, 118 L. Ed.
        2d 479, 112 S. Ct. 1810 (1992); Washington v. Harper, 494 U.S. 210, 108 L. Ed. 2d 178,

                                                  123
        Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 124 of 126




         110 S. Ct. 1028 (1990); see also, e. g., Rochin v. California, 342 U.S. 165, 96 L. Ed. 183,
         72 S. Ct. 205 (1952); Jacobson v. Massachusetts, 197 U.S. 11, 24-30, 49 L. Ed. 643, 25
         S. Ct. 358 (1905).


To reiterate – “a State’s interest in the protection of life falls short of justifying any plenary

override of individual liberty claims.” It must be noted that the Court actually cites Jacobson in

its justification for this quote.

         168.    If a State’s interest in the protection of life falls so short of being able to override

individual liberties that it may not be used to prevent the killing of a fetus, how then can the state

possibly argue that it may forgo individual liberties in an attempt to force ineffective and

unproven methods of preventing and/or treating a disease that has a 99.875% overall recovery

rate?   324



         169.    The bottom line is that instead of citing Jacobson as precedent supporting the

State’s position, an unbiased reading of Jacobson supports the premise that the Court must

invalidate this entire emergency declaration and all rules promulged thereby.


VII. CONCLUSION
         190.    The emergency declaration and subsequent actions taken by the State of New

Mexico are not and have never had even a rational basis. The State has a duty to protect the

rights of its citizens. When those rights must be abridged, they may only be abridged after

meeting the proper level of review for any given right. Broad actions that wipe away all that it

means to be an American can never be permitted and such actions should never be taken again.




324
   Schachtel, Jordan, "Global data: COVID-19 recovery rate approaching 99.9%, with record cases comes a record
low death rate," (November 5, 2020), https://jordanschachtel.substack.com/p/global-data-covid-19-recovery-rate

                                                     124
     Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 125 of 126




        191.    The evidence submitted, and this complaint demonstrate, on their face, that the

State’s actions are based on false and misleading data and are wholly unconstitutional. This is a

case of first impression, but it is only a case of first impression because never in American

history has a state so completely disregarded the Constitutional rights of citizens to this extent.

        192.    Had the State followed the letter of the law, they would have worked to expand

the number of beds and emergency equipment, kept that additional capacity in place, and

removed it when the “curve” had been flattened. Such actions would have been narrowly tailored

to both preserve our rights and protect the public. Instead the State, based on false and

misleading data simply fired a missile at our Constitutional and God given rights and instead

went down the road of authoritarianism.

        193.    We implore the Court to exercise its role as a coequal branch of the government

and fulfill its duty to clarify the indisputable fact that the actions taken by the State of New

Mexico are unconstitutional. We humbly ask the Court to order that the emergency declaration

and all actions taken subsequent to it in New Mexico be declared void and order that no further

actions against the rights of the people of New Mexico be taken in violation of the letter and

spirit of the Constitution.

                                               Respectfully submitted,

                                               ___/s/ N. Ana Garner__________________
                                               N. Ana Garner (NM Bar ID: 921)
                                               ATTORNEY FOR PLAINTIFFS
                                               1000 Cordova Pl., #644
                                               Santa Fe, NM 87505
                                               GarnerLaw@yahoo.com
                                               (505) 930-5170


                                                 125
Case 1:20-cv-01331-JHR-JFR Document 4 Filed 12/31/20 Page 126 of 126




                               and

                              Jonathan Diener, Attorney
                              Co-counsel for Plaintiffs
                              P.O. Box 27
                              Mule Creek, NM 88051
                              (575) 388-1754
                              jonmdiener@gmail.com

                              and

                              Thomas Renz (Ohio Bar ID: 98645)
                              Co-counsel for Plaintiffs
                              1907 W State St. #162
                              Fremont, OH 43420
                              Phone: 419-351-4248
                              (pending pro hac vice approval)




                                126
